Exhibit 10.1

 

Published CUSIP Number:                           

 

 

CREDIT AGREEMENT

 

 

Dated as of June 28, 2005

 

among

 

TRAMMELL CROW COMPANY,

as Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,
Swing Line Lender,
and
Issuing Bank,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as

Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

 

1.1

Certain Defined Terms

 

1.2 [a05-11571_1ex10d1.htm#a123]

Accounting Terms, Utilization of GAAP for Purposes of Calculations Under
Agreement [a05-11571_1ex10d1.htm#a123]

 

1.3

Other Definitional Provisions

 

1.4

Time References

 

1.5

Letter of Credit Amounts

 

1.6

Changes in GAAP

 

 

SECTION 2 AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1

Revolving Credit Facility; Making of Committed Loans; Register; Optional Notes

 

2.2

Letters of Credit

 

2.3

Interest on the Committed Loans

 

2.4

Fees

 

2.5

Scheduled Payments, Prepayments, and Reductions

 

2.6

Use of Proceeds

 

2.7

Special Provisions Governing Eurodollar Rate Loans

 

2.8

Increased Costs; Taxes; Capital Adequacy

 

2.9

Obligation of Lenders to Mitigate; Replacement of Lenders

 

2.10

Security for the Loans

 

2.11

Possible Increase in Total Commitment

 

2.12

Swing Line Loans

 

 

SECTION 3 CONDITIONS PRECEDENT

 

3.1

Conditions to Initial Loans on the Closing Date

 

3.2

Conditions to all Loans

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4 BORROWER’S REPRESENTATIONS AND WARRANTIES

 

4.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

 

4.2

Authorization of Borrowing, Etc.

 

4.3

Financial Condition

 

4.4

No Material Adverse Change; No Restricted Junior Payments

 

4.5

Title to Properties; Liens

 

4.6

Litigation; Adverse Facts

 

4.7

Payment of Taxes

 

4.8

Performance of Agreements; Materially Adverse Agreements

 

4.9

Governmental Regulation

 

4.10

Securities Activities

 

4.11

Employee Benefit Plans

 

4.12

Certain Fees

 

4.13

Environmental Protection

 

4.14

Employee Matters

 

4.15

Solvency

 

4.16

Disclosure

 

4.17

Security Interests

 

 

SECTION 5 BORROWER’S AFFIRMATIVE COVENANTS

 

5.1

Financial Statements and Other Reports

 

5.2

Corporate Existence, etc.

 

5.3

Payment of Taxes and Claims; Tax Consolidation

 

5.4

Maintenance of Properties; Insurance

 

5.5

Inspection; Lender Meeting

 

5.6

Compliance with Laws etc.

 

5.7

Environmental Disclosure and Inspection

 

5.8

Borrower’s Remedial Action Regarding Hazardous Materials

 

5.9

Collateral Documents; Further Assurances

 

5.10

New Subsidiaries

 

5.11

Interest Rate Agreements; Currency Agreements

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6 BORROWER’S NEGATIVE COVENANTS

 

6.1

Liens and Related Matters

 

6.2

Investments; Unconsolidated Entities

 

6.3

Restricted Junior Payments

 

6.4

Financial Covenants

 

6.5

Recourse Obligations

 

6.6

Restriction on Fundamental Changes, Asset Sales, and Acquisitions

 

6.7

Transactions with Shareholders and Affiliates

 

6.8

Conduct of Business

 

 

SECTION 7 EVENTS OF DEFAULT

 

7.1

Failure to Make Payment

 

7.2

Default in Other Agreements

 

7.3

Breach of Certain Covenants

 

7.4

Breach of Warranty

 

7.5

Other Defaults Under Loan Documents

 

7.6

Involuntary Bankruptcy, Appointment of Receiver, etc.

 

7.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

 

7.8

Judgments and Attachments

 

7.9

Dissolution

 

7.10

Employee Benefit Plans

 

7.11

Change in Control

 

7.12

Invalidity of Guaranty

 

7.13

Failure of Security

 

 

SECTION 8 ADMINISTRATIVE AGENT

 

8.1

Administrative Agent

 

8.2

Delegation of Duties

 

8.3

Liability of Administrative Agent

 

8.4

Reliance by Administrative Agent

 

8.5

Notice of Event of Default

 

8.6

Credit Decision; Disclosure of Information by Administrative Agent

 

8.7

Indemnification of Administrative Agent

 

8.8

Administrative Agent in its Individual Capacity

 

 

iii

--------------------------------------------------------------------------------


 

8.9 [a05-11571_1ex10d1.htm#a891]

Successor Administrative Agent [a05-11571_1ex10d1.htm#a891]

 

8.10 [a05-11571_1ex10d1.htm#a8102]

Administrative Agent May File Proofs of Claim [a05-11571_1ex10d1.htm#a8102]

 

8.11 [a05-11571_1ex10d1.htm#a8113]

Collateral and Guaranty Matters [a05-11571_1ex10d1.htm#a8113]

 

8.12 [a05-11571_1ex10d1.htm#a8124]

Other Agents; Arrangers and Managers [a05-11571_1ex10d1.htm#a8124]

 

8.13 [a05-11571_1ex10d1.htm#a8135]

Approval of Lenders [a05-11571_1ex10d1.htm#a8135]

 

 

SECTION 9 MISCELLANEOUS [a05-11571_1ex10d1.htm#Section9_202021]

 

9.1 [a05-11571_1ex10d1.htm#a918]

Assignments and Participations in Loans [a05-11571_1ex10d1.htm#a918]

 

9.2 [a05-11571_1ex10d1.htm#a929]

Expenses; Indemnity; Damage Waiver [a05-11571_1ex10d1.htm#a929]

 

9.3

Ratable Sharing

 

9.4 [a05-11571_1ex10d1.htm#a9411]

Amendments and Waivers [a05-11571_1ex10d1.htm#a9411]

 

9.5 [a05-11571_1ex10d1.htm#a9512]

Independence of Covenants [a05-11571_1ex10d1.htm#a9512]

 

9.6 [a05-11571_1ex10d1.htm#a9613]

Notices [a05-11571_1ex10d1.htm#a9613]

 

9.7 [a05-11571_1ex10d1.htm#a9714]

Survival of Representations, Warranties, and Agreements
[a05-11571_1ex10d1.htm#a9714]

 

9.8 [a05-11571_1ex10d1.htm#a9815]

Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-11571_1ex10d1.htm#a9815]

 

9.9 [a05-11571_1ex10d1.htm#a9916]

Marshalling; Payments Set Aside [a05-11571_1ex10d1.htm#a9916]

 

9.10 [a05-11571_1ex10d1.htm#a91017]

Severability [a05-11571_1ex10d1.htm#a91017]

 

9.11 [a05-11571_1ex10d1.htm#a91118]

Obligations Several; Independent Nature of Lenders’ Rights
[a05-11571_1ex10d1.htm#a91118]

 

9.12 [a05-11571_1ex10d1.htm#a91219]

Headings [a05-11571_1ex10d1.htm#a91219]

 

9.13 [a05-11571_1ex10d1.htm#a91320]

Applicable Law [a05-11571_1ex10d1.htm#a91320]

 

9.14 [a05-11571_1ex10d1.htm#a91421]

Successors and Assigns [a05-11571_1ex10d1.htm#a91421]

 

9.15 [a05-11571_1ex10d1.htm#a91522]

Consent to Jurisdiction and Service of Process [a05-11571_1ex10d1.htm#a91522]

 

9.16 [a05-11571_1ex10d1.htm#a91623]

Waiver of Jury Trial [a05-11571_1ex10d1.htm#a91623]

 

9.17 [a05-11571_1ex10d1.htm#a91724]

Confidentiality [a05-11571_1ex10d1.htm#a91724]

 

9.18 [a05-11571_1ex10d1.htm#a91825]

Counterparts; Effectiveness [a05-11571_1ex10d1.htm#a91825]

 

9.19 [a05-11571_1ex10d1.htm#a91926]

USA PATRIOT Act Notice [a05-11571_1ex10d1.htm#a91926]

 

9.20 [a05-11571_1ex10d1.htm#a92027]

Replacement of Lenders [a05-11571_1ex10d1.htm#a92027]

 

9.21 [a05-11571_1ex10d1.htm#a92128]

Entire Agreement [a05-11571_1ex10d1.htm#a92128]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A [a05-11571_1ex10d1.htm#Exhibita_205220]

FORM OF ASSIGNMENT AGREEMENT [a05-11571_1ex10d1.htm#Exhibita_205220]

 

Exhibit B [a05-11571_1ex10d1.htm#Exhibitb_205227]

FORM OF BORROWER PLEDGE AGREEMENT [a05-11571_1ex10d1.htm#Exhibitb_205227]

 

Exhibit C [a05-11571_1ex10d1.htm#Exhibitc_205234]

FORM OF CERTIFICATE RE NON-BANK STATUS [a05-11571_1ex10d1.htm#Exhibitc_205234]

 

Exhibit D [a05-11571_1ex10d1.htm#Exhibitd_205239]

FORM OF COMPLIANCE CERTIFICATE [a05-11571_1ex10d1.htm#Exhibitd_205239]

 

Exhibit E [a05-11571_1ex10d1.htm#Exhibite_205328]

FORM OF SUBSIDIARY GUARANTY [a05-11571_1ex10d1.htm#Exhibite_205328]

 

Exhibit F [a05-11571_1ex10d1.htm#Exhibitf_205339]

FORM OF NOTE [a05-11571_1ex10d1.htm#Exhibitf_205339]

 

Exhibit G [a05-11571_1ex10d1.htm#Exhibitg_205343]

FORM OF NOTICE OF BORROWING [a05-11571_1ex10d1.htm#Exhibitg_205343]

 

Exhibit H [a05-11571_1ex10d1.htm#Exhibith_205347]

FORM OF NOTICE OF CONVERSION/CONTINUATION
[a05-11571_1ex10d1.htm#Exhibith_205347]

 

Exhibit I [a05-11571_1ex10d1.htm#Exhibiti_205354]

FORM OF PLEDGE AGREEMENT - SUBSIDIARIES [a05-11571_1ex10d1.htm#Exhibiti_205354]

 

Exhibit J [a05-11571_1ex10d1.htm#Exhibitj_205453]

FORM OF OPINION OF VINSON & ELKINS L.L.P.
[a05-11571_1ex10d1.htm#Exhibitj_205453]

 

Exhibit K [a05-11571_1ex10d1.htm#Exhibitk_205459]

FORM OF SWING LINE LOAN NOTICE [a05-11571_1ex10d1.htm#Exhibitk_205459]

 

 

SCHEDULES

 

1.1 [a05-11571_1ex10d1.htm#ApprovedTakeoutParties_205527]

 

APPROVED TAKEOUT PARTIES [a05-11571_1ex10d1.htm#ApprovedTakeoutParties_205527]

2.1 [a05-11571_1ex10d1.htm#LendersCommitmentsAndProRataShare_205531]

 

LENDERS’ COMMITMENTS AND COMMITMENT PERCENTAGES
[a05-11571_1ex10d1.htm#LendersCommitmentsAndProRataShare_205531]

2.2 [a05-11571_1ex10d1.htm#ExistingLcs_205540]

 

EXISTING LETTER OF CREDIT [a05-11571_1ex10d1.htm#ExistingLcs_205540]

4.l-1 [a05-11571_1ex10d1.htm#SubsidiariesOfCompany_205556]

 

SUBSIDIARIES OF COMPANY [a05-11571_1ex10d1.htm#SubsidiariesOfCompany_205556]

4.1-2

 

SIGNIFICANT SUBSIDIARIES

4.6 [a05-11571_1ex10d1.htm#Litigation_205558]

 

LITIGATION [a05-11571_1ex10d1.htm#Litigation_205558]

4.11 [a05-11571_1ex10d1.htm#CertainEmployeeBenefitPlans_205604]

 

CERTAIN EMPLOYEE BENEFIT PLANS
[a05-11571_1ex10d1.htm#CertainEmployeeBenefitPlans_205604]

4.13 [a05-11571_1ex10d1.htm#EnvironmentalMatters_205610]

 

ENVIRONMENTAL MATTERS [a05-11571_1ex10d1.htm#EnvironmentalMatters_205610]

6.7 [a05-11571_1ex10d1.htm#CertainAffiliateTransactions_205612]

 

CERTAIN AFFILIATE TRANSACTIONS
[a05-11571_1ex10d1.htm#CertainAffiliateTransactions_205612]

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (as renewed, extended, amended, or restated from time to
time, this “Agreement”) is dated as of June 28, 2005 and entered into by and
among TRAMMELL CROW COMPANY, a Delaware corporation (“Borrower”), each lender
that is a signatory hereto or that becomes a signatory hereto as provided in
Section 9.1 (individually, together with its successors and assigns, a “Lender,”
and collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, (“Bank of America”), as Administrative Agent for Lenders (in such
capacity, together with its successors and assigns, “Administrative Agent”), as
Swing Line Lender (in such capacity, together with its successors and assigns,
“Swing Line Lender”), and as Issuing Bank (in such capacity, together with its
successors and assigns, “Issuing Bank”).

 

R E C I T A L S:

 

1.             Borrower desires that Lenders provide Borrower with a
$175,000,000 revolving credit facility for general corporate purposes including,
without limitation, the acquisition and development of Real Estate Investments,
Permitted Acquisitions, and working capital.

 

2.             Lenders are willing to extend the requested credit facility to
Borrower on the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions,
and covenants herein contained, the parties hereto agree as follows:

 


SECTION 1

DEFINITIONS


 

1.1          Certain Defined Terms.  The following terms used in this Agreement
shall have the following meanings:

 

“Adjusted Eurodollar Rate” means, as of any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (a) the Eurodollar Rate, by (b) a percentage equal to
100% minus the stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special, or other
reserves) applicable on such Interest Rate Determination Date to any member bank
of the Federal Reserve System in respect of “Eurocurrency liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

“Adjusted Gross EBITDA” means, for any period, Gross EBITDA (other than Gross
EBITDA from International Operations, Gross EBITDA of Mortgaged Real Estate
Subsidiaries and Gross EBITDA attributable to investment in, ownership of and
disposition of the Companies’ Stock in Savills and activities and operations
related thereto).

 

“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.

 

--------------------------------------------------------------------------------


 

“Affected Lender” has the meaning assigned to such term in Section 2.7(c).

 

“Affiliate” means, for any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by,” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting Stock, by contract, or
otherwise.

 

“Agent-Related Persons” means Administrative Agent, together with its Affiliates
(including, in the case of Bank of America in its capacity as Administrative
Agent, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons.

 

“Agreement” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Applicable Margin” means, as of any date of determination, a percentage per
annum determined by the Level in effect on such date as shown below:

 

Level

 

Eurodollar Rate Loans
and
Letters of Credit

 

Base Rate Loans

 

Level I (Recourse Leverage Ratio < 2.0 to 1.0)

 

1.75

%

0.00

%

Level II (Recourse Leverage Ratio > 2.0 to 1.0 but < 2.5 to 1.0)

 

1.875

%

0.00

%

Level III (Recourse Leverage Ratio > 2.5 to 1.0 but < 3.25 to 1.0)

 

2.00

%

0.25

%

 

The Applicable Margin, as of any date, shall be determined based upon the Level
as of such date based upon the most recent Level Determination Certificate
delivered pursuant to Section 5.1(j); provided that (a) on the Closing Date, the
Applicable Margin shall be determined based upon Level 1 until adjusted as
provided in clause (b), (b) the Applicable Margin shall be adjusted in
accordance with the Level in effect as determined by the Level Determination
Certificate delivered pursuant to Section 5.1(j), such adjustment to become
effective (i) in the case of a Level Determination Certificate delivered with
the financial statements requested under Section 5.1(a), on the date such Level
Determination Certificate was required to be delivered pursuant to pursuant to
Sections 5.1(a) and (j), and (ii) in the case of a Level Determination
Certificate delivered with the financial statements requested under
Section 5.1(b), on date that such Level Determination Certificate is actually
delivered pursuant to pursuant to Sections 5.1(b) and (j), (c) if a Level
Determination Certificate is not delivered at the time required pursuant to
Section 5.1(j), Level III shall be applicable from such time until delivery of a
succeeding Level Determination Certificate, and (d) if a Level Determination
Certificate erroneously indicates a Level more favorable to Borrower than should
be afforded by the actual calculation of the Recourse Leverage Ratio, then
Borrower shall promptly pay additional interest to correct for such error.

 

“Approved Credit Support” means a reimbursement, indemnity, or similar
obligation issued by a Person (the “Support Provider”) pursuant to which the
Support Provider agrees to reimburse, indemnify, or hold harmless a Company for
any Indebtedness, liability, or other obligation of such Company, but only to
the extent (a) the Support Provider satisfies the criteria set forth in clauses
(a), (b), (c) or (d) of the

 

2

--------------------------------------------------------------------------------


 

definition of “Approved Take Out Party,” or (b) the obligations of the Support
Provider are secured by an irrevocable third-party letter of credit from a
financial institution with a debt rating of A- or higher from S&P and A3 or
higher from Moody’s.

 

“Approved Take Out Commitment” means a Take Out Commitment (a) which is issued
by an Approved Take Out Party, and (b) in which the funding obligation of the
issuer of such Take Out Commitment is not subject to any material condition
other than (i) completion of construction in accordance with all Legal
Requirements and agreed plans and specifications and by a date certain,
(ii) issuance of a certificate of occupancy, and (iii) in the event such
transaction involves a Qualifying Lease, the commencement of payment of rent by
the tenant.  Any Approved Take Out Commitment shall cease to be an Approved Take
Out Commitment (x) if the issuer of such Take Out Commitment at any time no
longer meets the definition of “Approved Take Out Party” (provided that the
failure of one (but not more than one) provider of a Take Out Commitment to meet
the definition of Approved Take Out Party shall not result in the
disqualification of such Take Out Commitment pursuant to this clause (x) so long
as, at the time such Take Out Commitment was initially issued, such provider did
meet the definition of Approved Take Out Party and only failed to meet such
definition due to its inability to meet the requirements outlined in (a) or (b)
in the Approved Take Out Party definition after the issuance of such Take Out
Commitment), (y) to the extent the issuer of such Approved Take Out Commitment
fails or refuses to fund under such Approved Take Out Commitment or notifies any
Company of its intention to not fund under such Approved Take Out Commitment, or
(z) at such time as Borrower acquires actual knowledge that the Approved Take
Out Commitment will not fund.

 

“Approved Take Out Party” means a Person which issues a Take Out Commitment and
which satisfies any of the following criteria: (a) the senior unsecured debt of
such Person is rated BBB or higher by S&P or Baa2 or higher by Moody’s, (b) such
Person is an endowment or pension fund (or such Take Out Commitment is
guaranteed by an endowment or pension fund) in compliance with ERISA and having
net liquid assets and a consolidated net worth (including equity commitments)
determined in accordance with GAAP (as reflected in its most recent annual
audited financial statements issued within twelve (12) months of the date of
determination) of not less than $500,000,000, (c) such Person is set forth on
Schedule 1.1 (subject to the right of Requisite Lenders to make prospective
additions or deletions to such list from time to time), or (d) such Person is
otherwise approved by Requisite Lenders after receipt of all information
necessary to make such determination; provided that Borrower pays a work fee of
$2,500 per consenting Lender for consideration of each new Approved Take Out
Party if such consent is obtained within twenty-one (21) days from the delivery
of all information necessary to make such determination.

 

“Arranger” means Banc of America Securities LLC, together with its successors
and assigns.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit A.

 

“Bank of America” has the meaning assigned to such term in the preamble.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, as of any date, the greater of (a) the Prime Rate, or (b) the
sum of (i) the Federal Funds Effective Rate, and (ii) one-half of one percent
(0.5%).

 

3

--------------------------------------------------------------------------------


 

“Base Rate Loans” means Committed Loans bearing interest at rates determined by
reference to the Base Rate as provided in Section 2.3(a).

 

“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.

 

“Borrower Pledge Agreement” means the Pledge Agreement executed and delivered by
Borrower, substantially in the form of Exhibit B, as such Pledge Agreement may
hereafter be modified, amended, restated, or supplemented from time to time.

 

“Brokerage Services Line” means brokerage services related to ownership
represented project leasing and investment sales.

 

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of Texas or is a day on which banking
institutions located in such state are authorized or required by any Legal
Requirement to close.

 

“Capital Lease” means, for any Person, any lease of any property (whether real,
personal, or mixed) by such Person as lessee that, in conformity with GAAP, is
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash” means money, currency, or a credit balance in a Deposit Account.

 

“Cash Collateralize” has the meaning assigned to such term in Section 2.2(g).

 

“Cash Equivalents” means, as of any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States of America, or (ii) issued by any agency of
the United States of America the obligations of which are backed by the full
faith and credit of the United States of America, in each case maturing within
one (1) year after such date, (b) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
(1) year after such date and having, at the time of the acquisition thereof, the
highest rating obtainable from either S&P or Moody’s, (c) commercial paper
maturing no more than one (1) year from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s, (d) certificates of deposit or bankers’ acceptances
maturing within one (1) year after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), and (ii) has Tier 1 capital (as defined in such regulations)
of not less than $100,000,000, and (e) shares of any money market mutual fund
that has (i) at least ninety-five percent (95%) of its assets invested
continuously in the types of investments referred to in
clauses (a)and (b) above, (ii) net assets of not less than $500,000,000, and
(iii) the highest rating obtainable from either S&P or Moody’s.

 

“Cash Taxes” means, for any Person for any period, income Taxes paid or payable
in respect of taxable income for such Person for such period.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit C delivered by a Lender to Administrative Agent pursuant to
Section 2.8(b)(iii).

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means: (a) the acquisition, in one or more transactions, of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
by (i) any Person, or (ii) any group of Persons who constitute a group (within
the meaning of Section 13(d)(3) of the Exchange Act), in either case, of any
Company Voting Stock such that, as a result of such acquisition, such Person or
group of Persons beneficially owns (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, thirty-five percent (35%) or more of
Company Voting Stock then outstanding; or (b) during any period of twelve (12)
consecutive calendar months, Continuing Directors shall cease to constitute a
majority of the Board of Directors of Borrower; or (c) Company Voting Stock
shall cease to be listed for trading and be traded on a United States securities
exchange or market on which equity securities are regularly traded; or (d)
Borrower shall cease to have a class of equity securities that are registered
pursuant to Section 12 of the Exchange Act.

 

“Closing Date” means June 28, 2005.

 

“Collateral” means all of the Stock in Borrower’s Significant Subsidiaries
subject to a Lien pursuant to the Collateral Documents.

 

“Collateral Documents” means all pledge and security agreements, assignments,
financing and continuation statements, and all other instruments or documents
delivered by any Obligor pursuant to this Agreement (including, but not limited
to, the Pledge Agreements) in order to grant to Administrative Agent, for the
benefit of the Credit Parties, Liens in the Collateral, and all modifications,
amendments, restatements, and supplements thereof.

 

“Committed Loan” has the meaning specified in Section 2.1(a).

 

“Commitment” means, for any Lender as of any date of determination, the amount
stated beside each Lender’s name on the most-recently amended Schedule 2.1 to
this Agreement (which amount is subject to increase, reduction, or cancellation
in accordance with this Agreement).

 

“Commitment Percentage” means, for any Lender as of any date of determination,
the proportion (stated as a percentage) that its Commitment bears to the Total
Commitment.

 

“Commitment Usage” means, at any time, the sum of (without duplication) (a) the
Principal Debt plus (b) the Letter of Credit Exposure.

 

“Companies” means Borrower and its Subsidiaries, and “Company” means any one of
the Companies.

 

“Company Voting Stock” means issued and outstanding Stock of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower.

 

“Compensation Period” has the meaning assigned to such term in
Section2.1(c)(ii)(B).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D delivered to Administrative Agent by Borrower pursuant to
Section 5.1(c).

 

“Consolidated Companies” means Borrower and its Consolidated Subsidiaries, and
“Consolidated Company” means any one of the Consolidated Companies.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Subsidiary” means, with respect to any Person, any Subsidiary of
such Person the accounts of which would be consolidated with those of such
Person in its consolidated financial statements prepared in accordance with
GAAP.  Without limiting the foregoing, the Funds shall not be considered to be
Consolidated Subsidiaries of Borrower and will be treated as Unconsolidated
Entities for purposes of calculation of the financial covenants set forth in
Section 6.4.

 

“Constituent Documents” means, with respect to any Person, its articles or
certificate of incorporation, constitution, bylaws, partnership agreements,
organizational documents, limited liability company agreements, or such other
document as may govern such entity’s formation or organization.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or otherwise, of such Person, without duplication, (a) with respect
to any Indebtedness, lease, dividend, or other obligation of another Person if
the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
Person that such obligation of another Person will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such obligation will be protected (in whole or in part) against loss in
respect thereof, (b) with respect to any letter of credit issued for the account
of such Person or as to which such Person is otherwise liable for reimbursement
of drawings, or (c) under Interest Rate Agreements and Currency Agreements. 
Contingent Obligations include, without limitation, (i) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse, or sale with recourse
by such Person of the obligation of another Person (whether or not such guaranty
or other agreement is unconditional or conditional upon the happening of an any
event or circumstances), (ii) the obligation to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement, (iii) all obligations of such Person to purchase, acquire, or
otherwise make any payment in respect of any Stock in any other Person which can
be called without the consent of such Person or its Affiliates and which, when
fulfilled, will constitute a Real Estate Investment (provided that this clause
(iii) will not be applicable prior to September 30, 2005), and (iv) any
liability of such Person for the obligation of another Person through any
agreement (contingent or otherwise) (A) to purchase, repurchase, or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
Stock purchases, capital contributions, or otherwise), or (B) to maintain the
solvency or any balance sheet item, level of income, or financial condition of
another if, in the case of any agreement described under subclauses (A) or (B)
of this sentence, the primary purpose or intent thereof is as described in the
preceding sentence. The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if less,
the amount to which such Contingent Obligation is specifically limited.  If any
Company’s Contingent Obligations may be reduced or eliminated solely by payment
of another monetary obligation of a lesser amount (for example, by making an
equity investment in the primary obligor), then for purposes of this Agreement,
such Contingent Obligations shall be deemed to be such lesser amount.
Notwithstanding the foregoing, Contingent Obligations of the Companies shall not
include the following: (w) completion or budget guarantees issued by a Company
pursuant to which such Company guarantees the timely completion of construction
of any construction project in accordance with applicable plans and
specifications and/or project budget or otherwise indemnifies a construction
lender or other party from loss resulting from a failure to timely complete any
project financed by such lender or other party in accordance with applicable
plans and specifications and/or project budget; (x) guarantees of Exempt
Construction Loans; and (y) the fair value of guarantees to be recognized under
the Financial Accounting Standards Board Interpretation No. 45 to the extent
such amounts required to be recognized thereunder are otherwise included in
Contingent Obligations.

 

6

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, for any Person, any provision of any Stock
issued by such Person or of any material indenture, mortgage, deed of trust,
contract, undertaking, agreement, or other instrument to which such Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Continuing Director” means, as of the date of determination, any Person who
(a) was a member of the Board of Directors of Borrower on the Closing Date, or
(b) was nominated for election or elected to the Board of Directors of Borrower
with the affirmative vote of a majority of the Continuing Directors.

 

“Credit Parties” means Administrative Agent, Arranger, Issuing Bank, and
Lenders, and “Credit Party” means any one of the Credit Parties.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap, or other similar
agreement or arrangement designed to protect any Company against fluctuations in
currency values.

 

“Current Assets” means the current assets of the Consolidated Companies
determined in accordance with GAAP (in any event to include any real estate
asset whose associated Indebtedness is classified as a current liability in
accordance with GAAP), but excluding all receivables that are more than ninety
(90) days past due in respect of products, goods, and/or services which were
delivered or performed by any Consolidated Company more than ninety (90) days
prior to such date.

 

“Current Liabilities” means the current liabilities of the Consolidated
Companies determined in accordance with GAAP.

 

“Customary Recourse Exceptions” means, with respect to any Non-Recourse
Obligations, exclusions from the exculpation provisions with respect to such
Non-Recourse Obligations for fraud, misapplication of cash, environmental
claims, failure to comply with bankruptcy remote and special purpose entity
requirements, and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financings of real estate.

 

“Debt Service” means, for any Person for any period, the sum of (a) all
regularly scheduled principal payments (excluding maturities of real estate
construction mortgages, and (b) all Interest Expense that are paid or payable
during such period in respect of all Indebtedness of such Person.

 

“Defaulting Lender” means any Lender that, at the time of determination thereof,
is in default with respect to any of its obligations under this Agreement or the
other Loan Documents.

 

“Deposit Account” means a demand, time, savings, passbook, or like account with
a bank, savings and loan association, credit union, or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EBITDA from Real Estate Gains” means the product of (a) twenty five percent
(25%), times (b) (i) net gains on the disposition of Real Estate Investments,
minus (ii) to the extent included in clause (i), the Share of such gains
attributable to the owners (other than Borrower or a wholly-owned Subsidiary of

 

7

--------------------------------------------------------------------------------


 

Borrower) of Stock of any Subsidiary of Borrower which realizes such gains, plus
(iii) net income from Real Estate Investments consisting of Stock of
Unconsolidated Entities.

 

“Eligible Assignee” has the meaning assigned to such term in Section 9.1(g).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA, other than plans that are exempt from ERISA by reason of
the regulations promulgated thereunder and Multiemployer Plans, which is, or was
at any time, maintained or contributed to by Borrower or any of its ERISA
Affiliates.

 

“Environmental Claim” means any notice of violation, claim, demand, abatement
order, or other order or direction by any Governmental Authority or any Person
for any damage, including, without limitation, personal injury (including
sickness, disease, or death), tangible or intangible property damage,
contribution, indemnity, indirect or consequential damages, damage to the
environment, nuisance, pollution, contamination, or other adverse effects on the
environment, or for fines or penalties, in each case relating to, resulting from
or in connection with Hazardous Materials and relating to any Company or any of
its Affiliates or any Real Estate Investment.

 

“Environmental Laws” means all Legal Requirements relating to (a) environmental
matters, including, without limitation, those relating to fines, injunctions,
penalties, damages, contribution, cost recovery compensation, losses, or
injuries resulting from the Release or threatened Release of Hazardous
Materials, (b) the generation, use, storage, transportation, or disposal of
Hazardous Materials, or (c) occupational safety and health, industrial hygiene,
land use, or the protection of human, plant, or animal health or welfare, in any
manner applicable to any Company or any of its Real Estate Investments or other
assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means, for any Person, (a) any corporation which is a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Internal Revenue Code of which such Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which such Person is a member; and (c) any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which such Person, any corporation described in
clause (a) above, or any trade or business described in clause (b) above is a
member.

 

“ERISA Event” means: (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (b) the failure to meet the minimum funding
standard in a material amount of Section 412 of the Internal Revenue Code with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the Internal Revenue Code) or the failure to make by its due
date a required installment in a material amount under Section 412(m) of the
Internal Revenue Code with respect to any Pension Plan or the failure to make
any required contribution in a material amount to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by Borrower or any of its ERISA Affiliates from any Pension Plan with two (2) or
more contributing sponsors or the

 

8

--------------------------------------------------------------------------------


 

termination of any such Pension Plan resulting in a material amount of liability
pursuant to Sections 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which constitutes grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
a material amount of liability on Borrower or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal by Borrower or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if such withdrawal would
result in a material amount of liability to Borrower or an ERISA Affiliate, or
the receipt by Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission
which could give rise to the imposition on Borrower or any of its ERISA
Affiliates of a material amount of fines, penalties, Taxes, or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409 or 502(c),
(i) or (1) or 4071 of ERISA in respect of any Employee Benefit Plan; (i) receipt
from the Internal Revenue Service of notice of the failure of any Pension Plan
(or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (j) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:

 

(a)           the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; or

 

(b)           if such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Administrative Agent and with a term equivalent to such Interest
Period would be offered by Administrative Agent’s London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.

 

“Eurodollar Rate Loans” means Committed Loans bearing interest at rates
determined by reference to the Adjusted Eurodollar Rate as provided in
Section 2.3(a).

 

“Event of Default” means each of the events set forth in Section 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exempt Construction Loan” means any interim construction loan (or Contingent
Obligations related thereto) (a) that is subject to or backed by an Approved
Take Out Commitment, or (b) in which the

 

9

--------------------------------------------------------------------------------


 

Mortgaged Real Estate Subsidiary that is the obligor of such construction loan
has entered into a Qualifying Lease of the property securing such Exempt
Construction Loan (or Contingent Obligations related thereto) and such lease
supports a refinance of the entire interim construction loan amount based upon
prevailing permanent loan terms at the time the interim construction loan is
closed.  Notwithstanding the foregoing, construction loans (and Contingent
Obligations related thereto) shall cease to be treated as Exempt Construction
Loans in the event that any of the following occur:  (i) the obligor of such
Exempt Construction Loan is in default beyond any applicable notice and cure
periods of any obligations under such Exempt Construction Loan credit agreement;
or (ii) the underlying real property securing such Exempt Construction Loan has
not been sold by a date which is no later than fifteen (15) months (unless
subject to or backed by an Approved Take Out Commitment from Lion Industrial
Trust in which case no deadline for the sale of such real property shall apply)
after completion of construction.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 28, 2002, by and among Borrower, Bank of America, N.A., as Administrative
Agent and Issuing Bank, and Lenders defined therein, as modified, amended, and
supplemented through the date hereof.

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule 2.2.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, then
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, then the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

“Fee Letter” means the letter agreement, dated as of May 3, 2005, among
Borrower, Administrative Agent, and the Arranger.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Consolidated Companies ending on
December 31 of each calendar year.  For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Gross EBITDA, to (b) Fixed Charges, in each case for the four
(4) Fiscal Quarters ending on the date of determination.

 

“Fixed Charges” means, for the Consolidated Companies for any period, (a) Debt
Service, plus (b) Cash Taxes, plus (c) all Restricted Junior Payments in respect
of all outstanding Stock of the Consolidated Companies consisting of preferred
Stock (excluding Restricted Junior Payments made by any Consolidated Subsidiary
to another Consolidated Company, to the extent such payments would create no net
increase in the amount of Restricted Junior Payments of the Consolidated
Companies determined in accordance with GAAP on a consolidated basis).

 

10

--------------------------------------------------------------------------------


 

“Floating Eurodollar Rate” means, on any date of determination, for any Swing
Line Loan, the sum of: (a) the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for 30-day deposits in Dollars at
approximately 11:00 a.m. (London time) on the date such rate shall apply; plus
(b) the Applicable Margin then in effect for Eurodollar Rate Loans.  If for any
reason such rate is not available, the term “Floating Eurodollar Rate” shall
mean, for any Swing Line Loan, the sum of: (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for 30-day deposits in Dollars at
approximately 11:00 a.m. (London time) on the date such rate shall apply;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%); plus (b) the
Applicable Margin then in effect for Eurodollar Rate Loans.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Fund” means (a) any limited partnership, limited liability company, or other
entity sponsored by a Company (i) in which a special purpose Subsidiary of
Borrower acts as the general partner, managing member, or in a similar capacity,
(ii) which issues Stock to investors other than one or more of the Companies
(but not to the exclusion of the Companies), (iii) in which a Company may, but
is not required to, receive a promoted or carried interest relative to other
investors, and (iv) which is established primarily for the purposes of
acquiring, owning, developing, operating, and disposing of multiple investments
in real property assets in multiple geographic locations, and (b) any Partners
Health Trust Development Entity.  As used herein, any reference to a “Fund”
shall also be deemed a reference to Subsidiaries of such Fund.

 

“Funding and Payment Office” means the office of Administrative Agent located at
901 Main Street, 14th Floor, Dallas, Texas 75202.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial, regulatory, or administrative functions of or pertaining to
government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order, or consent decree of or from any Governmental
Authority.

 

“Gross EBITDA” means, for any period and calculated for the Consolidated
Companies on a Pro Forma Basis, (a) Net Income, plus (b) the following to the
extent deducted from Net Income in

 

11

--------------------------------------------------------------------------------


 

accordance with GAAP (i) Interest Expense, plus (ii) income Taxes, plus
(iii) total depreciation expense, plus (iv) total amortization expense, plus
(v) other non-cash and non-recurring items, less (c) other non-cash and
non-recurring items increasing Net Income, minus (d) any net extraordinary
gains, plus (e) any net extraordinary losses; provided, however, that there
shall be excluded from “Gross EBITDA” any portion of Gross EBITDA (i) from the
Consolidated Companies’ Brokerage Services Line that exceeds in the aggregate
thirty-five percent (35%) of Gross EBITDA, (ii) attributable to the Consolidated
Companies’ International Operations (other than business operations, assets, and
properties located in Canada) that exceed in the aggregate twenty-five percent
(25%) of Gross EBITDA, (iii) attributable to EBITDA from Real Estate Gains that
exceeds in the aggregate thirty percent (30%) of Gross EBITDA, (iv) attributable
to the Share of Gross EBITDA of the owners (other than Borrower or a
wholly-owned Subsidiary of Borrower) of Stock of any Subsidiary of Borrower (to
the extent included in Gross EBITDA), (v) attributable to real property subject
to Exempt Construction Loans (except for EBITDA from Real Estate Gains subject
to the limitations set forth above), and (vi) attributable to EBITDA from the
Consolidated Companies’ Brokerage Services Line, Real Estate Gains, and
Consolidated Companies’ International Operations (other than business
operations, assets, and properties located in Canada) that exceeds in the
aggregate sixty-five percent (65%) of Gross EBITDA.  The percentage limitations
calculated in clauses (i) through (iv) and clause (vi) of the immediately
preceding sentence shall be calculated, in each case, prior to reduction of
Gross EBITDA as a result of any such limitations.

 

“Guarantors” means all existing and future Significant Subsidiaries.

 

“Hazardous Materials” means:  (a) any chemical, material, or substance at any
time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “infectious waste,” “toxic substances,” or any
other formulations intended to define, list, or classify substances by reason of
deleterious properties under any applicable Environmental Laws or publications
promulgated pursuant thereto; (b) any oil, petroleum, petroleum fraction, or
petroleum derived substance; (c) any drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources; and (d) any other chemical, material, or
substance, exposure to which is prohibited, limited, or regulated by any
Governmental Authority or which may or could pose a hazard to the health and
safety of the owners, occupants, or any Persons in the vicinity of any Real
Estate Investment.

 

“Honor Date” has the meaning assigned to such term in Section 2.2(c).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.10(b).

 

“Indebtedness” means, for any Person, without duplication, (a) all indebtedness
for borrowed money, (b) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet of such
Person in conformity with GAAP, (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding obligations for further
payments for businesses acquired based solely upon future earnings, cash flow,
or other performance measures or conditions precedent, and any such obligations
incurred under ERISA), which purchase price is (i) due more than six (6) months
from the date of incurrence of the obligation in respect thereof, or
(ii) evidenced by a note or similar written instrument, (e) all indebtedness
secured by any Lien (other than Permitted Encumbrances) on any property or asset
owned or held by such Person regardless of whether the indebtedness secured
thereby shall have been assumed by such Person or is nonrecourse to the credit
of such Person, and (f) all Stock of such Person that is subject to repurchase
or redemption other than at the sole option of such Person. Obligations under
Interest Rate Agreements and

 

12

--------------------------------------------------------------------------------


 

Currency Agreements constitute Contingent Obligations and not Indebtedness. 
Contingent Obligations are not Indebtedness unless any event or circumstance has
occurred that has triggered any Company’s liability thereunder in which case
such liability shall constitute Indebtedness to the extent such liability
otherwise meets the definition of “Indebtedness” hereunder.

 

“Indemnitee” has the meaning assigned to such term in Section 9.2.

 

“Intercreditor Agreement” means one or more Intercreditor Agreements approved by
Administrative Agent (such approval to not be unreasonably withheld) to be
entered into among Administrative Agent and the Pari Passu Lenders providing for
the equal and ratable sharing of the Collateral and all collateral for the Pari
Passu Indebtedness for the benefit of the Lenders and the Pari Passu Lenders.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Gross EBITDA, to (b) Interest Expense, in each case for the four
(4) Fiscal Quarters ending on the date of determination.

 

“Interest Expense” means, for any period, total interest expense (including that
portion attributable to Capital Leases in accordance with GAAP and capitalized
interest) of the Consolidated Companies, as determined on a consolidated basis
in accordance with GAAP, with respect to all outstanding Indebtedness of the
Consolidated Companies, including, without limitation, all commissions,
discounts, and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Interest Rate Agreements (but
reduced by net gains under Interest Rate Agreements); provided that for purposes
of this definition, “Interest Expense” shall (a) include all interest on the
Obligations whether or not such interest is expensed or capitalized during such
period in accordance with GAAP, (b) not include interest capitalized in
accordance with GAAP in connection with the construction of Real Estate
Investments so long as the applicable Consolidated Company has obtained
construction loan financing pursuant to which construction loan advances are
made in the amount of such interest expense, and (c) not include Interest
Expense on Exempt Construction Loans to the extent such Interest Expense is
either fully supported by net operating income from the underlying Real Estate
Investment or is covered by advances under such Exempt Construction Loans.

 

“Interest Payment Date” means, (a) as to any Committed Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Committed
Loan and the Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates; (b) as to any Base Rate Loan, the last Business Day of
each March, June, September and December, and the Maturity Date, and (c) as to
each Swing Line Loan, (i) the earlier of the last Business Day of each March,
June, September and December, or the date of repayment of the Principal Debt of
such Swing Line Loan and (ii) the Maturity Date.

 

“Interest Period” has the meaning assigned to such term in Section 2.3(b).

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, or other similar agreement or
arrangement designed to protect any Company against fluctuations in interest
rates.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second (2nd) Business Day prior to the first (1st) day of such Interest
Period.

 

13

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

 

“International Operations” means the Companies’ business operations, assets, and
properties located outside of the United States of America and Canada including
all International Subsidiaries other than Subsidiaries organized under the laws
of any province or territory of Canada, but expressly excluding the investment
in, ownership of, and disposition of the Companies’ Stock in Savills and
activities and operations related thereto.

 

“International Subsidiaries” means Subsidiaries of Borrower that are not
organized under the laws of any State of the United States of America or the
District of Columbia, and “International Subsidiary” means any one of the
International Subsidiaries.

 

“Investment” means any (a) direct or indirect purchase or other acquisition by
any Company of, or of a beneficial interest in, any Stock of any other Person
(other than a Person that, prior to such purchase or acquisition, was a
Subsidiary of Borrower), (b) purchase or acquisition by any Company of all or
substantially all of the assets of any other Person, or (c) direct or indirect
loan, advance, or capital contribution by any Company to any other Person other
than a wholly-owned Subsidiary of Borrower, including all Indebtedness and
accounts receivable from such other Person that are not current assets or did
not arise from sales or the provision of services to such other Person in the
ordinary course of business.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, and minus any
return in cash of the original amount of such Investment, without any
adjustments for increases or decreases in value, or write-ups, write-downs, or
write-offs with respect to such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance Date” means, with respect to any Letter of Credit, the date of
issuance of such Letter of Credit.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and Borrower (or any Subsidiary) or in favor of Issuing
Bank and relating to any such Letter of Credit.

 

“Issuing Bank” has the meaning assigned to such term in the introduction to this
Agreement.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Loan bearing interest at the Base Rate.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

14

--------------------------------------------------------------------------------


 

“Legal Requirements” means all applicable statutes, laws, treaties, ordinances,
rules, regulations, orders, writs, injunctions, decrees, judgments, and opinions
of any Governmental Authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, licenses, authorizations, and permits of any
Governmental Authority.

 

“Lender” and “Lenders” have the meanings assigned to such terms in the
introduction of this Agreement and, as the context requires, includes the Swing
Line Lender.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Exposure” means, without duplication, the sum of (a) the total
face amount of all undrawn and uncancelled Letters of Credit plus (b) the total
unpaid reimbursement obligations of Borrower under drawings under all Letters of
Credit.  For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.2(i).

 

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitment.

 

“Level” means Level I, Level II, or Level III, in each case whichever is in
effect on the date of determination.

 

“Level I” means such periods as the Recourse Leverage Ratio is less than 2.0 to
1.0.

 

“Level II” means such periods as the Recourse Leverage Ratio is greater than or
equal to 2.0 to 1.0 and less than 2.5 to 1.0.

 

“Level III” means such periods as the Recourse Leverage Ratio is greater than or
equal to 2.5 to 1.0.

 

“Level Determination Certificate” means an Officers’ Certificate of Borrower
delivered on the Closing Date and thereafter in accordance with Section 5.1(j)
setting forth in reasonable detail the Recourse Leverage Ratio that is
applicable pursuant to the definition thereof as of the date on which such
Officers’ Certificate is delivered.

 

15

--------------------------------------------------------------------------------


 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge,
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).

 

“Liquid Assets” means, as of the last day of each Fiscal Quarter, the sum of
(a) the Consolidated Companies’ Cash and Cash Equivalents (in each case not
subject to any Liens or other encumbrances) and (b) the lesser of (i) the Unused
Commitment as of such date, and (ii) the maximum amount of Loans that Borrower
could, subject to the terms and conditions of this Agreement, receive on such
date from Lenders.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Pledge Agreements, the Collateral Documents, and any Interest Rate Agreement
between Borrower and any Lender.

 

“Loan” means an extension of credit by a Lender to Borrower under Section 2 in
the form of a Committed Loan or a Swing Line Loan, and “Loans” means
collectively, the Committed Loans and the Swing Line Loans.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise), or prospects
of the Companies, taken as a whole, or (b) the impairment in any material
respect of the ability of Borrower to perform the Obligations, or (c) the
impairment in any material respect of the ability of Administrative Agent or
Lenders to enforce the Obligations.

 

“Maturity Date” means the earlier of (a) June 28, 2008, and (b) the date that
the Total Commitment is terminated or reduced to zero in accordance with the
terms of this Agreement.

 

“Minimum Net Worth” means, as of the last day of each Fiscal Quarter
(a) $235,000,000 plus (b) fifty percent (50%) of the cumulative Net Income
(without deduction for losses) for each Fiscal Year during the term hereof
commencing with the Fiscal Year ending December 31, 2005 plus (c) fifty percent
(50%) of the net proceeds from any Stock issuances of Borrower excluding Stock
issued pursuant to employee stock ownership or employee stock option plans.

 

“Moody’s” means Moody’s Investors Service, Inc. or, if Moody’s no longer
publishes ratings, another ratings agency acceptable to Administrative Agent.

 

“Mortgaged Real Estate Subsidiary” means, as of any date, a Real Estate
Subsidiary whose assets are subject to Liens securing Indebtedness to bona fide
third parties incurred to finance a material portion of the acquisition,
construction, and/or development costs of such Real Estate Subsidiary’s assets.

 

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 3(37)
of ERISA, to which Borrower or any of its ERISA Affiliates is contributing, or
ever has contributed, or to which Borrower or any of its ERISA Affiliates has,
or ever has had, an obligation to contribute.

 

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Companies on a consolidated basis for such period taken as a single accounting
period determined in conformity with

 

16

--------------------------------------------------------------------------------


 

GAAP; provided that there shall be excluded from “Net Income” (a) the income (or
loss) of Persons (other than Consolidated Subsidiaries of Borrower) in which any
other Person (other than Consolidated Companies) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid to
Consolidated Companies by all such Persons during such period, (b) the income
(or loss) of any Person accrued prior to the date it becomes a Consolidated
Subsidiary of Borrower or is merged into or consolidated with any Consolidated
Company or such Person’s assets are acquired by any Consolidated Company, and
(c) the income of any Consolidated Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of such income is not at the time permitted by operation of the terms of its
Constituent Documents, any Contractual Obligation, or any Legal Requirement
(other than Legal Requirements restricting the making of dividends or
distributions on Stock generally) applicable to such Subsidiary.

 

“Net Worth” means, for the Consolidated Companies on a consolidated basis as of
the last day of each Fiscal Quarter, net worth determined in accordance with
GAAP.

 

“Non-Recourse Obligations” means, for any Person, any Indebtedness of such
Person in which the holder of such Indebtedness (a) may not look to such Person
personally for repayment, other than to the extent of any security therefor or
pursuant to Customary Recourse Exceptions, or (b) may look to such Person
personally for repayment (but not to any constituent owner of such Person other
than for Customary Recourse Exceptions) and such Person is a single purpose
entity owning a single Real Estate Investment, or (c) in the case of
Indebtedness of any Fund or any Subsidiary of such Fund, may look to such Fund,
and any special purpose corporation or limited liability company serving as the
general partner of such Fund (but not to any other constituent owner of such
Fund other than for Customary Recourse Exceptions).

 

“Notes” means any promissory notes of Borrower issued to evidence Loans of
Lenders, substantially in the form of Exhibit F, as they may be modified,
amended, renewed, extended, restated, or supplemented from time to time, and
“Note” means any one of the Notes.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit G
delivered by Borrower to Administrative Agent pursuant to Section 2.1(c) with
respect to a proposed Committed Loan.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit H delivered by Borrower to Administrative Agent pursuant to
Section 2.3(d) with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to any Committed
Loans.

 

“Obligations” means all obligations of every nature of Borrower from time to
time owed to any Credit Party, or any of them under the Loan Documents, whether
for principal, interest, fees, expenses, indemnification, or otherwise.

 

“Obligors” means Borrower and Guarantors, and “Obligor” means any one of the
Obligors.

 

“Officers’ Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its chairman of the board (if an
officer) or its president or one of its vice presidents and by its chief
financial officer or its treasurer.

 

17

--------------------------------------------------------------------------------


 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases that may be terminated by the lessee at any time) of any
property (whether real, personal, or mixed) that is not a Capital, Lease other
than any lease under which such Person is the lessor.

 

“Participant” has the meaning assigned to such term in Section 9.1(d).

 

“Pari Passu Indebtedness” means Indebtedness of one or more of the Companies
that is (a) secured ratably and on a pari passu basis with the Obligations and
(b) constitutes a “Permitted Recourse Obligation” pursuant to clause (e) of the
definition of such term.

 

“Pari Passu Lenders” means one or more lenders or holders of Pari Passu
Indebtedness, and such term shall also include any agent, trustee or other
representative acting on behalf of such lenders or holders.

 

“Pari Passu Collateral Document Amendments” means amendments to the Collateral
Documents approved by Administrative Agent (such approval to not be unreasonably
withheld) to be entered into among the Companies who are parties to the
Collateral Documents, Administrative Agent and the Pari Passu Lenders pursuant
to which the Collateral Documents will be amended to secure the Pari Passu
Indebtedness ratably with the Obligations.

 

“Partners Health Trust Development Entity” means a Subsidiary of Borrower (a)
formed to develop medical office buildings and related buildings (such as
parking garages), (b) whose Indebtedness consists entirely of Non-Recourse
Obligations, and (c) which has entered into a pre-sale arrangement or contract
with a Partners Health Trust Venture for the sale of such buildings subject to
the completion thereof and which includes a commitment from Partners Health
Trust to purchase a portion of the Stock of such Partners Health Trust Venture
subject to completion of such buildings.

 

“Partners Health Trust Venture” means any limited partnership, limited liability
company, or other entity sponsored by a Company (a) which is established solely
for the purposes of developing or acquiring medical office buildings and related
buildings (such as parking garages), (b) a portion of the Stock of which is held
by Partners Health Trust, and (c) whose Indebtedness consists entirely of
Non-Recourse Obligations.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Performance Bond” means any letter of credit, bond, or similar security device
securing the obligation of any Company to complete construction of improvements
to real property.

 

“Permitted Acquisition” means any acquisition or series of acquisitions, by
purchase, merger, or otherwise after the Closing Date by any Company of any
Person or substantially all of the assets of any Person or operating division of
any Person (as applicable, the “Target”); provided that each of the following
conditions shall have been satisfied:

 

(a)           the Target is engaged in substantially the same business as the
business conducted by any Company on the date of such acquisition or another
business permitted pursuant to Section 6.8;

 

18

--------------------------------------------------------------------------------


 

(b)           prior to such acquisition or series of acquisitions,
Administrative Agent shall have received (x) financial statements of the Target
for at least the last one (1) year period, which financial statements have been
(i) reviewed by independent certified public accountants if the purchase price
of the Target is in excess of $20,000,000, but is less than $40,000,000, and
(ii) audited by independent certified public accountants if the purchase price
of the Target is equal to or greater than $40,000,000, and (y) an Officer’s
Certificate (i) confirming that all representations and warranties set forth in
the Loan Documents continue to be true and correct in all material respects
immediately prior to and after giving effect to the Permitted Acquisition and
the transactions contemplated thereby, and (ii) setting forth the calculations
supporting compliance with the limitations prescribed herein (including pro
forma compliance with all financial covenants);

 

(c)           as of the closing of such acquisition, the acquisition has been
approved and recommended by the Board of Directors or other applicable governing
body of the Target and the Person from which the Target is to be acquired;

 

(d)           as of the closing of such acquisition, after giving effect to such
acquisition, the Company that is the acquiring party must be Solvent and the
Companies, on a consolidated basis, must be Solvent;

 

(e)           as of the closing of such acquisition, after giving effect to such
acquisition, no Event of Default shall exist or occur as a result of, and after
giving effect to, such acquisition; and

 

(f)            if the Target is to be a Significant Subsidiary of Borrower, then
Borrower shall have complied with the terms and conditions set forth in
Section 5.10.

 

“Permitted Distributions” means, for (a) Borrower in any fiscal year of
Borrower, Restricted Junior Payments in an amount not to exceed the sum of (i)
fifty percent (50%) of the sum of Net Income for the immediately preceding
fiscal year, plus to the extent deducted in the calculation of Net Income, in
conformity with GAAP, depreciation and amortization expense, plus (ii) for the
fiscal year ending December 31, 2005 only, an amount equal to $20,000,000, and
(b) for any Subsidiary in any fiscal year of such Subsidiary, any Restricted
Junior Payments made in proportion to the ownership of the Stock of such
Subsidiary.

 

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):

 

(a)           Liens for Taxes, assessments, or governmental charges or claims
the payment of which is not, at the time, required by Section 5.3;

 

(b)           statutory and contractual Liens of landlords and Liens of
carriers, warehousemen, mechanics, and materialmen and other Liens imposed by
applicable Legal Requirements incurred in the ordinary course of business for
sums not yet delinquent or being contested in good faith, if such reserve or
other appropriate provision, if any, as shall be required by GAAP shall have
been made therefor;

 

(c)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance, and other
types of social security, or to secure the performance of tenders, statutory
obligations, surety, indemnity, and appeal bonds, bids, leases, government
contracts, trade contracts, performance, and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);

 

19

--------------------------------------------------------------------------------


 

(d)           any attachment or judgment Lien not constituting an Event of
Default under Section 7.8;

 

(e)           leases or subleases granted to others not interfering in any
material respect with the ordinary conduct of the business of any Company;

 

(f)            easements, rights-of-way, restrictions, minor defects,
encroachments, or irregularities in title and other similar charges or
encumbrances not interfering in any material respect with the ordinary conduct
of the business of any Company;

 

(g)           any (i) interest or title of a lessor or sublessor under any
lease, (ii) restriction or encumbrance that the interest or title of such lessor
or sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii);

 

(h)           Liens arising from filing of precautionary UCC financing
statements relating solely to leases not prohibited by this Agreement;

 

(i)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)            Liens created for the benefit of Administrative Agent or Lenders
pursuant to the terms of this Agreement and the Collateral Documents; and

 

(k)           Liens in favor of the Pari Passu Lenders ; provided that the
Obligations are secured ratably with such Liens.

 

“Permitted Recourse Obligations” means: (a) the Obligations; (b) Recourse
Obligations for interim secured construction loans entered into by the Companies
and Unconsolidated Entities in the ordinary course of business not to exceed in
the aggregate $125,000,000; (c) Indebtedness between Companies; (d) Exempt
Construction Loans and any guarantees thereof; and (e) other unsecured Recourse
Obligations or Pari Passu Indebtedness not to exceed in the aggregate
$150,000,000 at any time outstanding; provided that the amount of such Recourse
Obligations or Pari Passu Indebtedness which exceeds $25,000,000: (a) is
governed by covenants not more restrictive than those under this Agreement;
(b) has a maturity date which is at least one hundred eighty (180) days after
the Maturity Date; (c) if such Indebtedness is suitable for syndication to
banks, then the Lenders have an opportunity to participate in such financing;
and (d) is governed by contracts or agreements in form and substance acceptable
to Administrative Agent (such acceptance not to be unreasonably withheld).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts, or
other organizations, whether or not legal entities, and Governmental
Authorities.

 

“Pledge Agreements” means the Borrower Pledge Agreement and the Subsidiary
Pledge Agreement, and “Pledge Agreement” means any one of the Pledge Agreements.

 

“Potential Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.

 

20

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest in effect for any day as publicly
announced from time to time by Administrative Agent as its “prime rate.”  The
“prime rate” is a rate set by Administrative Agent based upon various factors
including Administrative Agent’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by Administrative Agent shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Principal Debt” means, on any date of determination and without duplication,
the aggregate unpaid principal balance of all Loans, together with all aggregate
unpaid reimbursement obligations of Borrower in respect of drawings under all
Letters of Credit.

 

“Pro Forma Basis” means, with respect to Gross EBITDA for any period, the
calculation of such Gross EBITDA to give effect to the acquisition or
disposition of any Consolidated Company or of any Consolidated Company assets
during such period as of the first day of such period; provided that (a) EBITDA
from Real Estate Gains with respect to Real Estate Investments disposed of
during such measurement period shall be included in Gross EBITDA subject to the
limitations set forth in the definition of Gross EBITDA, and (b) Gross EBITDA
with respect to real property assets (and not constituting EBITDA from Real
Estate Gains) disposed of during such measurement period may be included in
Gross EBITDA unless otherwise requested by Administrative Agent in its sole
discretion.

 

“Pro Rata Share” means, for any Lender, on any date of determination (a) for
purposes of sharing any amount or fee payable to such Lender, the proportion
which the portion of the Principal Debt owed to such Lender (whether held
directly or through a participation in respect of the Letters of Credit and
determined after giving effect thereto) bears to the Principal Debt owed to all
Lenders at the time in question, and (b) for all other purposes, the proportion
which the portion of the Principal Debt owed to such Lender bears to the
Principal Debt owed to all Lenders at the time in question, or if no Principal
Debt is outstanding, then the proportion that the aggregate of such Lender’s
Commitment then in effect bears to the Total Commitment then in effect.

 

“Qualifying Lease” means a lease agreement entered into by a Mortgaged Real
Estate Subsidiary to lease the real property owned by such Mortgaged Real Estate
Subsidiary upon completion of construction thereof to the extent that (a) the
senior unsecured debt of the tenant or the guarantor of the tenant’s obligations
under such lease is rated BBB- or higher by S&P or Baa3 or higher by Moody’s,
(b) the obligation of such tenant to accept possession of such real property and
begin paying rent under such lease is not subject to any material condition
other than (i) completion of construction in accordance with Legal Requirements
and approved plans and specifications and on or before a date certain and
(ii) issuance of a certificate of occupancy, (c) such lease has a non-cancelable
primary term of ten (10) years or more, and (d) such tenant has not failed or
refused to perform under such lease agreement or notified the applicable
Mortgaged Real Estate Subsidiary of its intention to not perform under such
lease agreement (provided that the failure of one (but not more than one) tenant
under a Qualifying Lease to meet the ratings criteria set forth in clause (a) of
this definition shall not result in the disqualification of such lease as a
Qualifying Lease, so long as, at the time such lease was entered into, such
ratings criteria were satisfied, and such tenant only fails to satisfy such
ratings criteria due to subsequent rating downgrades).

 

“Real Estate Investment” means, for any Person, (a) the purchase, acquisition,
investment, or ownership (whether in fee or via ground lease but excluding those
financed pursuant to Exempt Construction Loans) of real property (including,
without limitation, all buildings, fixtures, or other

 

21

--------------------------------------------------------------------------------


 

improvements located thereon) by such Person, (b) the Investment by such Person
in Unconsolidated Entities formed for, or engaged primarily in, real property
development and/or ownership, (c) the Investment by such Person in Stock of
Persons that are special purpose entities formed to own one or more real
properties, or (d) the Investment by such Person in Indebtedness secured by
Liens in real property (including, without limitation, all buildings, fixtures,
or other improvements located thereon).

 

“Real Estate Subsidiary” means a Subsidiary of Borrower that is engaged in the
business of real estate development, investment, and/or ownership.

 

“Recourse Leverage Ratio” means, as of the last day of each Fiscal Quarter, the
ratio of (a) Total Recourse Debt as of such date, to (b) Gross EBITDA for four
(4) Fiscal Quarters ending on the last day of such Fiscal Quarter.

 

“Recourse Obligations” means, for any Person, Indebtedness of such Person that
is not Non-Recourse Obligations.

 

“Register” has the meaning assigned to such term in Section 2.1(e).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching,
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers, or other closed receptacles containing any Hazardous Materials), or
into or out of any Real Estate Investment, including the movement of any
Hazardous Material through the air, soil, surface water, groundwater, or
property.

 

“Representatives” means, for any Person, representatives, officers, directors,
employees, attorneys, and agents.

 

“Requisite Lenders” means (a) on any date of determination prior to the Maturity
Date, those Lenders (other than Defaulting Lenders) holding sixty-six and
two-thirds percent (662/3%) or more of the Total Commitment, and (b) on any date
of determination on or after the Maturity Date, those Lenders holding sixty-six
and two-thirds percent (662/3%) or more of the Principal Debt.

 

“Restricted Junior Payment” means, for any Person, (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of Stock
of such Person now or hereafter outstanding, except a dividend payable solely in
shares of such class of stock to the holders of that class, (b) any redemption,
retirement, sinking fund, or similar payment, purchase, or other acquisition for
value, direct or indirect, of any shares of any class of Stock of such Person
now or hereafter outstanding, and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options, or other rights to acquire
shares of any class of Stock of such Person now or hereafter outstanding;
provided, that Restricted Junior Payments shall not include payments made by
Borrower to the United States Treasury or other Tax authorities on behalf of
employees of the Companies in respect of the exercise or vesting of stock
options, restricted stock grants and similar programs.

 

“Revolving Credit Facility” means the Credit Facility described in and subject
to the limitations set forth in Section 2.1(a) including the subfacility for the
issuance of Letters of Credit.

 

22

--------------------------------------------------------------------------------


 

“Savills” means Savills plc, a company formed under the laws of England and
Wales with company number 2122174.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Share” means, for any Person, such Person’s share of the assets, liabilities,
revenues, income, losses, or expenses of any Subsidiary or Unconsolidated Entity
based upon such Person’s percentage ownership of the Stock of such Subsidiary or
Unconsolidated Entity.

 

“Significant Subsidiaries” means, as of the last day of each Fiscal Quarter,
(a) each Consolidated Subsidiary of Borrower (other than an International
Subsidiary or a Mortgaged Real Estate Subsidiary) whose contribution to Gross
EBITDA exceeds five percent (5%) of Adjusted Gross EBITDA, and (b) other
Consolidated Subsidiaries of Borrower (other than International Subsidiaries and
Mortgaged Real Estate Subsidiaries) designated in writing by Borrower and
acceptable to Administrative Agent that, together with Borrower and all
Significant Subsidiaries described in clause (a) preceding, contribute at least
eighty percent (80%) of Adjusted Gross EBITDA, including, without limitation,
the Consolidated Subsidiaries of Borrower listed on Schedule 4.1-2, as such
Schedule may be amended from time to time.  Notwithstanding the foregoing,
“Significant Subsidiary” shall not include any Consolidated Subsidiary which was
formerly a Mortgaged Real Estate Subsidiary so long as (i) the net cash gain on
any sale of any Real Estate Investment formerly owned by such Consolidated
Subsidiary (less any portion of such gain required to be held in escrow or
subjected to a lien pertaining to post-closing obligations related to the sale
of such Real Estate Investment or required to be distributed to other owners of
such Consolidated Subsidiary, if any) is distributed to Borrower or a
Significant Subsidiary within thirty (30) days following completion of such sale
and (ii) such Consolidated Subsidiary is not thereafter recapitalized with
assets that causes such Subsidiary to otherwise be a “Significant Subsidiary”
pursuant to this definition.  Borrower may by written notice to Administrative
Agent, re-designate any Significant Subsidiary (other than a Consolidated
Subsidiary of Borrower described in clause (a) above), as not a Significant
Subsidiary so long as immediately following such designation no Potential
Default or Event of Default exists.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both: (a)(i) the then fair saleable value of the property of such
Person is (A) greater than the total amount of liabilities (including contingent
liabilities) of such Person, and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (b) such Person is
“solvent” within the meaning given such term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“S&P” means Standard & Poor’s Rating Group, a division of McGraw Hill, Inc., a
New York corporation, or, if S&P no longer publishes ratings, then another
ratings agency acceptable to Administrative Agent.

 

23

--------------------------------------------------------------------------------


 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, or other ownership interests (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust, or other entity, whether voting or non-voting, including common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 

“Subsequent Lender” has the meaning assigned to such term in Section 2.10(b).

 

“Subsidiary” means, in respect of any Person, any other Person in whom such
Person holds Stock and whose financial results would be consolidated under GAAP
with the financial results of such Person on the consolidated financial
statements of such Person.

 

“Subsidiary Guaranty” means an Unconditional Guaranty Agreement executed and
delivered by each Guarantor, substantially in the form of Exhibit E, as each
such guaranty may hereafter be modified, amended, restated, or supplemented from
time to time.

 

“Subsidiary Pledge Agreement” means the Pledge Agreement executed and delivered
by each of Borrower’s Significant Subsidiaries that, individually or together
with any other Obligor, holds ownership interests in one or more of Borrower’s
Significant Subsidiaries, and substantially in the form of Exhibit I, as such
Pledge Agreement may hereafter be modified, amended, restated, or supplemented
from time to time.

 

“Support Provider” has the meaning assigned to such term in the definition of
“Approved Credit Support.”

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.12.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.12.

 

“Swing Line Lender” has the meaning assigned to such term in the introduction to
this Agreement.

 

“Swing Line Loan” has the meaning specified in Section 2.12(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.12(b), which, if in writing, shall be substantially in the form of
Exhibit K.

 

“Swing Line Sublimit” means an amount equal to $25,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Total Commitments.

 

“Take Out Commitment” means a written obligation of a Person either (a) to
purchase real property and the improvements thereon for an amount sufficient to
repay the interim construction loan used to acquire and construct such real
property and improvements, or (b) to provide debt and/or equity financing the
proceeds of which are to be used to repay the interim construction loan used to
acquire and construct real property and improvements thereon.

 

24

--------------------------------------------------------------------------------


 

“Tax” or “Taxes” means any present or future tax or government levy in the
nature of a tax; provided that “Tax on the overall net income” of a Person shall
be construed as a reference to a tax imposed by the jurisdiction in which that
Person’s principal office (and/or, in the case of a Lender, its lending office)
is located or in which that Person is deemed to be doing business on all or part
of the net income, profits, or gains of that Person (whether worldwide, or only
insofar as such income, profits, or gains are considered to arise in or to
relate to a particular jurisdiction, or otherwise).

 

“Total Commitment” means, on any date of determination, the sum of all
Commitments then in effect for all Lenders (as any of the same may have been
reduced or canceled as provided in the Loan Documents).

 

“Total Debt” means, as of the last day of each Fiscal Quarter, without
duplication for the Consolidated Companies (a) Total Liabilities plus (b)
Contingent Obligations, less (c) the sum of all (i) accounts payable,
(ii) accrued expenses, (iii) payables to Affiliates incurred in the ordinary
course of business, (iv) liabilities to any Governmental Authority for Taxes,
(v) other Current Liabilities not constituting Indebtedness, (vi) the Share of
Non-Recourse Obligations of any Company attributable to the owners (other than
Borrower or a wholly owned Subsidiary of Borrower) of Stock of such Company
(other than Borrower), (vii) Exempt Construction Loans of any Company,
(viii) reimbursement obligations with respect to Performance Bonds, and (ix) the
amount of Total Liabilities and Contingent Obligations which are supported by
Approved Credit Support.

 

“Total Leverage Ratio” means, as of the last day of each Fiscal Quarter, the
ratio of (a) Total Debt as of such date, to (b) Gross EBITDA for four (4) Fiscal
Quarters ending on the last day of such Fiscal Quarter.

 

“Total Liabilities” means, as of the last day of each Fiscal Quarter for the
Consolidated Companies on a consolidated basis, all liabilities of the
Consolidated Companies determined in accordance with GAAP.

 

“Total Recourse Debt” means, as of the last day of each Fiscal Quarter, without
duplication for the Consolidated Companies, the sum of (a) Total Debt less
(b) Non-Recourse Obligations.

 

“Total Revenues” means, for the Consolidated Companies on a consolidated basis
for any period, all items customarily reported on the Consolidated Companies’
audited income statement as “revenues,” but excluding (a) revenues of Persons
(other than Consolidated Subsidiaries of Borrower) in which any other Person
(other than Consolidated Companies) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to Consolidated
Companies by all such Persons during such period, and (b) any gains from asset
sales not permitted pursuant to Section 6.6.

 

“Unconsolidated Entity” means (a) in respect of any Person, any other Person in
whom such Person holds Stock and whose financial results would not be
consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person, and (b) any Fund.

 

“Unused Commitment” means, at any time, (a) the Total Commitment minus (b) the
Commitment Usage; provided, however, that solely for purposes of calculating the
unused fee set forth in Section 2.4(b), Commitment Usage shall exclude the
aggregate unpaid principal balance of all Swing Line Loans.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.2(c).

 

25

--------------------------------------------------------------------------------


 

“UCP” means, with respect to any Letter of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce.

 

1.2          Accounting Terms, Utilization of GAAP for Purposes of Calculations
Under Agreement.  Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Sections 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d)).  Calculations in connection with the
definitions, covenants, and other provisions of this Agreement shall utilize
GAAP as in effect at the time of such calculation.

 

1.3          Other Definitional Provisions. Unless otherwise specified in the
Loan Documents (a) where appropriate, the singular includes the plural and vice
versa, and words of any gender include each other gender, (b) headings and
caption references may not be construed in interpreting provisions, (c) section,
paragraph, annex, schedule, exhibit, and similar references are to the
particular Loan Document in which they are used, (d) references to “telecopy,”
“facsimile,” “fax,” or similar terms are to facsimile or telecopy transmissions,
(e) references to “including” mean including without limiting the generality of
any description preceding that word, (f) the rule of construction that
references to general items that follow references to specific items are limited
to the same type or character of those specific items is not applicable in the
Loan Documents, (g) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, (h) references to any Legal Requirement include every amendment or
supplement to it, rule and regulation adopted under it, and successor or
replacement for it, and (i) references to any Loan Document or other document
include every renewal and extension of it, amendment and supplement to it, and
replacement or substitution for it.

 

1.4          Time References.  Unless otherwise specified in the Loan Documents
(a) time references are to time in Dallas, Texas, and (b) in calculating a
period from one date to another, the word “from” means “from and including” and
the word “to” or “until” means “to but excluding.”

 


1.5          LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE STATED AMOUNT
OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY ISSUER
DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN THE
STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO BE
THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL
SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH
TIME.

 


1.6          CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO, COVENANT, OR REQUIREMENT SET FORTH IN
ANY LOAN DOCUMENT, AND EITHER BORROWER OR THE REQUISITE LENDERS SHALL SO
REQUEST, ADMINISTRATIVE AGENT, THE LENDERS AND BORROWER SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUISITE
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) BORROWER SHALL PROVIDE TO ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER

 

26

--------------------------------------------------------------------------------


 


SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT
MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

 


SECTION 2

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1          Revolving Credit Facility; Making of Committed Loans; Register;
Optional Notes.

 


(A)           REVOLVING CREDIT FACILITY.  SUBJECT TO THE TERMS AND CONDITIONS IN
THE LOAN DOCUMENTS, EACH LENDER SEVERALLY BUT NOT JOINTLY AGREES TO LEND TO
BORROWER ONE (1) OR MORE LOANS UNDER THE REVOLVING CREDIT FACILITY (EACH SUCH
LOAN, A “COMMITTED LOAN”), WHICH BORROWER MAY BORROW, REPAY, AND REBORROW UNDER
THIS AGREEMENT, SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)            EACH COMMITTED LOAN REQUESTED BY BORROWER HEREUNDER MUST OCCUR ON
A BUSINESS DAY AND NO LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE
MATURITY DATE;

 

(II)           EACH COMMITTED LOAN REQUESTED BY BORROWER THAT WILL BE (I) A BASE
RATE LOAN MUST BE IN AN AMOUNT NOT LESS THAN $1,000,000 OR A GREATER INTEGRAL
MULTIPLE OF $250,000 OR, IF LESS, THE UNUSED COMMITMENT, AND (II) A EURODOLLAR
RATE LOAN MUST BE IN AN AMOUNT NOT LESS THAN $5,000,000 OR A GREATER INTEGRAL
MULTIPLE OF $1,000,000;

 

(III)         THE COMMITMENT USAGE MAY NOT EXCEED THE TOTAL COMMITMENT; AND

 

(IV)          THE SUM OF (WITHOUT DUPLICATION) (A) EACH LENDER’S PRINCIPAL DEBT
PLUS (B) SUCH LENDER’S COMMITMENT PERCENTAGE OF THE LETTER OF CREDIT EXPOSURE
MAY NOT EXCEED SUCH LENDER’S COMMITMENT.

 


(B)           BORROWING MECHANICS.


 

(I)            WITH RESPECT TO COMMITTED LOANS TO BE MADE ON ANY FUNDING DATE,
BORROWER SHALL DELIVER TO ADMINISTRATIVE AGENT A NOTICE OF BORROWING NO LATER
THAN 11:00 A.M. (DALLAS, TEXAS TIME) AT LEAST THREE (3) BUSINESS DAYS IN ADVANCE
OF THE FUNDING DATE (IN THE CASE OF A EURODOLLAR RATE LOAN) OR AT LEAST ONE (1)
BUSINESS DAY IN ADVANCE OF THE FUNDING DATE (IN THE CASE OF A BASE RATE LOAN)
AND SHALL SPECIFY (A) THE PROPOSED FUNDING DATE, (B) THE AMOUNT OF THE COMMITTED
LOANS REQUESTED, (C) WHETHER SUCH COMMITTED LOANS SHALL BE EURODOLLAR RATE LOANS
OR BASE RATE LOANS, AND (D) IN THE CASE OF COMMITTED LOANS TO BE MADE AS
EURODOLLAR RATE LOANS, THE INITIAL INTEREST PERIOD REQUESTED THEREFORE.  IN LIEU
OF DELIVERING THE ABOVE DESCRIBED NOTICE OF BORROWING, BORROWER MAY GIVE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE BY THE REQUIRED TIME OF ANY PROPOSED
BORROWING UNDER THIS SECTION 2.1(B); PROVIDED THAT SUCH NOTICE SHALL BE PROMPTLY
CONFIRMED IN WRITING BY DELIVERY OF A NOTICE OF BORROWING TO ADMINISTRATIVE
AGENT ON OR BEFORE THE FUNDING DATE.

 

(II)           NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER SHALL INCUR ANY
LIABILITY TO BORROWER IN ACTING UPON ANY TELEPHONIC NOTICE REFERRED TO ABOVE
THAT ADMINISTRATIVE AGENT BELIEVES IN GOOD FAITH TO HAVE BEEN GIVEN BY A DULY
AUTHORIZED OFFICER OR OTHER PERSON AUTHORIZED TO BORROW ON BEHALF OF BORROWER OR
FOR OTHERWISE ACTING IN GOOD FAITH UNDER THIS SECTION 2.1(B), AND UPON THE
FUNDING OF COMMITTED LOANS BY LENDERS IN ACCORDANCE WITH THIS AGREEMENT

 

27

--------------------------------------------------------------------------------


 

PURSUANT TO ANY SUCH TELEPHONIC NOTICE, BORROWER SHALL HAVE EFFECTED COMMITTED
LOANS HEREUNDER.

 

(III)         BORROWER SHALL NOTIFY ADMINISTRATIVE AGENT PRIOR TO THE FUNDING OF
ANY COMMITTED LOAN IN THE EVENT THAT ANY OF THE MATTERS TO WHICH BORROWER IS
REQUIRED TO CERTIFY IN THE APPLICABLE NOTICE OF BORROWING IS NO LONGER TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE FUNDING DATE, AND THE ACCEPTANCE BY
BORROWER OF THE PROCEEDS OF EACH COMMITTED LOAN SHALL CONSTITUTE A
RE-CERTIFICATION BY BORROWER, AS OF THE FUNDING DATE, AS TO THE MATTERS TO WHICH
BORROWER IS REQUIRED TO CERTIFY IN THE APPLICABLE NOTICE OF BORROWING.

 

(IV)          EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2.7(B), 2.7(C),
AND 2.7(G), A NOTICE OF BORROWING FOR A EURODOLLAR RATE LOAN (OR TELEPHONIC
NOTICE IN LIEU THEREOF) SHALL BE IRREVOCABLE ON AND AFTER THE RELATED INTEREST
RATE DETERMINATION DATE, AND BORROWER SHALL BE BOUND TO MAKE A BORROWING IN
ACCORDANCE THEREWITH.

 


(C)           DISBURSEMENT OF FUNDS.


 

(I)            THE COMMITTED LOANS UNDER THIS AGREEMENT SHALL BE MADE BY LENDERS
SIMULTANEOUSLY AND PROPORTIONATELY TO THEIR RESPECTIVE COMMITMENT PERCENTAGE, IT
BEING UNDERSTOOD THAT NO LENDER SHALL BE RESPONSIBLE FOR ANY DEFAULT BY ANY
OTHER LENDER IN SUCH OTHER LENDER’S OBLIGATION TO MAKE A COMMITTED LOAN
REQUESTED HEREUNDER NOR SHALL THE COMMITMENT OF ANY LENDER BE INCREASED OR
DECREASED AS A RESULT OF A DEFAULT BY ANY OTHER LENDER IN SUCH OTHER LENDER’S
OBLIGATION TO MAKE A COMMITTED LOAN REQUESTED HEREUNDER.  PROMPTLY AFTER RECEIPT
BY ADMINISTRATIVE AGENT OF A NOTICE OF BORROWING PURSUANT TO SECTION 2.1(C) (OR
TELEPHONIC NOTICE IN LIEU THEREOF), ADMINISTRATIVE AGENT SHALL NOTIFY EACH
LENDER OF THE PROPOSED BORROWING.  EACH LENDER SHALL MAKE THE AMOUNT OF ITS
COMMITTED LOAN AVAILABLE TO ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M.
(DALLAS, TEXAS TIME) ON THE FUNDING DATE, IN SAME DAY FUNDS IN DOLLARS, AT THE
FUNDING AND PAYMENT OFFICE.

 

(II)           UNLESS ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY COMMITTED LOAN THAT SUCH LENDER WILL
NOT MAKE AVAILABLE TO ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH COMMITTED
LOAN, THEN ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE
AVAILABLE ON SUCH DATE IN ACCORDANCE WITH SECTION 2.1(C)(I) AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER A CORRESPONDING AMOUNT.  IN
SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE
COMMITTED LOAN AVAILABLE TO ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND
BORROWER SEVERALLY AGREE TO PAY TO ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO BORROWER
TO BUT EXCLUDING THE DATE OF PAYMENT TO ADMINISTRATIVE AGENT, AT (A) IN THE CASE
OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY ADMINISTRATIVE AGENT IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION AND (B) IN THE CASE OF A
PAYMENT TO BE MADE BY BORROWER, THE INTEREST RATE APPLICABLE TO BASE RATE
LOANS.  IF BORROWER AND SUCH LENDER SHALL PAY SUCH INTEREST TO ADMINISTRATIVE
AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THEN ADMINISTRATIVE AGENT SHALL
PROMPTLY REMIT TO BORROWER THE AMOUNT OF SUCH INTEREST PAID BY BORROWER FOR SUCH
PERIOD.  ANY PAYMENT BY BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM
BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT
TO ADMINISTRATIVE AGENT.

 

28

--------------------------------------------------------------------------------


 

(III)         UNLESS ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT BORROWER WILL
NOT MAKE SUCH PAYMENT, THEN ADMINISTRATIVE AGENT MAY ASSUME THAT BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY
BE, THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT
SO DISTRIBUTED TO SUCH LENDER OR THE ISSUING BANK, IN IMMEDIATELY AVAILABLE
FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.

 

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under subsections (ii) and (iii) above shall be conclusive, absent
manifest error.

 


(D)           THE REGISTER.


 

(I)            ADMINISTRATIVE AGENT SHALL MAINTAIN, AT ITS ADDRESS REFERRED TO
IN SECTION 9.6, A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
LENDERS AND THE COMMITMENT AND LOANS OF EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER OR ANY
LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(II)           ADMINISTRATIVE AGENT SHALL RECORD IN THE REGISTER THE COMMITMENT
AND LOANS OF EACH LENDER.  ANY SUCH RECORDATION SHALL BE CONCLUSIVE AND BINDING
ON BORROWER AND EACH LENDER, ABSENT MANIFEST ERROR; PROVIDED THAT FAILURE TO
MAKE ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT
BORROWER’S OBLIGATIONS IN RESPECT OF THE APPLICABLE LOANS.

 

(III)         EACH LENDER SHALL RECORD ON ITS INTERNAL RECORDS (INCLUDING,
WITHOUT LIMITATION, ANY NOTE HELD BY SUCH LENDER) THE AMOUNT OF LOANS MADE BY IT
AND EACH PAYMENT IN RESPECT THEREOF.  ANY SUCH RECORDATION SHALL BE CONCLUSIVE
AND BINDING ON BORROWER, ABSENT MANIFEST ERROR; PROVIDED THAT FAILURE TO MAKE
ANY SUCH RECORDATION, OR ANY ERROR IN SUCH RECORDATION, SHALL NOT AFFECT
BORROWER’S OBLIGATIONS IN RESPECT OF THE LOANS; AND PROVIDED FURTHER THAT IN THE
EVENT OF ANY INCONSISTENCY BETWEEN THE REGISTER AND ANY LENDER’S RECORDS, THE
RECORDATIONS IN THE REGISTER SHALL GOVERN.

 

(IV)          BORROWER AND EACH OF THE CREDIT PARTIES SHALL DEEM AND TREAT THE
PERSONS LISTED AS LENDERS IN THE REGISTER AS THE HOLDERS AND OWNERS OF THE
CORRESPONDING COMMITMENTS AND LOANS LISTED THEREIN FOR ALL PURPOSES HEREOF, AND
NO ASSIGNMENT OR TRANSFER OF ANY SUCH COMMITMENTS AND LOANS SHALL BE EFFECTIVE,
IN EACH CASE UNLESS AND UNTIL AN ASSIGNMENT AGREEMENT EFFECTING THE ASSIGNMENT
OR TRANSFER THEREOF SHALL HAVE BEEN ACCEPTED BY ADMINISTRATIVE AGENT AND
RECORDED IN THE REGISTER AS PROVIDED IN SECTION 9.1(B)(II).  PRIOR TO SUCH
RECORDATION, ALL AMOUNTS OWED WITH RESPECT TO THE APPLICABLE COMMITMENTS AND
LOANS SHALL BE OWED TO LENDERS LISTED IN THE REGISTER AS THE OWNERS THEREOF, AND
ANY REQUEST, AUTHORITY, OR CONSENT OF ANY PERSON WHO, AT THE TIME OF MAKING SUCH
REQUEST OR GIVING SUCH AUTHORITY OR CONSENT, IS LISTED IN THE REGISTER AS A
LENDER SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT HOLDER, ASSIGNEE, OR
TRANSFEREE OF THE CORRESPONDING COMMITMENTS AND LOANS.

 

29

--------------------------------------------------------------------------------


 

(V)            BORROWER HEREBY DESIGNATES ADMINISTRATIVE AGENT TO SERVE AS
BORROWER’S AGENT SOLELY FOR PURPOSES OF MAINTAINING THE REGISTER AS PROVIDED IN
THIS SECTION 2.1(D), AND BORROWER HEREBY AGREES THAT, TO THE EXTENT
ADMINISTRATIVE AGENT SERVES IN SUCH CAPACITY, ADMINISTRATIVE AGENT AND ITS
REPRESENTATIVES SHALL CONSTITUTE INDEMNITEES FOR ALL PURPOSES UNDER SECTION 9.2.

 

2.2          Letters of Credit.

 


(A)           THE LETTER OF CREDIT COMMITMENT.


 

(i)            Subject to the terms and conditions set forth herein, (A) the
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.2, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of Borrower or its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Commitment Usage shall not exceed the Total
Commitment, (y) the aggregate outstanding amount of the Committed Loans of any
Lender plus such Lender’s Commitment Percentage of the aggregate outstanding
amount of the Swing Line Loans plus such Lender’s Commitment Percentage of the
Letter of Credit Exposure shall not exceed such Lender’s Commitment, and (z) the
Letter of Credit Exposure shall not exceed the Letter of Credit Sublimit.  Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)           The Issuing Bank shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.2(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Requisite Lenders have approved such expiry date;
or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)         The Issuing Bank shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Legal Requirement applicable to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the

 

30

--------------------------------------------------------------------------------


 

Issuing Bank refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of general application of the Issuing Bank;

 

(C)          such Letter of Credit is to be denominated in a currency other than
Dollars; and

 

(D)          a default of any Lender’s obligations to fund under Section 2.2(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Bank has entered into satisfactory arrangements with Borrower or such
Lender to eliminate the Issuing Bank’s risk with respect to such Lender.

 

(iv)          The Issuing Bank shall not amend any Letter of Credit if the
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.

 

(v)            The Issuing Bank shall be under no obligation to amend any Letter
of Credit if the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)          The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Bank shall have all of the benefits and immunities (A) provided
to Administrative Agent in Section 8 with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Section 8
included the Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Bank.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to the Issuing Bank (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a responsible officer of Borrower.  Such
Letter of Credit Application must be received by the Issuing Bank and
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as Administrative Agent and the Issuing Bank may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be

 

31

--------------------------------------------------------------------------------


 

presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Issuing Bank may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the Issuing Bank (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Bank may require. 
Additionally, Borrower shall furnish to the Issuing Bank and Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the Issuing
Bank or Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
Issuing Bank will confirm with Administrative Agent (by telephone or in writing)
that Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, the Issuing Bank will provide
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
written notice from any Lender, Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3 shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)         If Borrower so requests in any applicable Letter of Credit
Application, the Issuing Bank agrees to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the Issuing Bank,
Borrower shall not be required to make a specific request to the Issuing Bank
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the Issuing Bank shall not permit any such extension if (A) the
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.2(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Non-Extension Notice Date from Administrative Agent, any Lender
or Borrower that one or more of the applicable conditions specified in
Section 3.2 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Bank will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter

 

32

--------------------------------------------------------------------------------


 

of Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
Borrower and Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), Borrower shall reimburse the Issuing Bank through
Administrative Agent in an amount equal to the amount of such drawing.  If
Borrower fails to so reimburse the Issuing Bank by such time, Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof.  In such event, Borrower shall be deemed to
have requested a Committed Loan bearing interest at the Base Rate to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Total Commitment and the conditions set forth in Section 3.2
(other than the delivery of a Notice of Borrowing).  Any notice given by the
Issuing Bank or Administrative Agent pursuant to this Section 2.2(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)           Each Lender shall upon any notice pursuant to Section 2.2(c)(i)
make funds available to Administrative Agent for the account of the Issuing Bank
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.2(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Committed Loan to
Borrower in such amount.  Administrative Agent shall remit the funds so received
to the Issuing Bank.

 

(iii)         With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Loan because the conditions set forth in Section 3.2
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate set forth in Section 2.3(e).  In such event, each Lender’s payment to
Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.2(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.2.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.2(c) to reimburse the Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Pro Rata Share of
such amount shall be solely for the account of the Issuing Bank.

 

(v)            Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.2(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Bank, Borrower or any other Person for any reason
whatsoever;

 

33

--------------------------------------------------------------------------------


 

(B) the occurrence or continuance of a Potential Default or Event of Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.2(c) is subject to the conditions set
forth in Section 3.2 (other than delivery by Borrower of a Notice of
Borrowing).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of Borrower to reimburse the Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to Administrative Agent for
the account of the Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.2(c) by the time
specified in Section 2.2(c)(ii), then the Issuing Bank shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Issuing Bank in accordance with banking industry
rules on interbank compensation.  A certificate of the Issuing Bank submitted to
any Lender (through Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.2(c), if Administrative
Agent receives for the account of the Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.

 

(ii)           If any payment received by Administrative Agent for the account
of the Issuing Bank pursuant to Section 2.2(c)(i) is required to be returned
under any of the circumstances described in Section 9.9 (including pursuant to
any settlement entered into by the Issuing Bank in its discretion), each Lender
shall pay to Administrative Agent for the account of the Issuing Bank its Pro
Rata Share thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that

 

34

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under the Bankruptcy Code or any similar proceeding; or

 

(v)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the Issuing Bank.  Borrower shall be conclusively deemed to have
waived any such claim against the Issuing Bank and its correspondents unless
such notice is given as aforesaid.

 

(f)            Role of Issuing Bank.  Issuing Bank agrees with Borrower that it
will exercise the same degree of care and attention to each Letter of Credit
that it gives to other letters of credit issued by it.  Each Lender and Borrower
agree that, in paying any drawing under a Letter of Credit, the Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document.  None of
the Issuing Bank, Administrative Agent, any Agent-Related Person nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Requisite Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that the Issuing Bank has acted in good faith and in accordance with
the rules of the ISP and the UCP; and provided further, that this assumption is
not intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the Issuing Bank, Administrative Agent, any of
their respective Agent-Related Persons nor any correspondent, participant or
assignee of the Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.2(e); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against the Issuing Bank, and the

 

35

--------------------------------------------------------------------------------


 

Issuing Bank may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the Issuing Bank’s (a) willful
misconduct or gross negligence or (b) the Issuing Bank’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit.  In furtherance and not in limitation of the foregoing,
the Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.  Upon the request of Administrative Agent, (i) if
the Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit Exposure for
any reason remains outstanding, then Borrower shall, in each case, immediately
Cash Collateralize the then outstanding Letter of Credit Exposure.  For purposes
of this Section 2.2, “Cash Collateralize” means to pledge and deposit with or
deliver to Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, as collateral for the Letter of Credit Exposure, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Lenders).  Derivatives of such term have corresponding meanings. 
Borrower hereby grants to Administrative Agent, for the benefit of the Issuing
Bank and the Lenders, a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing.  Cash Collateral shall
be maintained in blocked, non-interest bearing deposit accounts at
Administrative Agent.

 

(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Bank and Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
and UCP shall apply to each standby Letter of Credit.

 

(i)            Letter of Credit Fees.  Borrower shall pay to Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) equal to the Applicable Margin
times the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.5.  Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first (1st) Business Day after
the end of each March, June, September and December, commencing with the first
(1st) such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Margin was
in effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Requisite Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the rate set forth in Section 2.3(e).

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
Issuing Bank.  Borrower shall pay directly to the Issuing Bank for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears, and due and
payable on the first (1st) Business Day after the end of each March, June,
September and December, commencing with the first (1st) such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration

 

36

--------------------------------------------------------------------------------


 

Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5.  In addition,
Borrower shall pay directly to the Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of
Borrower, and that Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.3          Interest on the Committed Loans.

 

(a)           Rate of Interest.

 

(i)            Subject to the provisions of Sections 2.7 and 2.8, the Committed
Loans shall bear interest on the unpaid Principal Debt from the date made
through maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate or the Adjusted Eurodollar Rate, as the case may be. 
The applicable basis for determining the rate of interest with respect to any
Committed Loan shall be selected by Borrower initially at the time a Notice of
Borrowing is given with respect to such Committed Loan pursuant to
Section 2.1(b).  The basis for determining the interest rate with respect to any
Committed Loan may be changed from time to time pursuant to Section 2.3(d).  If
on any day a Committed Loan is outstanding with respect to which notice has not
been delivered to Administrative Agent in accordance with the terms of this
Agreement specifying the applicable basis for determining the rate of interest,
then for that day such Committed Loan shall bear interest determined by
reference to the Base Rate.

 

(ii)           Subject to the provisions of Sections 2.3(e) and 2.8, the
Committed Loans shall bear interest through maturity as follows:

 

(A)          if a Base Rate Loan, then at the sum of the Base Rate plus the
Applicable Margin for Base Rate Loans; or

 

(B)          if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate plus the Applicable Margin for Eurodollar Rate Loans.

 

(b)           Interest Periods.  In connection with each Eurodollar Rate Loan,
Borrower may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Committed Loan, which Interest
Period shall be, at Borrower’s option, either a one (1), two (2), three (3), or
six (6) month period; provided that:

 

37

--------------------------------------------------------------------------------


 

(i)            the initial Interest Period for the Eurodollar Rate Loan shall
commence on the Funding Date in respect of such Committed Loan, in the case of a
Committed Loan initially made as a Eurodollar Rate Loan, or on the date
specified in the applicable Notice of Conversion/Continuation, in the case of a
Committed Loan converted to a Eurodollar Rate Loan;

 

(ii)           in the case of immediately successive Interest Periods applicable
to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(iii)         if an Interest Period would otherwise expire on a day that is not
a Business Day, then such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, then such Interest Period shall expire on the
next preceding Business Day;

 

(iv)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
Section 2.3(b)(v), end on the last Business Day of a calendar month;

 

(v)            there shall be no more than five (5) Interest Periods outstanding
at any time; and

 

(vi)          if Borrower fails to specify an Interest Period for any Eurodollar
Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, then Borrower shall be deemed to have selected an
Interest Period of one (1) month.

 

(c)           Interest Payments.  Subject to the provisions of Section 2.3(d),
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to such Loan, upon any prepayment of such Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided, however, that if any Loans that are Base Rate Loans are
prepaid pursuant to Section 2.5(b), then interest on such Loans through the date
of such prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, upon the final termination for
any reason of the Total Commitment).

 

(d)           Conversion or Continuation.

 

(i)            Subject to the provisions of Section 2.7, Borrower shall have the
option (A) to convert at any time all or any part of the outstanding Committed
Loans equal to $5,000,000 or a greater integral multiple of $1,000,000 from
Committed Loans bearing interest at a rate determined by reference to one basis
to Committed Loans bearing interest at a rate determined by reference to an
alternative basis, or (B) upon the expiration of any Interest Period applicable
to a Eurodollar Rate Loan, to continue all or any portion of such Committed Loan
(together with other Committed Loans) equal to $5,000,000 or a greater integral
multiple of $1,000,000 as a Eurodollar Rate Loan; provided, however, that a
Eurodollar Rate Loan may only be converted into a Base Rate Loan on the
expiration date of an Interest Period applicable thereto.

 

(ii)           Borrower shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 11:00 a.m. (Dallas, Texas time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three (3)

 

38

--------------------------------------------------------------------------------


 

Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan).  A
Notice of Conversion/Continuation shall specify (A) the proposed
conversion/continuation date (which shall be a Business Day), (B) the amount and
type of the Committed Loan to be converted/continued, (C) the nature of the
proposed conversion/continuation, (D) in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan, the requested Interest Period, and
(E) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, that no Potential Default or Event of Default has occurred and is
continuing.  In lieu of delivering the above-described Notice of
Conversion/Continuation, Borrower may give Administrative Agent telephonic
notice by the required time of any proposed conversion/continuation under this
Section 2.3(d); provided that such notice shall be promptly confirmed in writing
by delivery of a Notice of Conversion/Continuation to Administrative Agent on or
before the proposed conversion/continuation date.

 

(iii)         Neither Administrative Agent nor any Lender shall incur any
liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this Section 2.3(c), and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Committed Loans in accordance with this Agreement
pursuant to any such telephonic notice Borrower shall have effected a conversion
or continuation, as the case may be, hereunder.

 

(iv)          Except as otherwise provided in Sections 2.7(b), 2.7(c), and
2.7(g), a Notice of Conversion/Continuation for conversion to, or continuation
of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

 

(e)           Default Rate.  Upon the occurrence and during the continuation of
any Event of Default, the outstanding Principal Debt and, to the extent
permitted by applicable Legal Requirements, any interest payments thereon not
paid when due and any fees and other amounts then due and payable hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable upon demand at a rate that is two percent (2%) per annum in excess of
the interest rate otherwise payable under this Agreement with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is two percent (2%) per annum in excess of the interest rate otherwise
payable under this Agreement for Base Rate Loans); provided that in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is two percent (2%) per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate Loans. 
Payment or acceptance of the increased rates of interest provided for in this
Section 2.3(e) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

(f)            Computation of Interest.  Interest on the Loans, and all fees
payable under this Agreement and the other Loan Documents, shall be computed on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues.  In computing interest on any Loan, the
date of the making of such Loan or the first (1st) day of an Interest Period
applicable to such

 

39

--------------------------------------------------------------------------------


 

Loan or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided that if a Loan is repaid on the same
day on which it is made, one (1) day’s interest shall be paid on such Loan.

 

(g)           Maximum Rate.  Regardless of any provision contained in any Loan
Document or any document related thereto, it is the intent of the parties to
this Agreement that neither Administrative Agent nor any Lender contract for,
charge, take, reserve, receive, or apply, as interest on all or any part of the
Obligations any amount in excess of the Maximum Rate or the Maximum Amount or
receive any unearned interest in violation of any applicable Legal Requirements,
and, if Administrative Agent or Lenders ever do so, then any excess shall be
treated as a partial repayment or prepayment of the Principal Debt and any
remaining excess shall be refunded to Borrower.  In determining if the interest
paid or payable exceeds the Maximum Rate, Borrower, Administrative Agent, and
Lenders shall, to the maximum extent permitted under applicable Legal
Requirements, (i) treat all Loans as but a single extension of credit (and
Administrative Agent, Lenders, and Borrower agree that is the case and that
provision in this Agreement for multiple Loans is for convenience only),
(ii) characterize any non-principal payment as an expense, fee, or premium
rather than as interest, (iii) exclude voluntary repayments or prepayments and
their effects (solely for purposes of this calculation), and (iv) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations.  However, if the Obligations are paid in
full before the end of its full contemplated term, and if the interest received
for its actual period of existence exceeds the Maximum Amount, then Lenders
shall refund any excess (and Lenders may not, to the extent permitted by Legal
Requirements, be subject to any penalties provided by any Legal Requirements for
contracting for, charging, taking, reserving, or receiving interest in excess of
the Maximum Amount).  If the Legal Requirements of the State of Texas are
applicable for purposes of determining the “Maximum Rate” or the “Maximum
Amount,” then those terms mean the “weekly ceiling” from time to time in effect
under Texas Finance Code § 303.001, as amended, as limited by Texas Finance Code
§ 303.009, as amended.  Borrower agrees that Chapter 346 of the Texas Finance
Code, as amended (which regulates certain revolving credit loan accounts and
revolving tri-party accounts), does not apply to the Obligations.

 

2.4          Fees.

 

(a)           Administrative Agent and Arranger Fees.  Borrower shall pay to
Administrative Agent and Arranger the fees specified in the Fee Letter.

 

(b)           Unused Fees.  Borrower shall pay to Administrative Agent, for the
ratable account of Lenders, a quarterly unused fee (prorated for partial
quarters) equal to the sum of the amounts obtained by multiplying the daily
Unused Commitment times one-quarter of one percent (0.25%) per annum.  Such
commitment fee shall accrue commencing on the Closing Date, and shall be due and
payable on the last day of each March, June, September, and December during the
term hereof, commencing on June 30, 2005, and on the Maturity Date, based upon
the Unused Commitment for each day during the quarter ending on such date. 
Solely for purposes of this Section 2.4(b), “ratable” means, for any calculation
period, with respect to any Lender, the proportion that (i) the daily Unused
Commitment of such Lender during such period bears to (ii) the aggregate amount
of the daily Unused Commitment of all Lenders during such period.

 

40

--------------------------------------------------------------------------------


 

(c)           Issuing Bank’s Fees.  As an inducement for the issuance
(including, without limitation, the extension) of each Letter of Credit,
Borrower agrees to pay the fees described in Sections 2.2(i) and (j).

 

2.5          Scheduled Payments, Prepayments, and Reductions.

 

(a)           Scheduled Payment.

 

(i)            Committed Loans.  The Principal Debt of the Committed Loans is
due and payable on the Maturity Date.

 

(ii)           Swing Line Loans.  The Principal Debt of each Swing Line Loan is
due and payable on the earlier to occur of (i) the date five (5) Business Days
after such Loan is made and (ii) the Maturity Date.

 

(b)           Voluntary Prepayments.

 

(i)            Prepayment of Committed Loans.  Borrower may, upon not less than
one (1) Business Day prior written or telephonic notice in the case of Base Rate
Loans, or three (3) Business Days’ prior written or telephonic notice in the
case of Eurodollar Rate Loans, given to Administrative Agent and, if given by
telephone, promptly confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each Lender), at any time and from time to time
prepay any Committed Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 or a greater integral multiple of
$250,000 (or such lesser amount representing payment in full of all Principal
Debt); provided, however, that if Borrower repays any Eurodollar Rate Loan prior
to the expiration of the Interest Period applicable thereto, then Borrower shall
be obligated to pay the amounts required pursuant to Section 2.7(d).  Notice of
prepayment having been given as aforesaid, the principal amount of the Committed
Loans specified in such notice shall become due and payable on the prepayment
date specified therein.

 

(ii)           Prepayment of Swing Line Loans.  Borrower may, upon notice to
Swing Line Lender (with a copy to Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by Swing Line
Lender and Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $1,000,000 or a greater integral multiple of $100,000 (or such lesser amount
representing payment in full of all Swing Line Loans).  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

 

(c)           General Provisions Regarding Payments.

 

(i)            Manner and Time of Payment.  All payments by Borrower of
principal, interest, fees, and other Obligations hereunder and under the Notes
shall be made in Dollars in same day funds, without defense, setoff, or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 noon (Dallas, Texas time) on the date
due at the Funding and Payment Office for the account of Lenders; funds received
by Administrative

 

41

--------------------------------------------------------------------------------


 

Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

 

(ii)           Application of Payments to Principal and Interest.  All payments
in respect of the Principal Debt of any Loan shall include payment of accrued
interest on the Principal Debt being repaid or prepaid, and all such payments
shall be applied to the payment of interest before application to Principal
Debt.

 

(iii)         Application of Prepayments to Base Rate Loans and Eurodollar Rate
Loans.  Any prepayment shall be applied first (1st) to Base Rate Loans made for
the purpose specified, if any, to the full extent thereof before application to
Eurodollar Rate Loans, in each case in a manner which minimizes the amount of
any payments required to be made by Borrower pursuant to Section 2.7(d).

 

(iv)          Apportionment of Payments.  Aggregate principal and interest
payments in respect of the Loans shall be apportioned among all outstanding
Loans to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares.  Administrative Agent shall promptly distribute to
each Lender, at its primary address set forth on Schedule 2.1 or at such other
address as such Lender may request, its Pro Rata Share of all such payments
received by Administrative Agent. Notwithstanding the foregoing provisions of
this Section 2.5(c)(iv), if, pursuant to the provisions of Section 2.7(c), any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Commitment Percentage
of any Eurodollar Rate Loans, then Administrative Agent shall give effect
thereto in apportioning payments received thereafter.

 

(v)            Payments on Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder,
as the case may be.

 

(vi)          Notation of Payment.  Each Lender agrees that before disposing of
any Note held by it, or any part thereof (other than by granting participations
therein), such Lender will make a notation thereon of the Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of the Loans made under such Note shall not
limit or otherwise affect the obligations of Borrower hereunder or under such
Note with respect to the Loans or any payments of principal or interest on such
Note.

 

(vii)         Payments to Lenders.  Administrative Agent shall pay to each
Lender any payment or prepayment to which such Lender is entitled hereunder on
the same day Administrative Agent shall have received the same from Borrower;
provided that such payment or prepayment is received by Administrative Agent
prior to 12:00 noon (Dallas, Texas time), and otherwise before 12:00 noon
(Dallas, Texas time) on the Business Day next following.  If and to the extent
Administrative Agent shall not make such payments to Lenders when due as set
forth in the preceding sentence, then such unpaid amounts shall accrue interest,
payable by Administrative Agent, at the Federal Funds Effective Rate from time
to time in effect from the due date until (but not including) the date on which
Administrative Agent makes such payments to Lenders.

 

42

--------------------------------------------------------------------------------


 

2.6          Use of Proceeds.

 

(a)           Loans and Letters of Credit.  The proceeds of the Loans shall be
applied by Borrower, and Letters of Credit shall be issued for the account of
Borrower, for the purposes described in the Recitals.

 

(b)           Margin Regulations.  No portion of the proceeds of any Loan under
this Agreement shall be used by any Company in any manner that would cause the
Loans or the application of such proceeds to violate Regulation U, Regulation T,
or Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation of such Board or to violate the Exchange Act, in each case as
in effect on the date or dates of such Loans and such use of proceeds.

 

2.7          Special Provisions Governing Eurodollar Rate Loans. 
Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

(a)           Determination of Applicable Interest Rate.  As soon as practicable
after 10:00 a.m. (Dallas, Texas time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive, and binding upon all parties) the interest rate
that shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

 

(b)           Inability to Determine Applicable Interest Rate.  If
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market, adequate and fair means
do not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate or Eurodollar
Rate, then Administrative Agent shall on such date give notice (by telefacsimile
or by telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Notice of Borrowing or Notice of Conversion/Continuation given by
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed to be rescinded by Borrower.

 

(c)           Illegality or Impracticability of Eurodollar Rate Loans.  If on
any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining, or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any Legal
Requirements (or would conflict with any such Legal Requirement not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the date of this Agreement which
materially and adversely affect the interbank Eurodollar market or the position
of such Lender in that market, then, and in any such event, such Lender shall be
an “Affected Lender” and it shall on that day give notice (by telefacsimile or
by telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender).  Thereafter (A) the obligation of the Affected Lender to make
Committed Loans as, or to convert Committed Loan to, Eurodollar Rate

 

43

--------------------------------------------------------------------------------


 

Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (B) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Committed Loan as (or convert such Committed Loan to, as the case may be) a
Base Rate Loan, (C) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination. 
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 2.7(d), to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender).  Except as provided in the immediately preceding
sentence, nothing in this Section 2.7(c) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Committed Loans as, or
to convert Committed Loans to, Eurodollar Rate Loans in accordance with the
terms of this Agreement.

 

(d)           Compensation For Breakage or Non-Commencement of Interest
Periods.  Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses, and liabilities (including, without
limitation, any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its Eurodollar Rate Loans and any loss, expense, or liability
sustained by such Lender in connection with the liquidation or reemployment of
such funds) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of Conversion/
Continuation or a telephonic request for conversion or continuation (unless such
borrowing or conversion does not occur by reason of the inability to determine
the applicable interest rate as provided in Section 2.7(b) and the illegality or
impracticability to make Eurodollar Rate Loans as provided in Section 2.7(c));
(ii) if any prepayment or other principal payment or any conversion of any of
its Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to such Committed Loan; (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by Borrower; or (iv) as a consequence of any other default by
Borrower in the repayment of its Eurodollar Rate Loans when required by the
terms of this Agreement.

 

(e)           Booking of Eurodollar Rate Loans.  Any Lender may make, carry, or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 

(f)            Assumptions Concerning Funding of Eurodollar Rate Loans. 
Calculation of all amounts payable to a Lender under this Section 2.7 and under
Section 2.8(a) shall be made as though such Lender had actually funded each of
its relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of Eurocurrency
Rate in an amount equal to the amount of such Eurodollar Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided, however, that
each Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit
and the foregoing

 

44

--------------------------------------------------------------------------------


 

assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.7 and under Section 2.8(a).

 

(g)           Eurodollar Rate Loans After Default.  After the occurrence of and
during the continuation of a Potential Default or an Event of Default,
(i) Borrower may not elect to have a Committed Loan be made or maintained as, or
converted to, a Eurodollar Rate Loan after the expiration of any Interest Period
then in effect for such Loan, and (ii) subject to the provisions of
Section 2.7(d), any Notice of Borrowing or Notice of Conversion/Continuation
given by Borrower with respect to a requested borrowing or
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower.

 

2.8          Increased Costs; Taxes; Capital Adequacy.

 

(a)           Compensation for Increased Costs and Taxes.  Subject to the
provisions of Section 2.8(b), if any Lender shall determine (for Loans hereunder
and other similar loans made by such Lender to borrowers similarly situated as
Borrower) (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Legal Requirement, or
any change therein or in the interpretation, administration, or application
thereof (including the introduction of any new Legal Requirement), or any
determination of any Governmental Authority, in each case that becomes effective
after the date hereof, or compliance by such Lender with any guideline, request
or directive issued or made after the date hereof by any central bank or other
Governmental Authority or quasi-Governmental Authority (whether or not having
the force of law):

 

(i)            subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees, or any other amount payable hereunder;

 

(ii)           imposes, modifies, or holds applicable any reserve (including
without limitation any marginal, emergency, supplemental, special, or other
reserve), special deposit, compulsory loan, FDIC insurance, or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Adjusted Eurodollar Rate); or

 

(iii)         imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder.  Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) as soon as practicable (but in any event within one hundred and twenty
(120) days) after such Lender obtains actual knowledge of the event or condition

 

45

--------------------------------------------------------------------------------


 

prompting such Lender to make such determination a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.8(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.  Borrower shall not
be liable for any such amount that accrues between the date such statement is
required to be given and the date such statement is actually given.

 

(b)           Withholding of Taxes.

 

(i)            Payments to Be Free and Clear.  All sums payable by Borrower
under this Agreement and the other Loan Documents shall be paid free and clear
of and (except to the extent required by any Legal Requirement) without any
deduction or withholding on account of any Tax (other than a Tax on the overall
net income of any Lender) imposed, levied, collected, withheld, or assessed by
or within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Borrower or by any federation or organization of which
the United States of America or any such jurisdiction is a member at the time of
payment.

 

(ii)           Grossing-up of Payments.  If Borrower or any other Person is
required by any Legal Requirement to make any deduction or withholding on
account of any such Tax (other than a Tax on the overall net income of any
Lender) from any sum paid or payable by Borrower to Administrative Agent or any
Lender under any of the Loan Documents:

 

(A)          Borrower shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Borrower becomes aware of it;

 

(B)          Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
Borrower) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;

 

(C)          the sum payable by Borrower in respect of which the relevant
deduction, withholding, or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding, or
payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding, or payment been required or made (but net of any tax
credit realized by Administrative Agent or such Lender); and

 

(D)          within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty (30)
days after the due date of payment of any Tax which it is required by
Section 2.8(b)(ii)(B) to pay, Borrower shall deliver to Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding, or payment and of the remittance thereof to the relevant taxing or
other authority;

 

provided that no such additional amount shall be required to be paid to any
Lender under Section 2.8(b)(ii)(C) except to the extent that any change after
the date hereof (in the case of each Lender listed on the signature pages
hereof) or after the date of the Assignment Agreement pursuant to which such
Lender became a Lender (in the case of each other Lender) in any such

 

46

--------------------------------------------------------------------------------


 

requirement for a deduction, withholding, or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding, or
payment from that in effect at the date of this Agreement or at the date of such
Assignment Agreement, as the case may be, in respect of payments to such Lender.

 

(iii)         Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Borrower (with a copy to Administrative Agent),
at the time or times prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to each of Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient, but in no event less than two) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter as necessary to assure that such remain current and
accurate in all material respects or upon the request of Borrower or
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(A)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party;

 

(B)          duly completed copies of Internal Revenue Service Form W-8ECI;

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or

 

(D)          any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

 

(iv)          Notwithstanding anything in this Section 2.8 to the contrary,
Borrower shall not be required to pay any additional amount in respect of any
deduction or withholding on account of any Tax to any Foreign Lender to the
extent that (A) such deduction or withholding is required

 

47

--------------------------------------------------------------------------------


 

by any Legal Requirement on the date hereof (in the case of any Foreign Lender
listed as a Lender on the signature pages hereof), the date of admission as a
Lender hereunder (in the case of any Foreign Lender that becomes a Subsequent
Lender) or the date of the Assignment Agreement (in the case of any Foreign
Lender that becomes a Lender hereunder by assignment from another Lender), or
(B) to the extent that such withholding or deduction results from Lender’s
failure to furnish or delay in furnishing or correcting and/or refreshing any
document required to be furnished, corrected or refreshed pursuant to
Section 2.8(b)(iii) for any reason other than the Lender’s lack of legal
entitlement to furnish any such document as a result of any change in any
applicable Legal Requirement, or any change in the interpretation,
administration, or application thereof after such Foreign Lender becomes a
Lender hereunder.

 

(c)           Capital Adequacy Adjustment.  If any Lender shall have determined
that the adoption, effectiveness, phase-in, or applicability after the date
hereof of any Legal Requirement (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request, or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority, has
or would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of, or with
reference to, such Lender’s Commitment or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change, or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five (5)
Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction.  Such Lender shall deliver
to Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis of the calculation of such additional
amounts, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.

 

2.9          Obligation of Lenders to Mitigate; Replacement of Lenders.

 

(a)           Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering the Loans of such Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender under
Section 2.7(c) or that would entitle such Lender to receive payments under
Section 2.8, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts (a) to make, issue, fund, or maintain the Commitment of such
Lender or the affected Loans of such Lender through another lending office of
such Lender or Affiliate, or (b) take such other measures as such Lender may
deem reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.8 would be materially reduced and if, as determined by such Lender in
its sole discretion, the making, issuing, funding, or maintaining of such
Commitment or Loans through such other lending office or in accordance with such
other measures, as the case may be, would not otherwise materially adversely
affect such Commitment or Loans or the interests of such Lender; provided that
such Lender will not be obligated to utilize such other lending office pursuant
to this Section 2.9 unless Borrower agrees to pay all incremental and reasonable
expenses incurred by such Lender as a result of utilizing such other lending
office as described in clause (a) above.  A certificate as to the amount of any
such expenses

 

48

--------------------------------------------------------------------------------


 

payable by Borrower pursuant to this Section 2.9 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to
Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

(b)           If any Lender requests compensation under Section 2.8, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.8,
Borrower may replace such Lender in accordance with Section 9.20.

 

2.10        Security for the Loans.

 

(a)           Pledge Agreements.  As security for the payment and performance of
the Obligations, on or prior to the Closing Date, (i) Borrower shall execute and
deliver to Administrative Agent the Borrower Pledge Agreement pursuant to which
Borrower shall grant Administrative Agent, for the benefit of the Credit
Parties, a first priority perfected security interest in, and lien upon, the
Stock of each of its Significant Subsidiaries, and (ii) each of Borrower’s
Significant Subsidiaries that, individually or together with any other Obligor,
holds ownership interests in one or more Significant Subsidiaries shall execute
and deliver to Administrative Agent the Subsidiary Pledge Agreement pursuant to
which such Significant Subsidiaries shall grant Administrative Agent, for the
benefit of the Credit Parties, a first priority perfected security interest in,
and lien upon, the Stock of each Significant Subsidiary owned by each such
Significant Subsidiary.

 

(b)           Subsidiary Guaranty.  Each of Borrower’s Significant Subsidiaries
shall execute and deliver to Borrower the Subsidiary Guaranty, pursuant to which
such Significant Subsidiaries shall guaranty all of the Obligations of Borrower.

 

(c)           Further Assurances.  Borrower hereby agrees to execute and
deliver, and to cause to be executed and delivered, to Administrative Agent, at
Borrower’s sole cost and expense, such replacement guaranties, financing or
continuation statements, third party consents, and such other amendments,
agreements, documents, assignments, statements, or instruments as Administrative
Agent may from time to time reasonably request to evidence, perfect, or
otherwise implement the security for performance and repayment of the
Obligations and the obligations of Borrower’s Significant Subsidiaries under the
Subsidiary Guaranty.  All of the foregoing shall be reasonably satisfactory in
form and substance to Administrative Agent.

 

(d)           Ratable Security for Pari Passu Indebtedness.  Each Lender
acknowledges and agrees that in the event any Company hereafter incurs Pari
Passu Indebtedness, upon written request by Borrower, such Pari Passu
Indebtedness shall be equally and ratably secured on a pari passu basis with the
Obligations.  In furtherance thereof, Administrative Agent agrees, upon request
of Borrower, to enter into (and each Lender hereby authorizes Administrative
Agent to enter into) (a) Pari Passu Collateral Document Amendments, (b) an
Intercreditor Agreement, and (c) such other documents, instruments and
agreements as Borrower shall reasonably request and Administrative Agent shall
approve (such approval to not be unreasonably withheld) in connection with the
incurrence of such Pari Passu Indebtedness and the securing of the Obligation
and the Pari Passu Indebtedness on an equal, ratable and pari passu basis.

 

2.11        Possible Increase in Total Commitment.

 

(a)           Lenders on the Closing Date shall be Lenders set forth on
Schedule 2.1 on the Closing Date.

 

49

--------------------------------------------------------------------------------


 

(b)           At any time after the Closing Date (but not more than two (2)
times) and prior to the date that is ninety (90) days prior to the Maturity
Date, Administrative Agent shall, without the consent of Lenders (except as
specified in this Section 2.10), from time to time at the request of Borrower,
increase the Total Commitment by (i) admitting additional Lenders hereunder
(each a “Subsequent Lender”), or (ii) increasing the Commitment of any Lender
(each an “Increasing Lender”), subject to the following conditions:

 

(A)          each Subsequent Lender is an Eligible Assignee;

 

(B)          Borrower executes (x) a new Note payable to the order of a
Subsequent Lender, or (y) a replacement Note payable to the order of an
Increasing Lender;

 

(C)          each Subsequent Lender executes and delivers to Administrative
Agent a signature page to this Agreement;

 

(D)          after giving effect to the admission of any Subsequent Lender or
the increase in the Commitment of any Increasing Lender, the Total Aggregate
Commitment does not exceed $250,000,000;

 

(E)           each increase in the Total Commitment shall be in the amount of
$10,000,000 or a greater integral multiple of $1,000,000;

 

(F)           no admission of any Subsequent Lender shall increase the
Commitment of any existing Lender without the written consent of such Lender;

 

(G)          no Potential Default or Event of Default exists; and

 

(H)          no Lender shall be an Increasing Lender without the written consent
of such Lender.

 

After the admission of any Subsequent Lender or increase in the Commitment of
any Increasing Lender, Administrative Agent shall promptly provide to each
Lender and to Borrower a new Schedule 2.1 to this Agreement (and each Lender
acknowledges that its percentage obligation under such Schedule will change in
accordance with its Pro Rata Share determined after giving effect to the
adjustment contemplated in the following sentence and the increase in the Total
Commitment).  In the event that there are any Loans outstanding after giving
effect to an increase in the Total Commitment pursuant to this Section 2.10,
upon notice from Administrative Agent to each Lender, the amount of such Loans
owing to each Lender shall be appropriately adjusted to reflect the new Pro Rata
Shares of each Lender, and Borrower shall pay any amounts required pursuant to
Section 2.7.

 

2.12        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.12, to make loans (each such loan, a
“Swing Line Loan”) to Borrower from time to time on any Business Day prior to
the Maturity Date in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Principal Debt and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the

 

50

--------------------------------------------------------------------------------


 

Commitment Usage shall not exceed the Total Commitment, and (ii) the aggregate
Principal Debt of any Lender, plus such Lender’s Commitment Percentage of the
Letter of Credit Exposure, plus such Lender’s Commitment Percentage of the
Principal Debt of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, Borrower
may borrow under this Section 2.12, prepay under Section 2.5(b), and reborrow
under this Section 2.12.  Each Swing Line Loan shall bear interest at the
Floating Eurodollar Rate.  Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Commitment
Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon Borrower’s irrevocable notice to Swing Line Lender and Administrative
Agent, which may be given by telephone. Each such notice must be received by
Swing Line Lender and Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000 or a greater integral multiple of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to Swing Line Lender
and Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed.  Promptly after receipt by Swing Line Lender of any
telephonic Swing Line Loan Notice, Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, Swing Line Lender will
notify Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.12(a),
or (B) that one or more of the applicable conditions specified in Section 3 is
not then satisfied, then, subject to the terms and conditions hereof, Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to
Borrower at its office by crediting the account of Borrower on the books of
Swing Line Lender in immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of Borrower (which hereby irrevocably authorizes Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Commitment Percentage of the
amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Notice of Borrowing for
purposes hereof) and in accordance with the requirements of Section 2.01,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Total
Commitments and the conditions set forth in Section 3.2.  Swing Line Lender
shall furnish Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to Administrative Agent.  Each Lender
shall make an amount equal to its Commitment Percentage of the amount specified
in such Notice of Borrowing available to Administrative Agent in immediately
available funds for the account of Swing Line Lender not later than 1:00 p.m. on
the day specified in such Notice of Borrowing, whereupon, subject to
Section 2.12(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. 
Administrative

 

51

--------------------------------------------------------------------------------


 

Agent shall remit the funds so received to Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Loan in accordance with Section 2.12(c)(i), the request for
Base Rate Committed Loans submitted by Swing Line Lender as set forth herein
shall be deemed to be a request by Swing Line Lender that each of the Lenders
fund its risk participation in the relevant Swing Line Loan and each Lender’s
payment to the Administrative Agent for the account of Swing Line Lender
pursuant to Section 2.12(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)         If any Lender fails to make available to Administrative Agent for
the account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.12(c) by the time
specified in Section 2.12(c)(i), Swing Line Lender shall be entitled to recover
from such Lender (acting through Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by Swing Line Lender in accordance with banking industry rules on
interbank compensation.  A certificate of Swing Line Lender submitted to any
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.12(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against Swing Line Lender, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
an Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.12(c) is subject
to the conditions set forth in Section 3.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Commitment Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
Swing Line Lender.

 

(ii)           If any payment received by Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by Swing
Line Lender under any of the circumstances described in Section 9.9 (including
pursuant to any settlement entered into by Swing Line Lender in its discretion),
each Lender shall pay to Swing Line Lender its Commitment Percentage thereof on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate.  Administrative Agent will make such demand upon the request
of Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

52

--------------------------------------------------------------------------------


 

(e)           Interest for Account of Swing Line Lender.  Swing Line Lender
shall be responsible for invoicing Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.12 to refinance such Lender’s
Commitment Percentage of any Swing Line Loan, interest in respect of such
Commitment Percentage shall be solely for the account of Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to Swing Line Lender.

 


SECTION 3

CONDITIONS PRECEDENT

 

3.1          Conditions to Initial Loans on the Closing Date.  The obligations
of Lenders to fund the initial Committed Loans, Swing Line Lender to fund the
initial Swing Line Loan, and of Issuing Bank to issue any Letters of Credit to
be made or issued on the Closing Date are subject to satisfaction of the
following conditions precedent on or before the Closing Date:

 

(a)           Borrower Documents.  Borrower shall deliver or cause to be
delivered to Administrative Agent the following, each, unless otherwise noted,
dated as of the Closing Date:

 

(i)            Certified copies of its Certificate of Incorporation, together
with a good standing certificate from the Secretary of State of the State of
Delaware and each other state in which it is qualified as a foreign corporation
to do business and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
Taxes from the appropriate taxing authority of each of such states, each dated a
recent date prior to the Closing Date;

 

(ii)           An Officer’s Certificate of Borrower certifying (A) its
Constituent Documents, (B) resolutions of its Board of Directors approving and
authorizing the execution, delivery, and performance of this Agreement and the
other Loan Documents, certified as of the Closing Date as being in full force
and effect without modification or amendment, and (C) signatures and incumbency
of its officers executing this Agreement and the other Loan Documents;

 

(iii)         Executed originals of this Agreement, the Notes, the Borrower
Pledge Agreement, and the other Loan Documents; and

 

(iv)          Such other documents as Administrative Agent may reasonably
request.

 

(b)           Borrower’s Significant Subsidiaries Documents.  Borrower shall
deliver or cause to be delivered to Administrative Agent the following with
respect to each of Borrower’s Significant Subsidiaries, each, unless otherwise
noted, dated as of the Closing Date:

 

(i)            Certified copies of its charter, together with a good standing
certificate from its jurisdiction of incorporation and of its principal place of
business, dated a recent date prior to the Closing Date;

 

53

--------------------------------------------------------------------------------


 

(ii)           Officer’s Certificate of Significant Subsidiary certifying
(A) its Constituent Documents, (B) resolutions of its Board of Directors
approving and authorizing the execution, delivery, and performance of the Loan
Documents to which it is a party, certified as of the Closing Date as being in
full force and effect without modification or amendment, and (C) signatures and
incumbency of its officers executing the Loan Documents to which it is a party;

 

(iii)         Executed originals of the Loan Documents to which it is a party;
and

 

(iv)          Such other documents as Administrative Agent may reasonably
request.

 

(c)           Opinions of Counsel for Borrower and Borrower’s Subsidiaries.  The
Credit Parties and their respective counsel shall have received originally
executed copies of a favorable written opinion of Vinson & Elkins L.L.P.,
counsel for the Companies, in form and substance reasonably satisfactory to
Administrative Agent and their counsel, dated as of the Closing Date, and
setting forth substantially the matters in the opinions designated in Exhibit J
and as to such other matters as Administrative Agent, acting on behalf of the
Credit Parties, may reasonably request.

 

(d)           Collateral Documents.  Borrower shall have taken or caused to be
taken such actions in such a manner so that Administrative Agent has a valid and
perfected first priority security interest in the entire Collateral (subject to
Liens consented to in writing by Administrative Agent and Requisite Lenders with
respect to such Collateral and other Liens permitted by Section 6.2) granted by
the Collateral Documents.  Such actions shall include, without limitation, the
delivery pursuant to the applicable Collateral Documents of such certificates
(which certificates shall be registered in the name of Administrative Agent or
properly endorsed in blank for transfer or accompanied by irrevocable undated
stock powers duly endorsed in blank, all in form and substance satisfactory to
Administrative Agent) representing all of the shares of Stock required to be
pledged.

 

(e)           Fees.  Borrower shall have paid to Administrative Agent, for
distribution (as appropriate) to the Credit Parties, the fees payable on the
Closing Date referred to in Section 2.4.

 

(f)            Completion of Proceedings.  All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent, acting on behalf of Lenders, and its counsel shall be
satisfactory in form and substance to Administrative Agent and such counsel, and
Administrative Agent and such counsel shall have received all such counterpart
originals or certified copies of such documents as Administrative Agent may
reasonably request.

 

54

--------------------------------------------------------------------------------


 

(g)           Termination of Existing Agreements.

 

(i)            The Existing Credit Agreement shall have terminated by written
notice from Borrower to Administrative Agent.  Each of the Lenders hereunder
that is a Lender under the Existing Credit Agreement hereby waives the
requirement set forth in Section 2.5 of the Existing Credit Agreement that
Borrower provide three (3) Business Days prior to prepayment of the Loans
thereunder.  The waiver set forth herein is limited as provided herein and shall
not be deemed to be a waiver or consent to any deviation from the terms of this
Agreement or the other Loan Documents.

 

(ii)           Borrower shall have terminated, by written notice from Borrower
to Bank of America, Borrower’s uncommitted line of credit held at Bank of
America.

 

3.2          Conditions to all Loans.  The obligations of Lenders to make all
Committed Loans on each Funding Date (the initial Loans on the Closing Date), of
Swing Line Lender to make any Swing Line Loans (including on the Closing Date,
if any), and of Issuing Bank to issue any Letter of Credit on each Issuance Date
(including the initial issuance of a Letter of Credit, if any, on the Closing
Date) are subject to the following conditions precedent:

 

(a)           Notice of Borrowing.  Administrative Agent, and, in the case of a
Letter of Credit, Issuing Bank, and, in the case of a Swing Line Loan, Swing
Line Lender, shall have received, (i) in accordance with the provisions of
Section 2.1(c), an originally executed Notice of Borrowing or telephonic notice
of Borrowing or, (ii) in accordance with the provisions of Section 2.1(f)(i), an
originally executed Letter of Credit Application, or (iii) in accordance with
the provisions of Section 2.12(b), an originally executed Swing Line Loan
Notice, in each case signed by the chief executive officer, the chief financial
officer, the treasurer, chief accounting officer, or secretary of Borrower or by
any executive officer of Borrower designated by any of the above-described
officers on behalf of Borrower in a writing delivered to Administrative Agent.

 

(b)           Representations and Warranties; Performance of Agreements.  The
representations and warranties in Section 4 hereof are true, correct, and
complete in all material respects on and as of the Funding Date or the Issuance
Date, as the case may be, to the same extent as though made on and as of that
date (unless such representations and warranties are, by their express terms,
limited to a specific date) and that Borrower shall have performed in all
material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before such
Funding Date or Issuance Date, except as otherwise disclosed to and agreed to in
writing by Administrative Agent and Requisite Lenders.

 

(c)           No Default.  No Potential Default or Event of Default shall have
occurred or be caused by the making of such Loans or the Issuance of any Letter
of Credit.

 

(d)           No Injunction or Restraining Order.  No order, judgment, or decree
of any Governmental Authority shall purport to enjoin or restrain any Lender
from making the Loans to be made by it or Issuing Bank from issuing the Letter
of Credit to be issued by it on the Closing Date.

 

55

--------------------------------------------------------------------------------


 

(e)           No Violation.  The making of the Loans requested on such Funding
Date or issuance of the Letter of Credit requested on such Issuance Date shall
not violate any Legal Requirement, including, without limitation, Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System.

 


SECTION 4

BORROWER’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to induce other
Lenders to purchase participations therein, Borrower represents and warrants to
each Lender that the following statements are true, correct, and complete:

 

4.1          Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

(a)           Organization and Powers.  Borrower is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.  Borrower has all requisite corporate power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents, and to carry out the
transactions contemplated thereby.

 

(b)           Qualification and Good Standing.  Borrower is qualified to do
business and is in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in jurisdictions where the failure to be so qualified or in good standing has
not had and will not have a Material Adverse Effect.

 

(c)           Conduct of Business.  The Companies are engaged only in the
businesses permitted to be engaged in pursuant to Section 6.8.

 

(d)           Subsidiaries.  All of the Subsidiaries of Borrower are identified
in Schedule 4.1-1 (as such Schedule 4.1-1 may be supplemented from time to time
pursuant to the provisions of Section 5.1(k)).  The Stock of each of the
Subsidiaries of Borrower identified in Schedule 4.1-1 (as so supplemented) are
duly authorized, validly issued, fully paid, and nonassessable (except for
mandatory capital calls in respect of joint venture interests), as applicable,
and none of such Stock constitutes Margin Stock.  Each of the Subsidiaries of
Borrower identified in Schedule 4.1-1 (as so supplemented) is a corporation duly
organized, or a general partnership or limited partnership or a limited
liability company duly formed, and is validly existing and is in good standing
under the laws of its respective jurisdiction of incorporation or formation set
forth therein, has all requisite corporate or partnership power and authority to
own and operate its properties and to carry on its business as now conducted and
as proposed to be conducted, and is qualified to do business and is in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
the failure to be so qualified or in good standing or a lack of such corporate
or partnership power and authority has not had and will not have a Material
Adverse Effect.  Schedule 4.1-1 (as so supplemented) correctly sets forth the
ownership interest of Borrower and each of its Subsidiaries in each of the
Subsidiaries of Borrower identified therein.

 

56

--------------------------------------------------------------------------------


 

(e)           Significant Subsidiaries.  All of the Significant Subsidiaries of
Borrower are identified in Schedule 4.1-2 (as such Schedule 4.1-2 may be
supplemented from time to time pursuant to the provisions of Section 5.1(l)).

 

4.2          Authorization of Borrowing, Etc.

 

(a)           Authorization of Borrowing.  The execution, delivery, and
performance of the Loan Documents have been duly authorized by all necessary
corporate action on the part of each Obligor.

 

(b)           No Conflict.  The execution, delivery, and performance by Obligors
of the Loan Documents and the consummation of the transactions contemplated by
the Loan Documents do not and will not (i) except as would not have a Material
Adverse Effect, violate any provision of any Legal Requirement applicable to any
Company, the Constituent Documents of any Company, or any order, judgment, or
decree of any Governmental Authority binding on any Company, (ii) except as
would not have a Material Adverse Effect, conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any Company, (iii) result in or require the creation
or imposition of any Lien upon any of the properties or assets of any Company
(other than any Liens created under any of the Loan Documents in favor of
Administrative Agent, for the benefit of the Credit Parties), or (iv) require
any approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of any Company, except for such approvals or consents
which will be obtained on or before the Closing Date and disclosed in writing to
Lenders.

 

(c)           Governmental Consents.  The execution, delivery, and performance
by Obligors of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with, or by, any
Governmental Authority except for customary UCC filings and annual, quarterly
and special reports, proxy statements and other information with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934.

 

(d)           Binding Obligation.  Each of the Loan Documents has been duly
executed and delivered by Obligors and is the legally valid and binding
obligation of Obligors, enforceable against Obligors in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.3          Financial Condition.  Borrower has heretofore delivered to Lenders,
at Lenders’ request, the following financial statements and information: (a) the
audited consolidated balance sheet of the Consolidated Companies as of
December 31, 2004, audited by a certified public accountant acceptable to
Administrative Agent and the related consolidated statements of income,
stockholders’ equity, and cash flows of the Consolidated Companies for the
Fiscal Year then ended, and (b) the unaudited consolidated balance sheets of the
Consolidated Companies as of March 31, 2005, and the related unaudited
consolidated statements of income, stockholders’ equity, and cash flows of the
Consolidated Companies for the fiscal period then ended.  All such statements
were prepared in conformity with GAAP and fairly present the financial position
(on a consolidated and, where applicable, consolidating basis) of the entities
described in such financial statements as of the respective dates thereof and
the results of operations and annual cash flows (on a consolidated and, where
applicable, consolidating basis) of the entities described therein for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of full footnotes.  Quarterly statements will not reflect audit
adjustments.  As of the Closing Date, Borrower does not (and

 

57

--------------------------------------------------------------------------------


 

will not following the funding of the Loans) have any Contingent Obligation,
contingent liability, or liability for Taxes, long-term lease, or unusual
forward or long-term commitment that is not reflected in the foregoing financial
statements described in clauses (a) and (b) above or the notes thereto or in
Borrower’s periodic reports filed with the Securities and Exchange Commission
and which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise), or prospects of any
Company.

 

4.4          No Material Adverse Change; No Restricted Junior Payments.  Since
December 31, 2004, (a) no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect and
(b) no Company has directly or indirectly declared, ordered, paid, or made, or
set apart any sum or property for, any Restricted Junior Payment or agreed to do
so except as permitted by Section 6.3.

 

4.5          Title to Properties; Liens.  The Companies have (a) good,
sufficient, and legal title to (in the case of fee interests in real property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (c) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in Section 4.3 or in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.6.  Except for the
Permitted Encumbrances and as otherwise permitted by this Agreement (including,
without limitation, Section 4.17), all such properties and assets are free and
clear of any Liens.

 

4.6          Litigation; Adverse Facts.  Except as set forth in Schedule 4.6,
there are no actions, suits, proceedings, arbitrations, or governmental
investigations (whether or not purportedly on behalf of any Company) at law or
in equity or before or by any Governmental Authority, domestic or foreign,
pending or, to the knowledge of Borrower, threatened against or affecting any
Company or any property of any Company that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.  No Company is
(a) in violation of any applicable Legal Requirements that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules, or regulations of any Governmental Authority,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

4.7          Payment of Taxes.  Except to the extent permitted by Section 5.3,
all tax returns and reports of the Companies required to be filed by any of them
have been timely filed, and all Taxes, assessments, fees, and other governmental
charges upon the Companies and upon their respective properties, assets, income,
businesses, and franchises which are due and payable have been paid when due and
payable, and Borrower knows of no proposed tax assessment against any Company,
in each case which is not being actively contested by such Company in good faith
and by appropriate proceedings and in which reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP, have been made
or provided therefor.

 

4.8          Performance of Agreements; Materially Adverse Agreements.

 

(a)           No Company is in default in the performance, observance, or
fulfillment of any of the obligations, covenants, or conditions contained in any
of its Contractual Obligations, and no condition or event exists that, with the
giving of notice or the lapse of time or both, would constitute such a default,

 

58

--------------------------------------------------------------------------------


 

except where the consequences, direct or indirect, of such default or defaults,
if any, would not have a Material Adverse Effect.

 

(b)           No Company is a party to or is otherwise subject to any agreements
or instruments or any charter or other internal restrictions which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

4.9          Governmental Regulation.  No Company is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, or the
Investment Company Act of 1940 or under any other Legal Requirement which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

 

4.10        Securities Activities.  No Company is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.

 

4.11        Employee Benefit Plans.

 

(a)           Borrower and each of its ERISA Affiliates are in compliance in all
material respects with all applicable provisions and requirements of ERISA and
the regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all of their obligations in all
material respects under each Employee Benefit Plan.

 

(b)           No ERISA Event has occurred or is reasonably expected to occur.

 

(c)           Except to the extent required under Section 4980B of the Internal
Revenue Code or state law conversion right or except as set forth in
Schedule 4.11, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employees of Borrower or any of its ERISA Affiliates (other than health or
welfare benefits that are not material in the aggregate).

 

(d)           As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $1,000,000.

 

4.12        Certain Fees.  Except for fees payable pursuant to the Fee Letter
between Borrower and Administrative Agent, no broker’s or finder’s fee or
commission will be payable with respect to this Agreement, the other Loan
Documents, or any of the transactions contemplated hereby, and Borrower hereby
indemnifies the Credit Parties against, and agrees that it will hold the Credit
Parties harmless from, any claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred in connection herewith or therewith
and any expenses (including reasonable fees, expenses, and disbursements of
counsel) arising in connection with any such claim, demand, or liability.

 

59

--------------------------------------------------------------------------------


 

4.13        Environmental Protection.  Except as set forth in Schedule 4.13:

 

(a)           To the best of Borrower’s knowledge, the operations of each
Company (including, without limitation, all operations and conditions at or in
any Real Estate Investment) comply with all Environmental Laws except to the
extent a failure to comply could not reasonably be expected to have a Material
Adverse Effect;

 

(b)           None of the operations of any Company is subject to any judicial
or administrative proceeding alleging the violation of or liability under any
Environmental Laws which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect; and

 

(c)           No Company nor any of its Real Estate Investments or operations
are subject to any outstanding written order or agreement with any Governmental
Authority or private party relating to (i) administrative or judicial
proceedings relating to the violation by such Company of any Environmental Laws,
or (ii) any Environmental Claims, in each case which could reasonably be
expected to have a Material Adverse Effect.

 

4.14        Employee Matters.  There is no strike or work stoppage in existence
or threatened involving any Company that could reasonably be expected to have a
Material Adverse Effect.

 

4.15        Solvency.  Borrower and each of its Significant Subsidiaries are
and, upon the incurrence of any Obligations by Borrower on any date on which
this representation is made, will be, Solvent.

 

4.16        Disclosure.  No representation or warranty of any Company contained
in any Loan Document or in any other document, certificate, or written statement
furnished to the Credit Parties by or on behalf of any Company for use in
connection with the transactions contemplated by this Agreement contains any
untrue statement of a material fact or omits to state a material fact (known to
Borrower, in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by the Credit Parties that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.  There are no facts known (or which should upon the reasonable exercise
of diligence be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect and that have not been disclosed herein or in
such other documents, certificates and statements furnished to the Credit
Parties for use in connection with the transactions contemplated hereby.

 

4.17        Security Interests.  Upon the filing of the relevant financing
statements with the Secretary of State of the State in which the party pledging
the Collateral is incorporated or formed, as applicable, and the delivery of the
Collateral to Administrative Agent that may not be perfected by the filing of a
financing statement pursuant to Article 9 of the Uniform Commercial Code of the
applicable state, the Liens granted to Administrative Agent, for the benefit of
the Credit Parties, by the Obligors pursuant to the Collateral Documents are
perfected, first priority Liens (except for Permitted Encumbrances) in the
Collateral described therein, including the proceeds and products thereof.

 

60

--------------------------------------------------------------------------------


 


SECTION 5

BORROWER’S AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and the
other Obligations, unless Requisite Lenders shall otherwise give prior written
consent, Borrower shall perform all of the covenants in this Section 5.

 

5.1          Financial Statements and Other Reports.  Borrower shall, and shall
cause each of its Subsidiaries to, maintain a system of accounting established
and administered in accordance with sound business practices sufficient to
permit preparation of financial statements in conformity with GAAP.  Borrower
shall deliver to Administrative Agent and Lenders:

 

(a)           Quarterly Financials.  As soon as available and in any event
within forty-five (45) days after the end of each Fiscal Quarter (other than the
last Fiscal Quarter of each Fiscal Year), with respect to the Consolidated
Companies (i) the consolidated balance sheets thereof as of the end of such
Fiscal Quarter and the related consolidated statements of income, stockholders’
equity, and cash flows thereof for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the financial plan for the current Fiscal Year, all in reasonable detail
and certified by the chief financial officer of Borrower that they fairly
present the financial condition of the Consolidated Companies, as of the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments, and (ii) a narrative report describing the operations thereof in
the form prepared for presentation to senior management for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter;

 

(b)           Year-End Financials.  As soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, with respect to the
Consolidated Companies, (i) the consolidated and consolidating balance sheets
thereof as of the end of such Fiscal Year and the related consolidated and
consolidating statements of income, stockholders’ equity, and cash flows thereof
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, all in reasonable detail and
certified by the chief financial officer of Borrower that they fairly present
the financial condition of the Companies and as of the dates indicated and the
results of their operations and their cash flows for the periods indicated,
(ii) a narrative report describing the operations thereof in the form prepared
for presentation to senior management for such Fiscal Year, and (iii) in the
case of such consolidated financial statements, a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
national standing selected by Borrower which report shall be unqualified, shall
express no doubts about the ability of the Companies to continue as a going
concern, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Companies, as of the dates indicated and the results of their operations and
their cash flows for the periods indicated, in conformity with GAAP (except as
otherwise disclosed in such financial statements) and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with auditing standards generally accepted in the United
States;

 

(c)           Officers’ and Compliance Certificates.  Together with each
delivery of financial statements of the Consolidated Companies pursuant to
Sections 5.1(a) and 5.1(b), (i) an Officers’ Certificate of Borrower stating
that the signers have reviewed the terms of this Agreement and have

 

61

--------------------------------------------------------------------------------


 

made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of the Companies during the accounting
period covered by such financial statements and that such review has not
disclosed the existence during or at the end of such accounting period, and that
the signers do not have knowledge of the existence as of the date of such
Officers’ Certificate, of any condition or event that constitutes a Potential
Default or Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking, and proposes to take with respect thereto, (ii) a
Compliance Certificate demonstrating in reasonable detail compliance during and
at the end of the applicable accounting periods with the restrictions contained
in Sections 5.11, 6.3, and 6.4, and (iii) a summary in form and detail
acceptable to Administrative Agent showing the status and performance of each of
Borrower’s Real Estate Investments during and at the end of the applicable
accounting periods;

 

(d)           Accountants’ Certification.  Together with each delivery of
consolidated financial statements of the Consolidated Companies pursuant to
Section 5.1(b), a written statement by the independent certified public
accountants giving the report thereon (i) stating that their audit has included
a review of the terms of this Agreement and the other Loan Documents as they
relate to accounting matters, (ii) stating whether, in connection with their
audit, any condition or event that constitutes a Potential Default or an Event
of Default has come to their attention and, if such a condition or event has
come to their attention, specifying the nature and period of existence thereof
(provided that such accountants shall not be liable by reason of any failure to
obtain knowledge of any such Potential Default or Event of Default that would
not be disclosed in the course of their audit), and (iii) stating that based on
their audit nothing has come to their attention that causes them to believe
either or both that the information contained in the certificates delivered
therewith pursuant to Section 5.1(c)(i) is not correct or that the matters set
forth in the Compliance Certificates delivered therewith pursuant to
Section 5.1(c)(ii) for the applicable Fiscal Year are not stated in accordance
with the terms of this Agreement;

 

(e)           Accountants’ Reports.  Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to Borrower by independent certified public accountants in connection
with each annual, interim, or special audit of the financial statements of the
Companies made by such accountants, including, without limitation, any comment
letter submitted by such accountants to management in connection with their
annual audit;

 

(f)            Events of Default, etc.  Promptly upon any officer of Borrower
obtaining knowledge (i) of any condition or event that constitutes a Potential
Default or an Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Potential Default or Event of Default, (ii) that any Person
has given any notice to any Company or taken any other action with respect to a
claimed default or event or condition of the type referred to in Section 7.2,
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, an Officers’
Certificate specifying the nature and period of existence of such condition,
event, or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Potential Default, Event of Default,
default, event, or condition, and what action Borrower has taken, is taking, and
proposes to take with respect thereto;

 

62

--------------------------------------------------------------------------------


 

(g)           Litigation or Other Proceedings.  Promptly upon any officer of
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
of, any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation, or arbitration against or affecting any
Company or any property of any Company (collectively, “Proceedings”) not
previously disclosed in writing by Borrower to Lenders, or (ii) any material
development in any Proceeding that, in any case:

 

(A)          could reasonably be expected to have a Material Adverse Effect; or

 

(B)          seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters, and promptly after request by Administrative Agent, such other
information as may be reasonably requested by Administrative Agent to enable
Administrative Agent and its counsel to evaluate any of such Proceedings;

 

(h)           ERISA Events.  Promptly upon becoming aware of the occurrence of
or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower or any of its ERISA Affiliates has taken,
is taking, or proposes to take with respect thereto, and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor, or
the PBGC with respect thereto;

 

(i)            ERISA Notices.  With reasonable promptness, copies of: (i) all
notices received by Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (ii) such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

(j)            Level Determination Certificate.  Not later than concurrently
with the delivery of the financial statements required under Sections 5.1(a) and
5.1(b), a Level Determination Certificate relating to the Fiscal Quarter most
recently ended;

 

(k)           Subsidiaries.  Not later than concurrently with the delivery of
the financial statements required under Sections 5.1(b), a written notice
setting forth with respect to each Person becoming a Subsidiary of Borrower
(other than a Significant Subsidiary) (i) the date on which such Person became a
Subsidiary of Borrower, and (ii) all of the data required to be set forth in
Schedule 4.1-1 with respect to all Subsidiaries of Borrower (it being understood
that such written notice shall be deemed to supplement Schedule 4.1-1 for all
purposes of this Agreement);

 

(l)            Significant Subsidiaries.  Promptly upon any Person becoming a
Significant Subsidiary of Borrower, a written notice setting forth with respect
to such Person (i) the date on which such Person became a Significant Subsidiary
of Borrower, and (ii) all of the data required to be set forth in Schedule 4.1-2
with respect to all Significant Subsidiaries of Borrower (it being understood
that such written notice shall be deemed to amend Schedule 4.1-2 for all
purposes of this Agreement);

 

63

--------------------------------------------------------------------------------


 

(m)          Press Releases; SEC Reporting.  Promptly upon its becoming
available, each press release and each regular or periodic report, any
registration statement or prospectus in respect thereof filed by Borrower with,
or received by Borrower in connection therewith from, any securities exchange or
the Securities and Exchange Commission, or any successor agency thereof,
including, without limitation, each Form 10-K, 10-Q, and S-8 filed with the
Securities and Exchange Commission;

 

(n)           Shareholder Reports.  Promptly after the mailing or delivery
thereof, copies of all material reports or other information from Borrower to
its shareholders; and

 

(o)           Other Information.  Promptly upon the reasonable request by
Administrative Agent or any Lender, such other information and data with respect
to the business, affairs, assets, or liabilities of any Company.

 

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
will make available to the Lenders and Issuing Bank materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
Arranger, Issuing Bank, and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) Administrative Agent and
the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

 

5.2          Corporate Existence, etc.  Except as permitted under Section 6.6,
Borrower shall, and shall cause each of its Significant Subsidiaries to, at all
times preserve and keep in full force and effect its corporate, partnership, or
limited liability company existence and all rights and franchises material to
its business.

 

5.3          Payment of Taxes and Claims; Tax Consolidation.

 

(a)           Borrower shall, and shall cause each of its Significant
Subsidiaries to, pay all Taxes, assessments, and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses, or franchises before any penalty accrues thereon, and all
claims (including, without limitation, claims for labor, services, materials,
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided that no
such charge or claim need be paid if being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

 

64

--------------------------------------------------------------------------------


 

(b)           Borrower shall not, nor shall it permit any of its Significant
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than any Company).

 

5.4          Maintenance of Properties; Insurance.  Borrower shall, and shall
cause each of its Significant Subsidiaries to, maintain or cause to be
maintained in good repair, working order, and condition, ordinary wear and tear
excepted, all material properties used in the business of the Companies
(including, without limitation, all patents, trademarks, tradenames (including,
without limitation, rights in the name “Trammell Crow”), copyrights, technology,
know-how, and processes used in or necessary for the conduct of the business of
the Companies as currently conducted that are material to the condition
(financial or otherwise), business, or operations of the Companies, taken as a
whole) and from time to time will make or cause to be made all appropriate
repairs, renewals, and replacements thereof.  Borrower shall, and shall cause
each of its Significant Subsidiaries to, maintain or cause to be maintained,
with financially sound and reputable insurers, insurance with respect to its
properties and business against loss or damage of the kinds customarily carried
or maintained under similar circumstances by Persons of established reputation
engaged in similar businesses.

 

5.5          Inspection; Lender Meeting.  Borrower shall, and shall cause each
of its Subsidiaries to, permit any authorized representatives designated by any
Lender to visit and inspect any of the properties of any Company, including its
and their financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances, and accounts with its
and their officers and independent public accountants (provided that Borrower
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may be reasonably requested.  Without in any way limiting the
foregoing, Borrower shall, upon the request of Administrative Agent or Requisite
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at Borrower’s corporate offices (or such
other location as may be agreed to by Borrower and Administrative Agent) at such
time as may be agreed to by Borrower and Administrative Agent.

 

5.6          Compliance with Laws etc.  Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Legal Requirements of any
Governmental Authority, non-compliance with which could reasonably be expected
to have a Material Adverse Effect.

 

5.7          Environmental Disclosure and Inspection.

 

(a)           Borrower shall, and shall cause each of its Subsidiaries to,
exercise all due diligence to comply and cause (i) all tenants under any leases
or occupancy agreements affecting any portion of any Real Estate Investment, and
(ii) all other Persons on or occupying such property, to comply with all
Environmental Laws except to the extent that failure to comply could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Borrower shall promptly advise Lenders in writing and in
reasonable detail of (i) any remedial action taken by Borrower or any other
Person in response to (A) any Hazardous Materials on, under, or about any Real
Estate Investment, the existence of which has a reasonable possibility of
resulting in an Environmental Claim having a Material Adverse Effect, or (B) any
Environmental Claim that could have a Material Adverse Effect, and (ii) any
request for information from any Governmental Authority that suggests such
Governmental Authority is investigating whether any Company may be potentially
responsible for a Release of Hazardous Materials.

 

65

--------------------------------------------------------------------------------


 

(c)           Borrower shall promptly notify Lenders of (i) any proposed
acquisition of Stock, assets, or property by any Company that could reasonably
be expected to expose any Company to, or result in, Environmental Claims that
could have a Material Adverse Effect or that could reasonably be expected to
have a material adverse effect on any Governmental Authorization then held by
any Company, and (ii) any proposed action to be taken by any Company to commence
manufacturing, industrial, or other operations (other than the construction or
renovation of Real Estate Investments in the ordinary course of business) that
could reasonably be expected to subject any Company to additional Legal
Requirements, including, without limitation, Legal Requirements requiring
additional environmental Governmental Authorizations.

 

(d)           Borrower shall, at its own expense, provide copies of such
documents or information as Administrative Agent may reasonably request in
relation to any matters disclosed pursuant to this Section 5.7.

 

5.8          Borrower’s Remedial Action Regarding Hazardous Materials.  Borrower
shall, and shall cause each of its Subsidiaries to, promptly take any and all
necessary remedial action in connection with the presence, storage, use,
disposal, transportation, or Release of any Hazardous Materials on, under, or
about any Real Estate Investment in order to comply with all applicable
Environmental Laws and Governmental Authorizations except (a) when, and only to
the extent that, such Company’s liability for such presence, storage, use,
disposal, transportation, or Release of any Hazardous Materials is being
contested in good faith by such Company, or (b) when the failure to take such
action could not reasonably be expected to have a Material Adverse Effect.  In
the event any Company undertakes any remedial action with respect to any
Hazardous Materials on, under, or about any Real Estate Investment, such Company
shall conduct and complete such remedial action in compliance with all
applicable Environmental Laws, and in accordance with the policies, orders, and
directives of all Governmental Authorities except when, and only to the extent
that, such Company’s liability for such presence, storage, use, disposal,
transportation, or Release of any Hazardous Materials is being contested in good
faith by such Company.

 

5.9          Collateral Documents; Further Assurances.  Borrower from time to
time shall or shall cause Borrower’s Subsidiaries to execute, deliver, and file
all such notices, statements, and other documents and take such other steps,
including but not limited to the amendment of the Collateral Documents and any
financing statements prepared thereunder, as may be reasonably necessary or
advisable, or that Administrative Agent may reasonably request, to render fully
valid and enforceable under all applicable laws, the rights, liens, and
priorities of Administrative Agent, for the benefit of the Credit Parties, with
respect to all security from time to time furnished under this Agreement or the
Collateral Documents or intended to be so furnished in each case in such form
and at such times as shall be reasonably satisfactory to Administrative Agent.

 

5.10        New Subsidiaries.  Borrower shall notify Lenders promptly if it or
any of its wholly-owned Subsidiaries hereafter acquires or forms a new
Significant Subsidiary and shall pledge or cause to be pledged all of the Stock
in each such Significant Subsidiary (if wholly-owned by Borrower, any Subsidiary
of Borrower, or any combination thereof) pursuant to the Borrower Pledge
Agreement or the Subsidiary Pledge Agreement.  Borrower shall also cause each
such Significant Subsidiary to guaranty the Obligations pursuant to the
Subsidiary Guaranty or other documentation in form and substance satisfactory to
Administrative Agent.

 

5.11        Interest Rate Agreements; Currency Agreements.  If Borrower’s
Interest Coverage Ratio is at any time less than 3.5 to 1.0, then beginning the
thirtieth (30th) day following the date of delivery of financial statements to
Administrative Agent reflecting an Interest Coverage Ratio of less than

 

66

--------------------------------------------------------------------------------


 

3.5 to 1.0 and continuing until delivery of financial statements to
Administrative Agent reflecting that such condition no longer exists, Borrower
shall cause each $5,000,000 increment of the Companies’ floating rate
Indebtedness (other than Indebtedness arising from Real Estate Investments for
which interest is being capitalized in accordance with GAAP and for which
Borrower has obtained construction loan financing pursuant to which construction
loan advances are (or can be) made in the amount of such interest expense) in
excess of $30,000,000 to be subject to one or more Interest Rate Agreements with
a Lender or other Person reasonably acceptable to Administrative Agent, assuring
that the net interest cost on such Indebtedness is fixed, capped, or hedged, in
form and substance reasonably acceptable to Administrative Agent.

 


SECTION 6

BORROWER’S NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and the
other Obligations, unless Requisite Lenders shall otherwise give prior written
consent, Borrower shall perform all covenants in this Section 6.

 

6.1          Liens and Related Matters.

 

(a)           No Further Negative Pledges.  Except with respect to specific
property encumbered to secure payment of particular Indebtedness or Contingent
Obligation permitted hereunder or to be sold pursuant to an executed agreement
with respect to an asset sale, Borrower shall not, and shall not permit any of
its Significant Subsidiaries to, enter into any agreement prohibiting the
creation or assumption of any Lien securing the Obligations upon any of its
properties or assets, whether now owned or hereafter acquired.

 

(b)           No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries.  Borrower shall not, and shall not permit any of its Significant
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Significant Subsidiary to (i) pay dividends or make any other
distributions on any of such Significant Subsidiary’s Stock owned by any
Company, (ii) repay or prepay any Indebtedness owed by such Significant
Subsidiary to any Company, (iii) make loans or advances to any Company, or (iv)
transfer any of its property or assets to any Company.

 

(c)           International Subsidiaries.  Borrower shall not, and shall not
permit any other Company to, grant, create, or permit to exist any Lien on the
Stock of any International Subsidiary other than Liens securing Indebtedness of
International Subsidiaries permitted by Section 6.5(b).

 

6.2          Investments; Unconsolidated Entities.  Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, make any
Investment in any Person, including any Unconsolidated Entity, except:

 

(a)           the Companies may make Investments existing on the Closing Date;

 

(b)           the Companies may make Investments in Cash Equivalents;

 

67

--------------------------------------------------------------------------------


 

(c)           the Companies may make Investments in Subsidiaries (i) existing on
the Closing Date, (ii) acquired pursuant to a Permitted Acquisition, or
(iii) formed by a Company, provided that such Company complies with
Section 5.10, if applicable;

 

(d)           the Companies may make Investments in Unconsolidated Entities
(other than Savills) not constituting Real Estate Investments, so long as, at
the time each such Investment is made, the aggregate amount of all such
Investments after the Closing Date does not exceed $5,000,000;

 

(e)           the Companies may make Real Estate Investments;

 

(f)            the Companies may make other Investments (in addition to those
contemplated by the other clauses of this Section 6.2) so long as, at the time
each such Investment is made, the ratio of (i) the aggregate amount of all such
other Investments made in reliance on this Section 6.2(e) after the Closing Date
to (ii) Gross EBITDA for the four (4) most recent Fiscal Quarters for which
Borrower has provided the financial statements required by Section 5.1(a) or
5.1(b), as the case may be, does not exceed 1.0 to 1.0;

 

(g)           the Companies may make loans and advances to employees for moving,
arrival or promotion incentives, entertainment, and travel expenses, drawing
accounts, and similar expenditures in the ordinary course of business; and

 

(h)           the Companies may enter into Interest Rate Agreements pursuant to
which the Companies may hedge interest rate exposure.

 

6.3          Restricted Junior Payments.  Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make, or set apart any sum for any Restricted Junior Payment, except for, so
long as no Event of Default exists or would result therefrom, Permitted
Distributions.

 

6.4          Financial Covenants.

 

(a)           Minimum Interest Coverage Ratio.  Borrower shall not permit the
Interest Coverage Ratio, as of the last day of any Fiscal Quarter, to be less
than 3.0 to 1.0.

 

(b)           Minimum Fixed Charge Coverage Ratio.  Borrower shall not permit
the Fixed Charge Coverage Ratio, as of the last day of any Fiscal Quarter, to be
less than 1.75 to 1.0.

 

(c)           Minimum Net Worth.  Borrower shall not permit Net Worth, as of the
last day of any Fiscal Quarter to be less than the Minimum Net Worth.

 

(d)           Minimum Revenues.  Borrower shall not permit Total Revenues for
any Fiscal Quarter to be less than $125,000,000.

 

(e)           Minimum Liquidity.  Borrower shall not permit Liquid Assets, as of
the last day of any Fiscal Quarter, to be less than $30,000,000.

 

68

--------------------------------------------------------------------------------


 

(f)            Current Ratio.  Borrower shall not permit the ratio of Current
Assets to Current Liabilities, as of the last day of any Fiscal Quarter, to be
less than 1.10 to 1.0.  For purposes of the calculation of this ratio, “Current
Liabilities” shall not include current maturities under this Agreement.

 

(g)           Maximum Total Leverage Ratio.  Borrower shall not permit the Total
Leverage Ratio, as of the last day of any Fiscal Quarter, to exceed 5.0 to 1.0.

 

(h)           Maximum Investment in Unconsolidated Entities and Funds.  Borrower
shall not permit the total amount of Investments in Stock of Unconsolidated
Entities formed primarily for real property development and/or ownership, and
Investments in Funds (whether or not such Fund Investments are treated as
Consolidated Subsidiaries) to exceed $150,000,000 at any time.

 

(i)            Maximum Recourse Leverage Ratio.  Borrower shall not permit the
Recourse Leverage Ratio, as of the last day of any Fiscal Quarter, to exceed
3.25 to 1.0.

 

6.5          Recourse Obligations.

 

(a)           Borrower shall not permit the Companies, individually or on a
consolidated basis, to incur, guaranty, or otherwise be or become, directly or
indirectly, liable in respect of any Recourse Obligations other than Permitted
Recourse Obligations.

 

(b)           Borrower shall not permit any Company (other than Borrower and
Mortgaged Real Estate Subsidiaries) that is not a Guarantor to incur, guaranty,
or otherwise be or become, directly or indirectly, liable in respect of any
Indebtedness other than (i) Non-Recourse Obligations and (ii) Recourse
Obligations of International Subsidiaries otherwise permitted pursuant to the
terms of this Agreement not to exceed $15,000,000 in the aggregate at any time
outstanding.  For purposes of this Section 6.5(b), Non-Recourse Obligations of a
Company (other than Borrower) shall be deemed to be Non-Recourse Obligations of
such Company notwithstanding the fact that Borrower has guaranteed such
Non-Recourse Obligations.

 

6.6          Restriction on Fundamental Changes, Asset Sales, and Acquisitions. 
Borrower shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up, or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
sub-lease, transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property, or fixed assets,
whether now owned or hereafter acquired, or acquire by purchase or otherwise all
or substantially all the business, property, or fixed assets of, or Stock of,
any Person or any division or line of business of any Person, except that:

 

(a)           any Subsidiary of Borrower may be merged with or into Borrower or
any wholly-owned Subsidiary of Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property, or assets may be
conveyed, sold, leased, transferred, or otherwise disposed of, in one
transaction or a series of transactions, to Borrower or any wholly-owned
Subsidiary of Borrower; provided that, in the case of such a merger, Borrower or
such wholly-owned Subsidiary shall be the continuing or surviving corporation;

 

(b)           Borrower may merge with or into another Person so long as no
Default or Event of Default exists or would result therefrom and so long as
Borrower shall be the continuing or surviving corporation;

 

69

--------------------------------------------------------------------------------


 

(c)           the Companies may sell or otherwise dispose of (i) assets that are
obsolete or no longer used or usable in the Companies’ business, (ii) the Stock
or assets of any Subsidiary that is not a Significant Subsidiary, (iii) Stock of
any Person that does not constitute a Subsidiary, and (iv) other assets so long
as, in the case of sales of assets under this clause (iv), the aggregate
consideration during any period of four (4) consecutive Fiscal Quarters (A) for
any single sale or disposition (or series of related sales or dispositions) does
not exceed five percent (5%) of Gross EBITDA for such four (4) Fiscal Quarters,
and (B) for all such sales or dispositions does not exceed ten percent (10%) of
Gross EBITDA for such four (4) Fiscal Quarters; provided that the consideration
received for all such assets shall be in an amount at least equal to the fair
market value thereof;

 

(d)           the Companies may sell or otherwise dispose of their Real Estate
Investments;

 

(e)           the Companies may make Investments permitted by Section 6.2;

 

(f)            the Companies may make Permitted Acquisitions and acquisitions
which constitute Real Estate Investments; and

 

(g)           the Companies may make Permitted Distributions.

 

6.7          Transactions with Shareholders and Affiliates.  Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including, without limitation, the
purchase, sale, lease, or exchange of any property or the rendering of any
service) with any holder of five percent (5%) or more of any class of equity
Stock of Borrower or with any Affiliate of Borrower or of any such holder, on
terms that are less favorable to such Company than those that might be obtained
at the time from Persons who are not such a holder or Affiliate; provided that
the foregoing restriction shall not apply to (a) any transaction between
Borrower and any of its wholly-owned Subsidiaries or between any of its
wholly-owned Subsidiaries, (b) reasonable and customary fees paid to members of
the Boards of Directors of the Companies, (c) Restricted Junior Payments
permitted by Section 6.3, and (d) arrangements described on Schedule 6.7.

 

6.8          Conduct of Business.  Borrower shall not, and shall not permit any
of its Subsidiaries to, engage in any business other than (a) the businesses
engaged in by the Companies on the Closing Date and similar or related
businesses, including, without limitation, multi-family commercial real estate
development, management, and investment sales and (b) such other lines of
business as may be consented to by Requisite Lenders, such consent not to be
unreasonably withheld.

 

70

--------------------------------------------------------------------------------


 


SECTION 7

EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

7.1          Failure to Make Payment.

 

Failure by Borrower to pay any installment of, or principal of, any Loan when
due, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment, or otherwise; or failure by Borrower to pay
any interest on any Loan or any fee or any other amount due under this Agreement
within five (5) days after the date due; or

 

7.2          Default in Other Agreements.

 

(a)           Failure of Borrower or any Significant Subsidiary to pay when due
any principal of or interest on any Indebtedness (other than the Obligations and
Non-Recourse Obligations) or any Contingent Obligation, in each case in an
individual principal amount of $5,000,000 or more or in an aggregate principal
amount of $10,000,000 or more, and in each case beyond the end of any grace
period provided therefor; or

 

(b)           Breach or default by Borrower or any Significant Subsidiary beyond
the end of any grace period provided therefor with respect to any other material
term of (i) any evidence of any Indebtedness (other than the Obligations and
Non-Recourse Obligations) or any Contingent Obligation, in each case in an
individual principal amount of $5,000,000 or more or in an aggregate principal
amount of $10,000,000 or more, or (ii) any loan agreement, mortgage, indenture,
or other agreement relating to such Indebtedness or Contingent Obligations, if
the effect of such breach or default is to cause, or to permit the holder or
holders of such Indebtedness or Contingent Obligations (or a trustee on behalf
of such holder or holders) to cause, such Indebtedness or Contingent Obligations
to become or be declared due and payable prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be (upon the
giving or receiving of notice, lapse of time, both, or otherwise); or

 

7.3          Breach of Certain Covenants.  Failure of Borrower or, if
applicable, any other Company to perform or comply with any term or condition
contained in Sections 2.6, 5.1, or 5.2 or Section 6; or

 

7.4          Breach of Warranty.  Any representation, warranty, certification,
or other statement made by any Company in any Loan Document or in any statement
or certificate at any time given by any Company in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect on the date as of which made; or

 

7.5          Other Defaults Under Loan Documents.  Any Company shall default in
the performance of or compliance with any term contained in this Agreement or
any of the other Loan Documents, other than any such term referred to in any
other section of this Section 7 and such default shall not have been remedied or
waived within thirty (30) days after the earlier of an officer of Borrower
becoming aware of such default, or receipt by Borrower of notice from
Administrative Agent or any other Credit Party of such default; or

 

71

--------------------------------------------------------------------------------


 

7.6          Involuntary Bankruptcy, Appointment of Receiver, etc.

 

(a)           A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of Borrower or any Significant Subsidiary in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable Legal Requirement; or

 

(b)           An involuntary case shall be commenced against Borrower or any
Significant Subsidiary under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency, or similar law now or hereafter in effect; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian, or other officer having
similar powers over Borrower or any Significant Subsidiary, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee, or other
custodian of Borrower or any Significant Subsidiary for all or a substantial
part of its property; or a warrant of attachment, execution, or similar process
shall have been issued against any substantial part of the property of Borrower
or any Significant Subsidiary, and any such event described in this clause (b)
shall continue for sixty (60) days unless dismissed, bonded, or discharged; or

 

7.7          Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(a)           Borrower or any Significant Subsidiary shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency, or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, or other custodian for all or a
substantial part of its property; or Borrower or any Significant Subsidiary
shall make any assignment for the benefit of creditors; or

 

(b)           Borrower or any Significant Subsidiary shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the Board of Directors of Borrower or any Significant
Subsidiary (or any committee) thereof shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (a)
above or this clause (b); or

 

7.8          Judgments and Attachments.  Any money judgment, writ or warrant of
attachment, or similar process involving in any individual case an amount in
excess of $1,000,000, or in the aggregate at any time an amount in excess of
$5,000,000 (in either case not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Borrower or any Significant Subsidiary or any of its or
their respective assets and shall remain undischarged, unvacated, unbonded, or
unstayed for a period of sixty (60) days (or in any event later than five (5)
days prior to the date of any proposed sale thereunder); or

 

7.9          Dissolution.  Any order, judgment, or decree shall be entered
against Borrower or any Significant Subsidiary decreeing the dissolution or
split up of Borrower or such Significant Subsidiary and such order shall remain
undischarged or unstayed for a period in excess of thirty (30) days; or

 

72

--------------------------------------------------------------------------------


 

7.10        Employee Benefit Plans.  There shall occur one or more ERISA Events
which individually or in the aggregate results in or might reasonably be
expected to result in liability of Borrower or any of its ERISA Affiliates in
excess of $5,000,000 during the term of this Agreement; or

 

7.11        Change in Control.  A Change of Control shall have occurred; or

 

7.12        Invalidity of Guaranty.  The Subsidiary Guaranty for any reason,
other than the satisfaction in full of all Obligations, is declared by a court
of competent jurisdiction to be null and void, or any Subsidiary of Borrower
denies that it has any further liability, including without limitation with
respect to future advances by Lenders, under the Subsidiary Guaranty or gives
notice to such effect; or

 

7.13        Failure of Security.  From and after the execution, acknowledgment,
and filing of any Collateral Document by any Obligor, any such Collateral
Document shall be revoked by such Obligor or shall be declared by a court of
competent jurisdiction to be null and void or shall cease to be in full force
and effect as a result of any change in any Legal Requirement; or Lenders shall
fail to have a valid, perfected, and enforceable first priority Lien (subject to
Permitted Encumbrances) on any Obligor’s right, title, and interest in all the
Collateral as a result of any change in any Legal Requirements, the expiration
of any required filings or recordations with respect to the Collateral
Documents, the declaration by a court of competent jurisdiction that such Lien
is null and void, or the imposition of any priming Lien under applicable Legal
Requirement; or any Obligor shall contest in any manner that such Collateral
Document constitutes its valid and enforceable agreement or shall assert in any
manner that it has no further obligation or liability under such Collateral
Documents;

 

THEN (a) upon the occurrence of any Event of Default described in Section 7.6 or
7.7, each of (i) the unpaid principal amount of and accrued interest on the
Loans, and (ii) all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest, notice of acceleration,
notice of intention to accelerate, or other requirements of any kind, all of
which are hereby expressly waived by Borrower, and the obligation of each Lender
to make any Loan, shall thereupon terminate, and (b) upon the occurrence and
during the continuation of any other Event of Default, Administrative Agent
shall, upon the written request or with the written consent of Requisite
Lenders, by written notice to Borrower, declare all or any portion of the
amounts described in clauses (i) and (ii) above to be, and the same shall
forthwith become, immediately due and payable, and the obligation of each Lender
to make any Loan, thereupon shall terminate.

 


SECTION 8

ADMINISTRATIVE AGENT

 

8.1          Administrative Agent.

 

(a)           Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties,

 

73

--------------------------------------------------------------------------------


 

obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

(b)           Issuing Bank shall act on behalf of Lenders with respect to any
Letter of Credit issued by it and the documents associated therewith, and
Issuing Bank shall have all of the benefits and immunities (i) provided to
Administrative Agent in this Section 8 with respect to any acts taken or
omissions suffered by Issuing Bank in connection with any Letter of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letter of Credit as fully as if the
term “Administrative Agent” as used in this Section 8 and in the definition of
“Agent-Related Person” included Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to Issuing
Bank.

 

8.2          Delegation of Duties.  Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees, or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

8.3          Liability of Administrative Agent.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation, or warranty made by any Company or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement, or other document referred to or provided for in, or received
by Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability, or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books, or
records of any Company or any Affiliate thereof.

 

8.4          Reliance by Administrative Agent.

 

(a)           Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement, or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Company), independent
accountants and other experts selected by Administrative Agent.  Administrative
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Requisite Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such

 

74

--------------------------------------------------------------------------------


 

action.  Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of Requisite Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 3.1, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Administrative Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

8.5          Notice of Event of Default.  Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Event of Default,
except with respect to defaults in the payment of principal, interest, and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default.”  Administrative Agent will
notify Lenders of its receipt of any such notice.  Administrative Agent shall
take such action with respect to such Event of Default as may be directed by
Requisite Lenders in accordance with Section 7; provided, however, that unless
and until Administrative Agent has received any such direction, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of Lenders.

 

8.6          Credit Decision; Disclosure of Information by Administrative
Agent.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Company or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of each Company, and all applicable bank or other regulatory
Legal Requirements relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrower
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals, and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition, and creditworthiness of Borrower. 
Except for notices, reports and other documents expressly required to be
furnished to Lenders by Administrative Agent herein, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition, or creditworthiness of any of the Companies or
any of their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

8.7          Indemnification of Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, Lenders shall indemnify upon
demand each Agent-Related Person (to the extent not reimbursed by or on behalf
of the Companies and without limiting the obligation

 

75

--------------------------------------------------------------------------------


 

of any Company to do so), pro rata, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it, INCLUDING
THOSE RESULTING FROM EACH AGENT-RELATED PERSON’S OWN ORDINARY NEGLIGENCE;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of Required Lenders shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 8.7. 
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of Borrower.  The undertaking in this Section 8.7 shall survive
termination of the Total Commitment, the payment of all other Obligations, and
the resignation of Administrative Agent.

 

8.8          Administrative Agent in its Individual Capacity.  Bank of America
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with each of the Companies and their respective Affiliates as though Bank of
America were not Administrative Agent or Issuing Bank hereunder and without
notice to or consent of Lenders.  Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Company or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them.  With respect to its Loans, Bank of America shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not Administrative Agent or
Issuing Bank, and the terms “Lender” and “Lenders” include Bank of America in
its individual capacity.

 

8.9          Successor Administrative Agent.  Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Lenders; provided that any
such resignation by Bank of America shall also constitute its resignation as
Issuing Bank and Swing Line Lender.  If Administrative Agent resigns under this
Agreement, then Requisite Lenders shall appoint from among Lenders a successor
administrative agent for Lenders, which successor administrative agent shall be
consented to by Borrower at all times other than during the existence of an
Event of Default (which consent of Borrower shall not be unreasonably withheld
or delayed).  If no successor administrative agent is appointed prior to the
effective date of the resignation of Administrative Agent, then Administrative
Agent may appoint, after consulting with Lenders and Borrower, a successor
administrative agent from among Lenders.  Upon the acceptance of its appointment
as successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, Issuing Bank, and Swing Line Lender and the
respective terms “Administrative Agent,” “Issuing Bank,” and “Swing Line Lender”
shall mean such successor Administrative Agent, Issuing Bank, and Swing Line
Lender and the retiring Administrative Agent’s appointment, powers, and duties
as Administrative Agent shall be terminated, the retiring Issuing Bank’s rights,
powers, and duties as such shall be terminated, and the retiring Swing Line
Lender’s rights, powers, and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Administrative Agent,
Issuing Bank, Swing Line Lender, or any other Lender, other than the obligation
of the successor Issuing Bank to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of

 

76

--------------------------------------------------------------------------------


 

such succession or to make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 8 and Sections 9.2 and 9.3 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as Requisite Lenders appoint a successor agent as provided for
above.  Bank of America agrees that, for so long as Bank of America remains
Administrative Agent and so long as no Event of Default has occurred and is
continuing, Bank of America, together with its Affiliates, will hold a
Commitment aggregating no less than the amount equal to the smallest Commitment
held by any Lender (without giving effect to any mergers thereof other than Bank
of America).

 

8.10        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition, or other judicial
proceeding relative to any Company, Administrative Agent (irrespective of
whether the principal of any Loan or any Letter of Credit Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, any Letter of Credit
Exposure, and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
Lenders and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders and Administrative
Agent and their respective agents and counsel) and all other amounts due Lenders
and Administrative Agent under Sections 2.4 and 9.2 allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements, and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.4 and 9.2.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment, or composition affecting the
Obligations or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

8.11        Collateral and Guaranty Matters.  Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion:

 

77

--------------------------------------------------------------------------------


 

(a)           to release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon termination of the Total
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of every Letter
of Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified, in writing by Requisite Lenders or all Lenders (to the
extent the approval of all Lenders is required pursuant to Section 9.4);

 

(b)           to release any Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Significant Subsidiary as a result of a
transaction permitted hereunder; and

 

(c)           to enter into Pari Passu Collateral Document Amendments and the
Intercreditor Agreement with respect to Pari Passu Indebtedness.

 

Upon request by Administrative Agent at any time, Requisite Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Subsidiary Guaranty pursuant to this
Section 8.11.

 

8.12        Other Agents; Arrangers and Managers.  None of Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “book manager,” “arranger,” “lead arranger,” or
“co-arranger” shall have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, no Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

8.13        Approval of Lenders. 

 

(a)           All communications from Administrative Agent to Lenders requesting
Lenders’ determination, consent, approval, or disapproval (i) shall be given in
the form of a written notice to each Lender, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent, or disapproval is requested, or shall advise each Lender where such
matter or thing may be inspected, or shall otherwise describe the matter or
issue to be resolved, (iii) shall include, if reasonably requested by a Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to Administrative Agent by Borrower
in respect of the matter or issue to be resolved, and (iv) shall include
Administrative Agent’s recommended course of action or determination in respect
thereof.  Each Lender shall reply promptly, but in any event (A) within thirty
(30) days (or such lesser period as may be required under the Loan Documents for
Administrative Agent to respond) for those matters requiring the consent by all
Lenders, and (B) within fifteen (15) Business Days (or such lesser period as may
be required under the Loan Documents for Administrative Agent to respond) for
those matters requiring the consent by Requisite Lenders, in each instance,
after receipt of the request therefore by Administrative Agent (in either event,
the “Lender Reply Period”).

 

78

--------------------------------------------------------------------------------


 

(b)           Unless a Lender shall give written notice to Administrative Agent
that it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
contained in a request described in clause (a) above that is marked “REQUEST FOR
APPROVAL” within the Lender Reply Period, such Lender shall be deemed to have
approved of or consented to such recommendation or determination.

 


SECTION 9

MISCELLANEOUS

 

9.1          Assignments and Participations in Loans.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 9.1(b), (ii) by way of participation in accordance with
the provisions of Section 9.1(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.1(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.1(b)
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy, or claim under or by reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in Letter of Credit Exposure and
Swing Line Loans) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund (as defined in
Section 9.1(g)) with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) subject to each
such assignment, determined as of the date the Assignment Agreement with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date, shall not be less
than $5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to rights in respect of Swing Line Loans; (iii) any assignment of a
Commitment must be approved by Administrative Agent, Swing Line Lender, and
Issuing Bank (each such approval not to be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment Agreement, together with a processing and recordation fee of
$3,500.  Subject to acceptance and recording thereof by Administrative Agent
pursuant to Section 9.1(c), from and after the effective date specified in each
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the

 

79

--------------------------------------------------------------------------------


 

extent of the interest assigned by such Assignment Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.7, 2.8, and 9.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.1(d).

 

(c)           Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment Agreement delivered to it and a Register for the recordation of the
names and addresses of Lenders, and the Commitments of, and principal amounts of
the Loans and Letter of Credit Exposure owing to, each Lender pursuant to the
terms hereof from time to time.  The entries in the Register shall be
conclusive, and Borrower, Administrative Agent, and Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
Borrower or Administrative Agent, sell participations to any Person (other than
a natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in Letter of Credit
Exposure and Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification, or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver, or other modification described in clauses (i), (ii), (iii), (iv), (v),
(vi), (vii), (viii), (ix) or (x) of Section 9.4(a) that directly affects such
Participant.  Subject to Section 9.1(e), Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.7 and 2.8 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 9.1(b).  Each Participant agrees to be subject to Section 9.3 as though
it were a Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.7 or 2.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Borrower’s prior
written consent.  A Participant that would be a foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.7 unless Borrower is
notified of the participation sold to such Participant.

 

80

--------------------------------------------------------------------------------


 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           As used in this Section 9, the following terms have the following
meanings:

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, Issuing Bank, and Swing Line Lender, and (ii)
unless an Event of Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

(h)           Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
Borrower and Lenders, resign as Issuing Bank and/or (ii) upon thirty (30) days’
notice to Borrower, resign as Swing Line Lender.  In the event of any such
resignation as Issuing Bank and Swing Line Lender, Borrower shall be entitled to
appoint from among Lenders a successor Issuing Bank or Swing Line Lender
hereunder; provided, however, that no failure by Borrower to appoint any such
successor shall affect the resignation of Bank of America as Issuing Bank or
Swing Line Lender.  If Bank of America resigns as Issuing Bank, then it shall
retain all the rights and obligations of Issuing Bank hereunder with respect to
any Letter of Credit outstanding as of the effective date of its resignation as
Issuing Bank and all Letter of Credit Exposure with respect thereto.  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.12(c).

 

9.2          Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by Administrative Agent, any Lender or the
Issuing Bank

 

81

--------------------------------------------------------------------------------


 

(including the fees, charges and disbursements of any counsel for Administrative
Agent, any Lender or the Issuing Bank), and shall pay all fees and time charges
for attorneys who may be employees of Administrative Agent, any Lender or the
Issuing Bank, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)           Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Agent-Related Person of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Borrower or any other Company arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Claim related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower or
any other Company against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Company has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under Sections 9.2(a) or
(b) to be paid by it to Administrative Agent (or any sub-agent thereof), the
Issuing Bank or any Agent-Related Person of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), the
Issuing Bank or such Agent-Related Person, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or the Issuing Bank in its capacity as such, or
against any Agent-Related Person of any of the foregoing acting for
Administrative Agent (or any such sub-agent) or Issuing Bank in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 9.11.

 

82

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)           Payments.  All amounts due under this Section 9.2 shall be payable
not later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section 9.2 shall survive the
resignation of Administrative Agent and the Issuing Bank, the replacement of any
Lender, the termination of the Total Commitment and the repayment, satisfaction
or discharge of all the other Obligations.

 

9.3          Ratable Sharing.  Lenders hereby agree among themselves that if any
of them shall, whether by voluntary payment (other than a voluntary prepayment
of Loans made and applied in accordance with the terms of this Agreement), by
realization upon security, through the exercise of any right of set-off or
banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Loan Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest, fees,
and other amounts then due and owing to such Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) which
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment, and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided that if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, then those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.

 

9.4          Amendments and Waivers.

 

(a)           Except as provided in Section 2.10(d), no amendment, modification,
termination, or waiver of any provision of this Agreement, the Notes, or the
other Loan Documents, and no consent to any departure by Borrower therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that no such amendment, modification, termination, waiver, or
consent shall:

 

(i)            increase the Total Commitment to an amount in excess of
$250,000,000 (other than pursuant to Section 2.11) without written consent of
each Lender;

 

83

--------------------------------------------------------------------------------


 

(ii)           increase the amount of any Lender’s Commitment or reduce the
principal amount of any of the Loans, in each case without written consent of
each Lender directly affected thereby;

 

(iii)         change in any manner the definitions of “Pro Rata Share,”
“Commitment Percentage,” or “Requisite Lenders,” without the written consent of
all Lenders;

 

(iv)          change in any manner any provision of this Agreement, which, by
its terms, expressly requires the approval or concurrence of all Lenders,
without the written consent of all Lenders;

 

(v)            postpone the scheduled final maturity date of any of the Loans or
change in any manner the provisions contained in Section 7.1 without the written
consent of each Lender directly affected thereby;

 

(vi)          change the rate, amount, or scheduled date for payment of any
interest or fees payable hereunder without the written consent of each Lender
directly affected thereby;

 

(vii)         increases the maximum duration of Interest Periods permitted
hereunder without the written consent of each Lender directly affected thereby;

 

(viii)        change in any manner the provisions contained in this Section 9.4
without the written consent of all Lenders;

 

(ix)          except as provided below, release all or any material portion of
the Collateral (other than Collateral sold or otherwise disposed of in
transactions not prohibited by this Agreement) without the written consent of
all Lenders;

 

(x)           except as provided below, release or waive the requirement of any
guaranty without the written consent of all Lenders; or

 

(xi)          solely for purposes of determining the Applicable Margin and not
for purposes of determining compliance with any financial covenant, change the
manner of computation of any financial covenant (including any defined terms
with respect thereto) used in determining the Applicable Margin that would
result in a reduction of any interest rate on any Loan without the written
consent of each Lender affected thereby.

 

(b)           Any amendment or supplement to, or waiver or consent under, any
Loan Document that purports to accomplish any of the following must be by a
writing executed by Borrower and executed (or approved in writing, as the case
may be) by the affected Agent, Swing Line Lender, or Issuing Bank, as the case
may be (in addition to the Requisite Lenders or all Lenders, as the case may be,
as required by this Section 9.4): (i) extends the due date for, decreases the
amount or rate of calculation of, or waives the late or non-payment of, any fees
payable to such Agent, Swing Line Lender, or Issuing Bank under any Loan
Document, except, in each case, any adjustments or reductions that are
contemplated by any Loan Document; (ii) increases such Agent’s, Swing Line
Lender’s, or Issuing Bank’s, as the case may be, obligations beyond its
commitments under any Loan Document; or (iii) changes this clause (b) or any
other matter specifically requiring the consent of such Agent, Swing Line
Lender, or Issuing Bank, as the case may be, under any Loan Document.

 

84

--------------------------------------------------------------------------------


 

(c)           Any Letter of Credit may be renewed, extended, amended, replaced,
or canceled consistent with the terms of this Agreement by a writing executed by
Issuing Bank and Borrower if that writing is first approved in writing by
Administrative Agent.

 

(d)           Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, modifications, waivers, or
consents on behalf of such Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on Borrower in any case shall entitle Borrower to
any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver, or consent effected in accordance
with this Section 9.4 shall be binding upon each Lender at the time outstanding,
each future Lender, and, if signed by Borrower, on Borrower.

 

9.5          Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of another covenant shall not
avoid the occurrence of a Potential Default or Event of Default if such action
is taken or condition exists.

 

9.6          Notices.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telexed, or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile or
telex, or three (3) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided that notices to
Administrative Agent shall not be effective until received.  For the purposes
hereof, the address of each party hereto shall be as set forth on Schedule 2.1
or (a) as to Borrower and Administrative Agent, such other address as shall be
designated by such Person in a written notice delivered to the other parties
hereto, and (b) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.

 

9.7          Survival of Representations, Warranties, and Agreements.

 

(a)           All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by Administrative Agent and each Lender, regardless of any investigation
made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Event of Default at the time of any Loan, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

 

(b)           Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Borrower set forth in Sections 2.7(d), 2.8, 9.2,
and 9.3 and the agreements of Lenders set forth in Sections 8.7 and 9.4 shall
survive the payment of the Loans and the termination of this Agreement.

 

9.8          Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Administrative Agent or any Lender in the exercise of
any power, right, or privilege hereunder or under any other Loan Document shall
impair such power, right, or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power,

 

85

--------------------------------------------------------------------------------


 

right, or privilege preclude other or further exercise thereof or of any other
power, right, or privilege.  All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

9.9          Marshalling; Payments Set Aside.  Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in favor of
Borrower or any other party or against or in payment of any or all of the
Obligations.  To the extent that Borrower makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent for the benefit of
Lenders), or Administrative Agent or Lenders enforce any security interests, and
such payment or payments or the proceeds of such enforcement or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside, and/or required to be repaid to a trustee, receiver, or any other party
under any bankruptcy law, any other Legal Requirement, common law, or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights, and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

 

9.10        Severability.  In case any provision in or obligation under this
Agreement or the Notes shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.11        Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture, or any other kind of entity.  The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

 

9.12        Headings.  Section and section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

9.13        Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

9.14        Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Lenders (it
being understood that Lenders’ rights of assignment are subject to Section 9.1).
Neither Borrower’s rights or obligations hereunder nor any interest therein may
be assigned or delegated by Borrower without the prior written consent of all
Lenders.

 

9.15        Consent to Jurisdiction and Service of Process.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF TEXAS, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT BORROWER ACCEPTS FOR ITSELF AND

 

86

--------------------------------------------------------------------------------


 

IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, SUCH OTHER LOAN DOCUMENT OR SUCH OBLIGATION. 
Borrower hereby agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to Borrower at its address provided in Section 9.6, such service
being hereby acknowledged by Borrower to be sufficient for personal jurisdiction
in any action against Borrower in any such court and to be otherwise effective
and binding service in every respect.  Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against Borrower in the courts of any other
jurisdiction.

 

9.16        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.17        Confidentiality.  Each Lender shall hold all non-public information
obtained pursuant to the requirements of this Agreement which has been
identified as confidential by Borrower in accordance with such Lender’s
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices, it being understood and agreed
by Borrower that in any event a Lender may make disclosures to Affiliates of
such Lender or disclosures reasonably required by any bona fide assignee,
transferee or participant in connection with the contemplated assignment or
transfer by such Lender of its Loan or any participations therein or disclosures
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Borrower of any request
by any Governmental Authority or representative thereof (other than any such
request in connection with any examination of the financial condition of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information; and provided further that
in no event shall any Lender be obligated or required to return any materials
furnished by any Company.

 

87

--------------------------------------------------------------------------------


 

9.18        Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements hereto or in connection herewith may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written or telephonic
notification of such execution and authorization of delivery thereof.

 

9.19        USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

 

9.20        Replacement of Lenders.  If any Lender requests compensation under
Sections 2.8, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Sections 2.8, or if any Lender is a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.1), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:.

 

88

--------------------------------------------------------------------------------


 

(a)           Administrative Agent shall have been paid the assignment fee
specified in Section 9.1(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.8 or payments required to be made pursuant to
Section 2.8, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Legal
Requirements.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

9.21        Entire Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of page intentionally left blank;

signature pages follow.]

 

89

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

TRAMMELL CROW COMPANY,

a Delaware corporation, as Borrower

 

 

By:

/s/ DEREK R. MCCLAIN

Name:

DEREK R. MCCLAIN

Title:

EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICE

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:

/s/ RONALD ODLOZIL

Name:

RONALD ODLOZIL

Title:

SENIOR VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

BANK OF AMERICA, N.A.,

as Issuing Bank, Swing Line Lender, and a Lender

 

 

By:

/s/ RONALD ODLOZIL

Name:

RONALD ODLOZIL

Title:

SENIOR VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

FIRST TENNESSEE BANK, N.A.

as a Lender

 

 

By:

/s/ SAM JENKINS

Name:

SAM JENKINS

Title:

EXECUTIVE VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

U.S. BANK, N.A.,

as a Lender

 

 

By:

/s/ STEWART J. WILSON

Name:

STEWART J. WILSON

Title:

SENIOR VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

THE BANK OF NOVA SCOTIA,

as a Lender

 

 

By:

/s/ CHRIS OSBORN

Name:

CHRIS OSBORN

Title:

MANAGING DIRECTOR

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

UNION BANK OF CALIFORNIA, N.A.

as a Lender

 

 

By:

/s/ PATRICK TROWBRIDGE

Name:

PATRICK TROWBRIDGE

Title:

VICE PRESDIENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

 

 

By:

/s/ JOSHUA A. PROCTOR

Name:

JOSHUA A. PROCTOR

Title:

ASSISTANT VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

 

 

By:

/s/ BRANDON BLEDSOE

Name:

BRANDON BLEDSOE

Title:

SENIOR VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

By:

/s/ JAMES A. HARMANN

Name:

JAMES A. HARMANN

Title:

VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

CALIFORNIA BANK & TRUST, a California banking corporation, as a Lender

 

 

By:

/s/ KIRK K. MONROE

Name:

KIRK K. MONROE

Title:

SENIOR VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

COMERICA BANK,

as a Lender

 

 

By:

/s/ KEVIN E. CRAYTON

Name:

KEVIN E. CRAYTON

Title:

VICE PRESIDENT — TEXAS DIVISION

 

 

 

--------------------------------------------------------------------------------


SIGNATURE PAGE TO

CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER, AND ISSUING
BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

BANK MIDWEST, N.A.,

as a Lender

 

 

By:

/s/ JOHN E. BAXTER

Name:

JOHN E. BAXTER

Title:

SENIOR VICE PRESIDENT

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as modified,
amended, renewed, extended, and restated from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, any LC or Guaranty included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

                                                                           [and
is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower(s):

Trammell Crow Company, a Delaware corporation

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of June 28, 2005 among Trammell Crow Company, Bank
of America, N.A., as Administrative Agent and as Issuing Bank, and the Lenders
defined therein.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned

 

Aggregate Total
Commitment for all Lenders*

 

Amount of
Commitment Assigned*

 

Percentage Assigned of
Total Commitment(1)

 

 

 

 

 

 

 

 

 

                 (2)

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

______________

%

 

[7.            Trade Date:                                        ](3)

 

Effective Date:                                , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         Amount to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.

 

(1)                                  Set forth, to at least 9 decimals, as a
percentage of the Commitment of all Lenders thereunder.

 

(2)                                  Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Credit Commitment,” “Term Loan Commitment,”
etc.).

 

(3)                                  To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Issuing Bank

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Consented to:

 

TRAMMELL CROW COMPANY, a Delaware corporation

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  The Assignor: (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance, or other adverse claim, and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties, or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates, or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates, or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on Administrative Agent or any other Lender, and (v) if it is a foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees with Assignor for the benefit of Administrative Agent and
Borrower that (i) it will, independently and without reliance on Administrative
Agent, the Assignor, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.             Payments.  From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees, and other amounts) to the Assignee
whether such amounts have accrued prior to or on or after the Effective Date.
The Assignor and the Assignee shall make all appropriate adjustments in payments
by Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be

 

4

--------------------------------------------------------------------------------


 

executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWER PLEDGE AGREEMENT

 

THIS BORROWER PLEDGE AGREEMENT (this “Agreement”) is dated as of June 28, 2005
and entered into by and between TRAMMELL CROW COMPANY, a Delaware corporation
(“Pledgor”), and BANK OF AMERICA, N.A., a national banking association, as agent
for and representative of (in such capacity herein called “Secured Party”) the
Credit Parties defined in the Credit Agreement defined below.

 

R E C I T A L S

 

1.             Reference is hereby made to that certain Credit Agreement dated
of even date herewith, executed by Pledgor, Secured Party, as Administrative
Agent and as Issuing Bank, and the Lenders defined therein (as modified,
amended, renewed, extended, restated, or supplemented from time to time, the
“Credit Agreement”), pursuant to which Lenders have made certain Commitments,
subject to the terms and conditions set forth in the Credit Agreement, to make
Loans to Pledgor.

 

2.             Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

 

3.             Pledgor is the legal and beneficial owner of (a) the shares of
stock (the “Pledged Shares”) described in Part A of Schedule 1 attached hereto
and issued by the corporations named therein, and (b) the partnership interests
in limited partnerships or general partnerships, as the case may be, and
membership interests in limited liability companies, if any, described in Part B
of Schedule 1 attached hereto (collectively, the “Pledged Interests”).

 

4.             It is a condition precedent to the making of the Loans by Lenders
under the Credit Agreement that Pledgor shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgor hereby agrees with Secured Party, for
the benefit of the Credit Parties, as follows:

 

1.             Pledge of Security.  Pledgor hereby pledges and assigns to
Secured Party, for the ratable benefit of the Credit Parties, and hereby grants
to Secured Party, for the ratable benefit of the Credit Parties, a security
interest in, all of Pledgor’s right, title, and interest in and to the following
(the “Collateral”):

 

(a)           the Pledged Shares and the certificates representing the Pledged
Shares and any interest of Pledgor in the entries on the books of any financial
intermediary pertaining to the Pledged Shares, and all dividends, cash,
warrants, rights, instruments, and other property or proceeds from time to time
received, receivable, or otherwise distributable in respect of or in exchange
for any or all of the Pledged Shares;

 

(b)           the Pledged Interests, including without limitation all of
Pledgor’s right, title, and interest as a partner in any partnership or as a
member of any limited liability company, whether such right, title, and interest
arises under any partnership agreement or limited liability company agreement
(any such agreement being a “Formation Agreement”) or otherwise, including,
without limitation, all of Pledgor’s right to vote, together with all other
rights, interest, claims, and other property of Pledgor in any manner arising
out of or

 

--------------------------------------------------------------------------------


 

relating to its partnership or membership interests, whatever their respective
kind or character, whether they are tangible or intangible property, and
wheresoever they may exist or be located, and further including, without
limitation: (i) all rights of Pledgor to receive distributions of any kind, in
cash or otherwise, due or to become due under or pursuant to any Formation
Agreement or otherwise in respect of any partnership or limited liability
company; (ii) all rights of Pledgor to receive proceeds of any insurance,
indemnity, warranty, or guaranty with respect to any partnership or limited
liability company; (iii) all claims of Pledgor for damages arising out of, or
for the breach of, or default under, any Formation Agreement; and (iv) any
certificated or uncertificated security evidencing any of the foregoing issued
by any partnership or limited liability company;

 

(c)           all additional shares of, and all securities convertible into and
warrants, options, and other rights to purchase or otherwise acquire, stock of
any issuer of the Pledged Shares from time to time acquired by Pledgor in any
manner (which shares shall be deemed to be part of the Pledged Shares), the
certificates or other instruments representing such additional shares,
securities, warrants, options, or other rights and any interest of Pledgor in
the entries on the books of any financial intermediary pertaining to such
additional shares, and all dividends, cash, warrants, rights, instruments, and
other property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, securities, warrants, options, or other rights;

 

(d)           all shares of, and all securities convertible into and warrants,
options, and other rights to purchase or otherwise acquire, stock of any Person
that, after the date of this Agreement, becomes, as a result of any occurrence,
a Significant Subsidiary of Pledgor (which shares shall be deemed to be part of
the Pledged Shares), the certificates or other instruments representing such
shares, securities, warrants, options, or other rights and any interest of
Pledgor in the entries on the books of any financial intermediary pertaining to
such shares, and all dividends, cash, warrants, rights, instruments, and other
property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such shares,
securities, warrants, options, or other rights;

 

(e)           to the extent not included in any other paragraph of this
Section 1, all other general intangibles (including without limitation, tax
refunds and rights to demand issuance of a certificate evidencing the
Collateral), arising out of or in connection with rights to payment or
performance, choses in action, and judgments taken on any rights or claims
included in the Collateral described in clauses (a) through (d) above;

 

(f)            all of Pledgor’s right, title, and interest in and to all books,
records, ledger cards, files, correspondence, computer programs, tapes, disks,
and related data processing software that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

 

(g)           to the extent not covered by clauses (a) through (f) above, all
proceeds of any or all of the foregoing Collateral.  For purposes of this
Agreement, the term “proceeds” includes whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to Pledgor or Secured
Party from time to time with respect to any of the Collateral.

 

2.             Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand, or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), of all obligations and liabilities of
every nature of Pledgor now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and all
renewals or extensions thereof,

 

2

--------------------------------------------------------------------------------


 

whether for principal, interest (including without limitation interest that, but
for the filing of a petition in bankruptcy with respect to Pledgor, would accrue
on such obligations), fees, expenses, indemnities, or otherwise, whether
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created, or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from Secured Party or any Lender as a preference,
fraudulent transfer, or otherwise (all such obligations and liabilities being
the “Underlying Debt”), and all obligations of every nature of Pledgor now or
hereafter existing under this Agreement (all such obligations of Pledgor,
together with the Underlying Debt, being the “Secured Obligations”).

 

3.             Delivery of Collateral.  All certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party. 
Secured Party shall have the right, at any time in its discretion and without
notice to Pledgor, to transfer to or to register in the name of Secured Party or
any of its nominees any or all of the Collateral, subject only to the revocable
rights specified in Section 6(a).  In addition, Secured Party shall have the
right at any time to exchange certificates or instruments representing or
evidencing Collateral for certificates or instruments of smaller or larger
denominations.

 

4.             Representations and Warranties.  Pledgor represents and warrants
as follows:

 

(a)           Due Authorization, etc. of Collateral.  All of the Pledged Shares
have been duly authorized and validly issued and are fully paid and
nonassessable.

 

(b)           Description of Collateral.  The Pledged Shares constitute all of
the issued and outstanding shares of stock of each of the Significant
Subsidiaries of Pledgor and there are no outstanding warrants, options, or other
rights to purchase, or other agreements outstanding with respect to, or property
that is now or hereafter convertible into, or that requires the issuance or sale
of, any Pledged Shares.  The Pledged Interests constitute all of the partnership
interests and limited liability interests of each of the Significant
Subsidiaries of Pledgor in the partnerships or limited liability companies
listed in Schedule 1.

 

(c)           Ownership of Collateral.  Pledgor is the legal, record, and
beneficial owner of the Collateral free and clear of any Lien except for the
security interest created by this Agreement.

 

(d)           Governmental Authorizations.  No authorization, approval, or other
action by, and no notice to or filing with, any Governmental Authority is
required for either (i) the pledge by Pledgor of the Collateral pursuant to this
Agreement and the grant by Pledgor of the security interest granted hereby,
(ii) the execution, delivery, or performance of this Agreement by Pledgor, or
(iii) the exercise by Secured Party of the voting or other rights, or the
remedies in respect of the Collateral, provided for in this Agreement (except as
may be required in connection with a disposition of Collateral by laws affecting
the offering and sale of securities generally).

 

(e)           Perfection.  With respect to Collateral in which the security
interest may be perfected by the filing of financing statements, once those
financing statements have been properly filed in the appropriate state for such
filing, the security interest in that Collateral will be fully perfected and the
security interest will constitute a first-priority Lien on such Collateral,
securing payment of the Secured Obligations.  With respect

 

3

--------------------------------------------------------------------------------


 

to Collateral consisting of investment property, deposit accounts, electronic
chattel paper, letter-of-credit rights, and instruments, upon the delivery of
such Collateral to Secured Party or delivery of an executed control agreement
with respect to such Collateral, the security interest in that Collateral will
be fully perfected and the security interest will constitute a first-priority
Lien on such Collateral, securing payment of the Secured Obligations.  None of
the Collateral has been delivered nor control with respect thereto given to any
other Person.

 

(f)            Margin Regulations.  The pledge of the Collateral pursuant to
this Agreement does not violate Regulation T, U, or X of the Board of Governors
of the Federal Reserve System.

 

(g)           Other Information.  All written, factual information heretofore,
herein or hereafter supplied to Secured Party by or on behalf of Pledgor with
respect to the Collateral is accurate and complete in all material respects.

 

5.             Assurances and Covenants of Pledgor.

 

(a)           Transfers and Other Liens.  Except as permitted by the terms of
the Credit Agreement, Pledgor shall not:

 

(i)            except as expressly permitted by the Credit Agreement, sell,
assign (by operation of law or otherwise), pledge, or hypothecate or otherwise
dispose of, or grant any option with respect to, any of the Collateral;

 

(ii)           create or suffer to exist any Lien upon or with respect to any of
the Collateral, except for Permitted Encumbrances;

 

(iii)         permit any issuer of Pledged Shares to merge or consolidate unless
all the outstanding capital stock of the surviving or resulting corporation is,
upon such merger or consolidation, pledged hereunder and no cash, securities, or
other property is distributed in respect of the outstanding shares of any other
constituent corporation;

 

(iv)          permit any issuer of Pledged Interests in a partnership to merge
or consolidate unless all the outstanding partnership interests of the surviving
or resulting entity is, upon such merger or consolidation, pledged hereunder and
no cash, securities, or other property is distributed in respect of the
outstanding interests of any other constituent partnership;

 

(v)            permit any issuer of Pledged Interests in a limited liability
company to merge or consolidate unless all the outstanding limited liability
company interests of the surviving or resulting entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities, or other property is
distributed in respect of the outstanding interests of any other constituent
limited liability company.

 

(b)           Additional Collateral.  Pledgor shall (i) cause each
(A) corporation that is an issuer of Pledged Shares not to issue any stock or
other securities in addition to or in substitution for the Pledged Shares issued
by such issuer, except to Pledgor, or (B) partnership or limited liability
company that is an issuer of Pledged Interests not to issue partnership or
limited liability company interests in addition to or in substitution for the
Pledged Interests issued by such partnership or limited liability company,
except to Pledgor, (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional shares of

 

4

--------------------------------------------------------------------------------


 

stock or other securities of each issuer of Pledged Shares, and (iii) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all shares of stock of any Person that, after the date of this
Agreement, becomes, as a result of any occurrence, a Significant Subsidiary of
Pledgor.

 

(c)           Pledge Amendments.  Pledgor shall, upon obtaining any additional
shares of stock or other securities required to be pledged hereunder as provided
in Section 5(b), promptly (and in any event within five (5) Business Days)
deliver to Secured Party a Pledge and Security Amendment, duly executed by
Pledgor, in substantially the form of Exhibit A attached hereto (a “Pledge and
Security Amendment”), in respect of the additional Pledged Shares to be pledged
pursuant to this Agreement.  Pledgor hereby authorizes Secured Party to attach
each Pledge and Security Amendment to this Agreement and agrees that all Pledged
Shares listed on any Pledge and Security Amendment delivered to Secured Party
shall for all purposes hereunder be considered Collateral; provided that the
failure of Pledgor to execute a Pledge and Security Amendment with respect to
any additional Pledged Shares pledged pursuant to this Agreement shall not
impair the security interest of Secured Party therein or otherwise adversely
affect the rights and remedies of Secured Party hereunder with respect thereto.

 

(d)           Loss or Depreciation of Collateral.  Pledgor shall promptly notify
Secured Party of any event of which it becomes aware that causes any loss or
depreciation in the value of any portion of the Collateral that could result in
a Material Adverse Effect.

 

(e)           Written Notices.  Pledgor shall promptly deliver to Secured Party
all written notices received by it with respect to the Collateral.

 

(f)            Taxes and Assessments.  Pledgor shall pay promptly when due all
taxes, assessments, and governmental charges or levies imposed upon, and all
claims against, the Collateral, except to the extent the validity thereof is
being contested in good faith and by appropriate proceedings and in which
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP, have been made or provided therefor; provided that Pledgor
shall in any event pay such taxes, assessments, charges, levies, or claims not
later than five (5) days prior to the date of any proposed sale under any
judgement, writ, or warrant of attachment entered or filed against Pledgor or
any of the Collateral as a result of the failure to make such payment.

 

(g)           Further Assurances Perfection.  Pledgor shall from time to time,
at the expense of Pledgor, promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that Secured Party may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
Pledgor will:

 

(i)            at the request of Secured Party, mark conspicuously each item of
its records pertaining to the Collateral with a legend in form and substance
satisfactory to Secured Party, indicating that such Collateral is subject to the
security interest granted hereby;

 

(ii)           execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as Secured Party may reasonably request, in order to perfect
and preserve the security interests granted or purported to be granted hereby;

 

5

--------------------------------------------------------------------------------


 

(iii)         at Secured Party’s request, appear in and defend any action or
proceeding that may affect Pledgor’s title to or Secured Party’s security
interest in all or any part of the Collateral; and

 

(iv)          take any and all action that may be necessary or appropriate to
cause any partnership or limited liability company to which Pledgor is a partner
or member, respectively, and which constitute Pledged Interests, to register the
security interest of Secured Party in the Pledged Interests, including, without
limitation, to deliver to such partnership or limited liability company, as the
case may be, instructions to register pledge substantially in the form of
Exhibit B attached hereto and, to this end, cause such partnership or limited
liability company to register the security interest granted hereby upon the
books of such partnership or limited liability company, as the case may be, in
accordance with Article 8 of the Uniform Commercial Code, as adopted in the
State of Texas (the “Code”).

 

(h)           Authorization to File Financing Statements.  Pledgor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral, with or without the signature of Pledgor, in such filing offices as
Secured Party shall deem appropriate, and, shall pay Secured Party’s reasonable
costs and expenses incurred in connection therewith.

 

(i)            Formation Agreements.  Pledgor shall, at its expense: (i) perform
and comply in all material respects with all terms and provisions of any
applicable Formation Agreement required to be performed or complied with by such
agreement; (ii) maintain such Formation Agreement in full force and effect,
without any cancellation or termination thereof, or any amendment, supplement,
or other modification thereto (if such action could adversely affect the rights
and remedies of the Credit Parties under the Loan Documents), except as
explicitly required or contemplated by its terms (as in effect on the date
hereof) or as permitted under the Credit Agreement, without the prior written
consent of Secured Party; (iii) enforce such Formation Agreement in accordance
with its terms, without waiving any default under or breach of such Formation
Agreement or waiving, failing to enforce, forgiving, or releasing any material
right, interest, or entitlement of any kind, howsoever arising, under or in
respect of such Formation Agreement; and (iv) take all such action to that end
as from time to time may be reasonably requested by Secured Party.

 

6.             Voting Rights; Dividends; Etc.

 

(a)           So long as no Event of Default shall have occurred and be
continuing:

 

(i)            Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement;

 

(ii)           Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the lien of this Agreement, any and all dividends and interest
paid in respect of the Collateral; and

 

(iii)         Secured Party shall promptly execute and deliver (or cause to be
executed and delivered) to Pledgor all such proxies, dividend payment orders,
and other instruments as Pledgor may from time to time reasonably request for
the purpose of enabling Pledgor to exercise the voting and other consensual
rights which it is entitled to exercise pursuant to paragraph (i) above and to
receive the dividends, principal, or interest payments which it is authorized to
receive and retain pursuant to paragraph (ii) above.

 

6

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence and during the continuation of an Event of
Default:

 

(i)            upon written notice from Secured Party to Pledgor, all rights of
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 6(a)(i) shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;

 

(ii)           all rights of Pledgor to receive the dividends which it would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) shall
cease, and all such rights shall thereupon become vested in Secured Party who
shall thereupon have the sole right to receive and hold as Collateral such
dividends; and

 

(iii)         all dividends which are received by Pledgor contrary to the
provisions of paragraph (ii) of this Section 6(b) shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of Pledgor
and shall forthwith be paid over to Secured Party as Collateral in the same form
as so received (with any necessary endorsements).

 

(c)           In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to
Section 6(b)(i) and to receive all dividends and other distributions which it
may be entitled to receive under Section 6(a)(ii) or Section 6(b)(ii),
(i) Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders, and other
instruments as Secured Party may from time to time reasonably request, and
(ii) without limiting the effect of the immediately preceding clause (i),
Pledgor hereby grants to Secured Party an irrevocable proxy to vote the Pledged
Shares and to exercise all other rights, powers, privileges, and remedies to
which a holder of the Pledged Shares would be entitled (including, without
limitation, giving or withholding written consents of shareholders, calling
special meetings of shareholders, and voting at such meetings), which proxy
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Shares on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Shares or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon the payment in full of the Secured Obligations.

 

(d)           Notwithstanding any of the foregoing, Pledgor agrees that this
Agreement shall not in any way be deemed to obligate Secured Party or any Lender
to assume any of Pledgor’s obligations, duties, expenses, or liabilities arising
out of this Agreement (including, without limitation, Pledgor’s obligations as
the holder of the Pledged Shares and as holder of the Pledged Interests) or
under any and all other agreements now existing or hereafter drafted or executed
(collectively, the “Pledgor Obligations”) unless Secured Party or Lender
otherwise expressly agrees to assume any or all of said Pledgor Obligations in
writing.  Without limiting the generality of the foregoing, neither the grant of
the security interest in the Collateral in favor of Secured Party as provided
herein nor the exercise by Secured Party of any of its rights hereunder nor any
action by Secured Party in connection with a foreclosure on the Collateral shall
be deemed to constitute Secured Party as a partner of any partnership or a
member of any limited liability company; provided, however, that in the event
Secured Party or any Lender elects to become a substituted partner of any
partnership or a member of any limited liability company in place of Pledgor,
Secured Party or such Lender, as the case may be, shall be entitled to and shall
become such a substitute partner or member, to the extent permitted by the terms
of such partnership or limited liability company agreement.

 

7.             Secured Party Appointed Attorney-in-Fact.  Pledgor hereby
irrevocably appoints Secured Party as Pledgor’s attorney-in-fact, with full
authority in the place and stead of Pledgor and in the name of

 

7

--------------------------------------------------------------------------------


 

Pledgor, Secured Party or otherwise, from time to time in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including without limitation:

 

(a)           to file one or more financing or continuation statements, or
amendments thereto, relative to all or any part of the Collateral without the
signature of Pledgor;

 

(b)           upon the occurrence and during the continuance of an Event of
Default, to ask, demand, collect, sue for, recover, compound, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c)           upon the occurrence and during the continuance of an Event of
Default, to receive, endorse, and collect any instruments made payable to
Pledgor representing any dividend or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same; and

 

(d)           upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.

 

8.             Secured Party May Perform.  If Pledgor fails to perform any
agreement contained herein, then Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Pledgor under Section 12(b).

 

9.             Standard of Care.  The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Collateral, it being understood that Secured Party shall
have no responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession of
the Collateral) to preserve rights against any parties with respect to any
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, or (d) initiating any action to protect the Collateral against
the possibility of a decline in market value.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property consisting of negotiable
securities.

 

10.           Remedies.

 

(a)           If any Event of Default shall have occurred and be continuing,
then Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Code (whether or
not the Code applies to the affected Collateral), and Secured Party may also in
its sole discretion, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange or broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit, or for future delivery, at such time or times
and at such price or prices and upon such other terms as

 

8

--------------------------------------------------------------------------------


 

Secured Party may deem commercially reasonable, irrespective of the impact of
any such sales on the market price of the Collateral.  Secured Party or any
Lender may be the purchaser of any or all of the Collateral at any such sale and
Secured Party, as agent for and representative of Lenders (but not any Lender or
Lenders in its or their respective individual capacities unless Requisite
Lenders shall otherwise agree in writing), shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured Party at such sale.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of Pledgor, and Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay, and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Pledgor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Pledgor hereby waives any claims against Secured Party arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if Secured Party accepts the first offer received and does not
offer such Collateral to more than one offeree.  If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, then Pledgor shall be liable for the deficiency and the fees of any
attorneys employed by Secured Party to collect such deficiency.

 

(b)           Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as from time to time amended (the
“Securities Act”), and applicable state securities laws, Secured Party may be
compelled, with respect to any sale of all or any part of the Collateral
conducted without prior registration or qualification of such Collateral under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, Pledgor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Collateral for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

 

(c)           If Secured Party determines to exercise its right to sell any or
all of the Collateral, then upon Secured Party’s written request, Pledgor shall
and shall cause each issuer of any Pledged Shares to be sold hereunder from time
to time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Collateral which may be sold by Secured Party in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

11.           Application of Proceeds.  Except as expressly provided elsewhere
in this Agreement, all proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as Collateral
for,

 

9

--------------------------------------------------------------------------------


 

and/or then, or at any time thereafter, applied in full or in part by Secured
Party against, the Secured Obligations in the following order of priority:

 

FIRST:  To the payment of all costs and expenses of such sale, collection, or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities, and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Pledgor, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder, all in accordance with Section 12;

 

SECOND:  To the payment of all other Secured Obligations (for the ratable
benefit of the Credit Parties) and as cash collateral to secure any outstanding
Letter of Credit Exposure; and

 

THIRD:  To the payment to or upon the order of Pledgor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

12.           Indemnity and Expenses.

 

(a)           Pledgor agrees to indemnify each Credit Party from and against any
and all claims, losses, and liabilities in any way relating to, growing out of,
or resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses, or liabilities result solely from such Credit
Party’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction.

 

(b)           Pledgor shall pay to Secured Party upon demand the amount of any
and all costs and expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, that Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of
Secured Party hereunder, or (iv) the failure by Pledgor to perform or observe
any of the provisions hereof.

 

13.           Continuing Security Interest; Transfer of Loans.  This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Total Commitment, (b) be
binding upon Pledgor, its successors and assigns, and (c) inure, together with
the rights and remedies of Secured Party hereunder, to the benefit of Secured
Party and its successors, transferees, and assigns.  Without limiting the
generality of the foregoing clause (c), but subject to the provisions of
Section 9.1 of the Credit Agreement, any Lender may assign or otherwise transfer
any Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise.  Upon the indefeasible payment in full of all Secured Obligations
and the cancellation or termination of the Total Commitment, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to Pledgor.  Upon any such termination Secured Party will, at Pledgor’s
expense, execute and deliver to Pledgor such documents as Pledgor shall
reasonably request to evidence such termination and Pledgor shall be entitled to
the return, upon its request and at its expense, against receipt and without
recourse to Secured Party, of such of the Collateral as shall not have been sold
or otherwise applied pursuant to the terms hereof.

 

10

--------------------------------------------------------------------------------


 

14.           Secured Party as Agent.

 

(a)           Secured Party has been appointed to act as Secured Party hereunder
by Lenders.  Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement.

 

(b)           Secured Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to the Credit Agreement shall also constitute
notice of resignation as Secured Party under this Agreement; removal of
Administrative Agent pursuant to the Credit Agreement shall also constitute
removal as Secured Party under this Agreement; and appointment of a successor
Administrative Agent pursuant to the Credit Agreement shall also constitute
appointment of a successor Secured Party under this Agreement.  Upon the
acceptance of any appointment as Administrative Agent under Section 8.9 of the
Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring or removed Secured Party
under this Agreement, and the retiring or removed Secured Party under this
Agreement shall promptly (i) transfer to such successor Secured Party all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Secured Party under this Agreement,
and (ii) execute and deliver to such successor Secured Party such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Secured Party of
the security interests created hereunder, whereupon such retiring or removed
Secured Party shall be discharged from its duties and obligations under this
Agreement.  After any resigning or removed Administrative Agent’s resignation or
removal hereunder as Secured Party, the provisions of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Secured Party hereunder.

 

15.           Amendments; Etc.  No amendment, modification, termination, or
waiver of any provision of this Agreement, and no consent to any departure by
Pledgor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Secured Party and, in the case
of any such amendment or modification, by Pledgor.  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.

 

16.           Notices.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, telexed,
or sent by telecopy or United States mail or courier service to each such party
at its address set forth in the Credit Agreement, on the signature pages hereof
or to such other addresses as each such party may in writing hereafter
indicate.  Such notice or other communication shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telecopy or
telex, or three (3) Business Days after depositing it in the United states mail
with postage prepaid and properly addressed; provided that any notice, request,
or demand to or upon Administrative Agent or Lenders shall not be effective
until received.

 

17.           Failure or Indulgence Not Waiver: Remedies Cumulative.  No failure
or delay on the part of Secured Party in the exercise of any power, right, or
privilege hereunder shall impair such power, right, or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right, or privilege preclude any other or
further exercise thereof or of any other power, right, or privilege.  All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

11

--------------------------------------------------------------------------------


 

18.           Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

19.           Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

20.           Governing Law; Terms. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT
THE CODE PROVIDES THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.  Unless
otherwise defined herein or in the Credit Agreement, terms used in Articles 8
and 9 of the Code are used herein as therein defined.

 

21.           Consent to Jurisdiction and Service of Process.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF TEXAS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT PLEDGOR ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY,
THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT.  Pledgor hereby agrees that service
of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested, to Pledgor at its
address provided on the signature page hereof, such service being hereby
acknowledged by Pledgor to be sufficient for personal jurisdiction in any action
against Pledgor in any such court and to be otherwise effective and binding
service in every respect.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of Secured
Party to bring proceedings against Pledgor in the courts of any other
jurisdiction.

 

22.           Waiver of Jury Trial. PLEDGOR AND SECURED PARTY HEREBY AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT.  The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims.  Pledgor and Secured Party each
acknowledge that this waiver is a material inducement for Pledgor and Secured
Party to enter into a business relationship, that Pledgor and Secured Party have
already relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings.  Pledgor and
Secured Party further warrant and represent that each has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,

 

12

--------------------------------------------------------------------------------


 

AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS RENEWALS, SUPPLEMENTS,
OR MODIFICATIONS TO THIS AGREEMENT.  In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

23.           Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

[Remainder of page intentionally blank.

Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

3400 Trammell Crow Center

 

 

2001 Ross Avenue

 

 

Dallas, Texas 75201

 

 

Attention: Thomas McNearney

 

 

Telecopy: (214) 863-4200

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., a national banking
association, individually and as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

Bank of America, N.A.

 

 

901 Main Street, 64th Floor

 

 

Dallas, TX 75202

 

 

Attn:

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

Banc of America Securities LLC

 

 

100 North Tryon Street, 15th Floor

 

 

Charlotte, NC 28255

 

 

Attn: Mr. Anthony Fertitta

 

 

Telecopy: (704) 386-0255

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PART A

 

Stock Issuer

 

Class of
Stock

 

Stock Certificate
Nos.

 

Par Value

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B

 

Limited Partnerships

 

(lp or gp)

 

Limited Partnership

 

Percent Interest

 

None

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Limited Liability Company

 

Percent Interest

 

None

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Borrower Pledge Agreement

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                            , 200   , is delivered
pursuant to Section 6(c) of the Pledge Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Borrower Pledge Agreement dated as of June 28, 2005, between the undersigned and
Bank of America, N.A., as Secured Party (the “Pledge Agreement”; capitalized
terms defined therein being used herein as therein defined), and that the
[Pledged Shares / Pledged Interests] listed on this Pledge Amendment shall be
deemed to be part of the [Pledged Shares] [Pledged Interests] and shall become
part of the Collateral and shall secure all Secured Obligations.

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Stock Issuer

 

Class of
Stock

 

Stock Certificate
Nos.

 

Par Value

 

Number of
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partnerships

 

(lp or gp)

 

Limited Partnership

 

Percent Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Limited Liability Company

 

Percent Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to Borrower Pledge Agreement

 

FORM OF INSTRUCTION TO REGISTER PLEDGE

 

INSTRUCTION TO REGISTER PLEDGE

 

, 200       

[NAME OF PARTNERSHIP/LLC]

 

Attention:

 

Ladies and Gentlemen:

 

Trammell Crow Company, a Delaware corporation (the “Registered Owner”), hereby
instructs [NAME OF PARTNERSHIP/LLC], a [STATE OF FORMATION] [TYPE OF ENTITY]
(the “Issuer”), to register the pledge of all of the Registered Owner’s rights,
title, and interest in and to the Registered Owner’s entire [limited/general
partner] [membership] interests in the Issuer (the “Interests”), in favor of
Bank of America, N.A. as Administrative Agent (the “Registered Pledges”),
pursuant to the Borrower Pledge Agreement dated as of June 28, 2005, as it may
be amended or restated from time to time, between the Registered Owner and the
Registered Pledges.

 

The Issuer is further instructed by the Registered Owner to promptly inform the
Registered Pledges of the registration of this pledge by sending an initial
transaction statement to the Registered Pledges to its office located
at                                                                                                             ,
Attention:                                                      .

 

The Registered Owner hereby warrants that (a) it is an appropriate person to
originate this instruction, (b) it is entitled to effect the instruction here
given, and (c) its taxpayer identification number
is                                                             .

 

 

Very truly yours,

 

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

CONSENT OF THE ISSUER

 

The Issuer hereby consents and agrees to cause the pledge of the Partnership
Interest referenced above to be registered on the books and records of the
Issuer.

 

 

[NAME OF PARTNERSHIP/LLC],

 

a [STATE OF FORMATION] [TYPE OF ENTITY]

 

 

 

 

 

By:

 

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE RE NON-BANK STATUS

 

Reference is hereby made to that certain Credit Agreement dated as of June 28,
2005, by and among Trammell Crow Company, a Delaware corporation, Bank of
America, N.A., as Administrative Agent and as Issuing Bank, and the Lenders
defined therein (as modified, amended, renewed, extended, restated, or
supplemented from time to time, the “Credit Agreement”).  Pursuant to
Section 2.8(b)(iii) of the Credit Agreement, the undersigned hereby certifies
that it is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code of 1986, as amended.

 

 

 

[LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

Reference is hereby made to that certain Credit Agreement dated as of June 28,
2005 (as modified, amended, renewed, restated or supplemented from time to time,
the “Credit Agreement”), among Trammell Crow Company, a Delaware corporation, as
Borrower (“Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., a national banking association, as Administrative Agent (in such
capacity, together with its successors and assigns, “Administrative Agent”) and
as Issuing Bank (as defined therein).  The undersigned, as
                                                 of Borrower, pursuant to
Section 5.1(c) of the Credit Agreement, hereby, certifies to Administrative
Agent in such capacity on behalf of Borrower and without individual liability as
follows:

 

1.             A review of the activities of Borrower during the most recently
ended fiscal quarter of Borrower has been made under my supervision.

 

2.             As of the date hereof, all of the representations and warranties
of Borrower contained in the Credit Agreement and each of the Loan Documents (as
defined in the Credit Agreement) are true and correct in all material respects
(unless such representations and warranties are, by their express terms, limited
to a specific date).

 

3.             No event has occurred and is continuing which constitutes a
Potential Default or Event of Default.

 

4.             The Companies’ floating rate Indebtedness (other than
Indebtedness arising from Real Estate Investments for which interest is being
capitalized in accordance with GAAP and for which Borrower has obtained
construction loan financing pursuant to which construction loan advances are (or
can be) made in the amount of such interest expense) in excess of $30,000,000
(in $5,000,000 increments) is subject to one or more Interest Rate Agreements
with a Lender or other Person reasonably acceptable to Administrative Agent.

 

5.             Borrower has not, and has not permitted any of its Subsidiaries
to, directly or indirectly, declare, order, pay, make, or set apart any sum for
any Restricted Junior Payment, except for Permitted Distributions (so long as no
Event of Default exists or would result therefrom).

 

6.             The following covenant computations, together with the supporting
schedules attached hereto, are true and correct:

 

  (a)

Minimum Interest Coverage Ratio.

 

 

 

 

 

 

 

 

(i)

 

Gross EBITDA (See Schedule 1 attached hereto)

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Interest Expense

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Ratio of (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Required Minimum

 

3.0 to 1.0

 

 

 

 

 

 

 

 

  (b)

Minimum Fixed Charge Coverage Ratio.

 

 

 

 

--------------------------------------------------------------------------------


 

 

(i)

 

Gross EBITDA

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Fixed Charges

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Ratio of (i) to (ii)

 

$

 

 

 

 

 

 

 

 

 

(iv)

 

Required Minimum

 

1.75 to 1.00

 

 

 

 

 

 

 

 

  (c)

Minimum Net Worth.

 

 

 

 

 

 

 

 

 

 

 

(i)

 

GAAP Net Worth

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Required Minimum

 

 

(1)

 

 

 

 

 

 

 

  (d)

Minimum Revenues (for each Fiscal Quarter).

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Total Revenues

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Required Minimum

 

$

125,000,000

 

 

 

 

 

 

 

 

  (e)

Minimum Liquidity.

 

 

 

 

 

 

 

 

 

 

 

(i)

 

Liquid Assets

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Required Minimum

 

$

30,000,000

 

 

 

 

 

 

 

 

  (f)

Current Ratio.

 

 

 

 

 

 

 

 

 

(i)

 

Current Assets

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Current Liabilities

 

$

 

(2)

 

 

 

 

 

 

 

 

(iii)

 

Ratio of (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Required Minimum

 

1.10 to 1.00

 

 

--------------------------------------------------------------------------------

(1)           See Section 6.4(c) of the Credit Agreement.

 

(2)           For purposes of the calculation of this ratio, “Current
Liabilities” shall not include current maturities under the Credit Agreement.

 

 

--------------------------------------------------------------------------------


 

  (g)

Maximum Total Leverage Ratio.

 

 

 

 

 

 

 

 

 

(i)

 

Total Debt

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Gross EBITDA

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Ratio of (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

Maximum Permitted

 

5.00 to 1.00

 

 

 

 

 

 

 

 

  (h)   Maximum Investment in Unconsolidated Entities formed primarily for real
property development and/or ownership, and Investments in Funds.

 

 

 

 

 

 

(i)

 

Investments

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Maximum Permitted

 

$

150,000,000

 

 

 

 

 

 

 

 

(i)

Maximum Other Investment.

 

 

 

 

 

 

 

 

 

(i)

 

Investments made after Closing Date (other than in Unconsolidated Entities,
Funds, and Investments made pursuant to Sections (a), (b), (c), (d), (e), (g),
and (h) of the Credit Agreement)

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Gross EBITDA

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Ratio of (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted

 

1.0 to 1.0

 

 

 

 

 

 

(j)

Maximum Recourse Leverage Ratio.

 

 

 

 

 

 

 

 

 

(i)

 

Total Recourse Debt

 

$

 

 

 

 

 

 

 

 

 

(ii)

 

Gross EBITDA

 

$

 

 

 

 

 

 

 

 

 

(iii)

 

Ratio of (i) to (ii)

 

 

 

 

 

 

 

 

 

 

 

Maximum Permitted

 

3.25 to 1.0.

 

 

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

 

 

 

 

 

,

 

 

of

 

 

Trammell Crow Company,

 

a Delaware corporation

 

--------------------------------------------------------------------------------


 

Schedule 1 to Exhibit D

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTY

 

THIS GUARANTY AGREEMENT is executed as of June 28, 2005, by each of the direct
and indirect Subsidiaries of TRAMMELL CROW COMPANY, a Delaware corporation
(“Borrower”), listed on Schedule 1 attached hereto or who become a party hereto
pursuant to Section 5.11  below (each a “Guarantor” and collectively
“Guarantors”) for the benefit of the Loan Parties defined below.

 

W I T N E S S E T H:

 

1.             Borrower may from time to time be indebted to the Loan Parties
pursuant to that certain Credit Agreement dated as of June 28, 2005 (as
modified, amended, renewed, restated or supplemented from time to time, the
“Credit Agreement”), among Trammell Crow Company, a Delaware corporation, as
Borrower (“Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., a national banking association, as Administrative Agent (in such
capacity, together with its successors and assigns, “Administrative Agent”) and
as Issuing Bank (as defined therein).  (Administrative Agent, Issuing Bank, and
Lenders, together with their respective successors and assigns, are herein
called the “Loan Parties”).

 

2.             Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

 

3.             The Loan Parties are not willing to make Loans under the Credit
Agreement or otherwise extend credit to Borrower unless Guarantors guarantee
payment of all present and future indebtedness and obligations of Borrower to
the Loan Parties under the Credit Agreement and the Loan Documents.

 

4.             Each Guarantor will benefit, directly and indirectly, from the
Loan Parties’ extension of credit to Borrower.

 

NOW, THEREFORE, as an inducement to the Loan Parties to enter into the Credit
Agreement and to make Loans and issue Letters of Credit to Borrower thereunder,
and to extend such credit to Borrower as the Loan Parties may from time to time
agree to extend, and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, Guarantors hereby jointly
and severally guarantee payment of the Guaranteed Debt (hereinafter defined) as
more specifically described herein below in Section 1.3 and hereby agree as
follows:

 

SECTION 1

 

NATURE AND SCOPE OF GUARANTY

 

1.1          Definition of Guaranteed Debt.  As used herein, the term
“Guaranteed Debt” means:

 

(a)           All principal, interest, fees, reasonable attorneys’ fees,
commitment fees, liabilities for costs and expenses, and other indebtedness,
obligations, and liabilities of Borrower to the Loan Parties at any time created
or arising in connection with the Credit Agreement, including, but not limited
to, all indebtedness, obligations, and liabilities of Borrower to the Loan
Parties arising under the Notes and the other Loan Documents; and

 

--------------------------------------------------------------------------------


 

(b)           All costs, expenses, and fees, including, but not limited to court
costs and reasonable attorneys’ fees, arising in connection with the collection
of any or all amounts, indebtedness, obligations, and liabilities of Borrower to
the Loan Parties described in item (a) of this Section 1.1.

 

1.2          Guaranteed Debt Not Reduced by Offset.  The indebtedness,
liabilities, obligations, and other Guaranteed Debt guaranteed hereby, and the
liabilities and obligations of Guarantors to the Loan Parties hereunder, shall
not be reduced, discharged, or released because or by reason of any existing or
future offset, claim, or defense of Borrower or any other party against any Loan
Party or against payment of the Guaranteed Debt, whether such offset, claim, or
defense arises in connection with the Guaranteed Debt (or the transactions
creating the Guaranteed Debt) or otherwise.  Without limiting the foregoing or
Guarantors’ liability hereunder, to the extent that any Loan Party advances
funds or extends credit to Borrower, and does not receive payments or benefits
thereon in the amounts and at the times required or provided by applicable
agreements or laws, Guarantors are absolutely liable, jointly and severally, to
make such payments to (and confer such benefits on) such Loan Party, on a timely
basis.

 

1.3          Guaranty of Obligation.  Guarantors hereby irrevocably guarantee,
jointly and severally, to the Loan Parties (a) the due and punctual payment of
the Guaranteed Debt, and (b) the timely performance of all other obligations now
or hereafter owed by Borrower to the Loan Parties under the Credit Agreement.
Each Guarantor hereby irrevocably covenants and agrees that it is liable for the
Guaranteed Debt as primary obligor.

 

1.4          Nature of Guaranty.  This Guaranty Agreement is intended to be an
irrevocable, absolute, continuing guaranty of payment and is not a guaranty of
collection.  This Guaranty Agreement may not be revoked by any Guarantor;
provided, however, if, according to applicable Legal Requirements, it shall ever
be determined or held that a guarantor under a continuing guaranty such as this
Guaranty Agreement shall have the absolute right, notwithstanding the express
agreement of such a guarantor otherwise, to revoke such guaranty as to
Guaranteed Debt which has then not yet arisen, then any Guarantor may deliver to
Administrative Agent written notice, in addition to giving such notice as
provided in Section 5.2 hereof, that such Guarantor will not be liable hereunder
for any Guaranteed Debt created, incurred, or arising after the giving of such
notice, and such notice will be effective as to such Guarantor from and after
(but not before) such times as said written notice is actually delivered to, in
addition to giving such notice as provided in Section 5.2 hereof, and received
by and receipted for in writing by Administrative Agent; provided that such
notice shall not in anywise affect, impair, or limit the liability and
responsibility of any other person or entity with respect to any Guaranteed Debt
theretofore existing or thereafter existing, arising, renewed, extended, or
modified; provided, further, that such notice shall not affect, impair, or
release the liability and responsibility of any such Guarantor with respect to
Guaranteed Debt created, incurred, or arising (or in respect of any Guaranteed
Debt agreed or contemplated, in any respect, to be created, whether advanced or
not and whether committed to by the Loan Parties or not, including, without
limitation, any discretionary advances or extensions of credit which may be made
by any Loan Party at its option in the future under any type of loan or credit
agreement, arrangement, or undertaking) prior to the receipt of such notice by
Administrative Agent as aforesaid, or in respect of any renewals, extensions, or
modifications of such Guaranteed Debt, or in respect of interest or costs of
collection thereafter accruing on or with respect to such Guaranteed Debt, or
with respect to attorneys’ fees thereafter becoming payable hereunder with
respect to such Guaranteed Debt, and shall continue to be effective with respect
to any Guaranteed Debt arising or created after any attempted revocation by any
Guarantor.  The fact that at any time or from time to time the Guaranteed Debt
may be increased, reduced, or paid in full shall not release, discharge, or
reduce the obligation of Guarantors with respect to indebtedness or obligations
of Borrower to the Loan Parties thereafter incurred (or other Guaranteed Debt
thereafter arising) under the Credit Agreement, the Notes, or otherwise.  This
Guaranty Agreement may be enforced by the Loan Parties and any subsequent holder
of the Guaranteed Debt and shall not be discharged by the assignment or
negotiation of all or part of the Guaranteed Debt.

 

2

--------------------------------------------------------------------------------


 

1.5          Payment by Guarantors.  If all or any part of the Guaranteed Debt
shall not be punctually paid when due, whether at maturity or earlier by
acceleration or otherwise, then Guarantors shall, immediately upon demand by
Administrative Agent, and without presentment, protest, notice of protest,
notice of nonpayment, notice of intention to accelerate or acceleration, or any
other notice whatsoever, pay in lawful money of the United States of America,
the amount due on the Guaranteed Debt to Administrative Agent, for the benefit
of the Loan Parties, at Administrative Agent’s principal office in Dallas,
Texas.  Such demand(s) may be made at any time coincident with or after the time
for payment of all or part of the Guaranteed Debt, and may be made from time to
time with respect to the same or different items of Guaranteed Debt.  Such
demand shall be deemed made, given, and received in accordance with Section 5.2
hereof.

 

1.6          Payment of Expenses.  In the event that any Guarantor should breach
or fail to timely perform any provisions of this Guaranty Agreement, then
Guarantors shall, immediately upon demand by Administrative Agent, pay to
Administrative Agent, for the benefit of the Loan Parties, all costs and
expenses (including court costs and reasonable attorneys’ fees) incurred by the
Loan Parties in the enforcement hereof or the preservation of the Loan Parties’
rights hereunder.  The covenant contained in this Section 1.6 shall survive the
payment of the Guaranteed Debt.

 

1.7          No Duty to Pursue Others.  It shall not be necessary for any Loan
Party (and Guarantors hereby waive any rights which Guarantors may have to
require any Loan Party), in order to enforce such payment by any Guarantor,
first to (a) institute suit or exhaust its remedies against Borrower or others
liable on the Guaranteed Debt or any other person, (b) enforce the Loan Parties’
rights against any security which shall ever have been given to secure the
Guaranteed Debt, (c) enforce the Loan Parties’s rights against any other
Guarantor or any other guarantors of the Guaranteed Debt, (d) join Borrower, any
other Guarantor, or any others liable on the Guaranteed Debt in any action
seeking to enforce this Guaranty Agreement, (e) exhaust any remedies available
to the Loan Parties against any security which shall ever have been given to
secure the Guaranteed Debt, or (e) resort to any other means of obtaining
payment of the Guaranteed Debt.  The Loan Parties shall not be required to
mitigate damages or take any other action to reduce, collect, or enforce the
Guaranteed Debt.  Further, each Guarantor expressly waives each and every right
to which any it may be entitled by virtue of the suretyship law of the State of
Texas, including without limitation, any rights pursuant to Rule 31, Texas
Rules of Civil Procedure, Articles 1986 and 1987, Revised Civil Statutes of
Texas and Chapter 34 of the Texas Business and Commerce Code.

 

3

--------------------------------------------------------------------------------


 

1.8          Waiver of Notices, etc.  Each Guarantor agrees to the provisions of
the Credit Agreement, the Notes, and the other Loan Documents, and hereby waives
notice of (a) any loans or advances made by any Loan Party to Borrower,
(b) acceptance of this Guaranty Agreement, (c) any amendment or extension of the
Credit Agreement, the Notes, the other Loan Documents, or any other instrument
or document pertaining to all or any part of the Guaranteed Debt, (d) the
execution and delivery by Borrower and any Loan Party of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory notes
or other documents in connection therewith, (e) the occurrence of any Potential
Default or Event of Default, (f) any Loan Party’s transfer or disposition of the
Guaranteed Debt, or any part thereof, (g) sale or foreclosure (or posting or
advertising for sale or foreclosure) of any collateral for the Guaranteed Debt,
(h) protest, proof of nonpayment, or default by Borrower, (i) the release of any
other Guarantor, or (j) any other action at any time taken or omitted by any
Loan Party, and, generally, all demands and notices of every kind in connection
with this Guaranty Agreement, the Credit Agreement, the Notes, the other Loan
Documents, and any documents or agreements evidencing, securing, or relating to
any of the Guaranteed Debt and the obligations hereby guaranteed.

 

1.9          Effect of Bankruptcy, Other Matters.  In the event that, pursuant
to any insolvency, bankruptcy, reorganization, receivership, or other debtor
relief law, or any judgment, order, or decision thereunder, or for any other
reason, (a) any Loan Party must rescind or restore any payment, or any part
thereof, received by such Loan Party in satisfaction of the Guaranteed Debt, as
set forth herein, any prior release or discharge from the terms of this Guaranty
Agreement given to any Guarantor by such Loan Party shall be without effect, and
this Guaranty Agreement shall remain in full force and effect, or (b) Borrower
shall cease to be liable to the Loan Parties for any of the Guaranteed Debt
(other than by reason of the indefeasible payment in full thereof by Borrower),
then the obligations of each Guarantor under this Guaranty Agreement shall
remain in full force and effect.  It is the intention of the Loan Parties and
Guarantors that Guarantors’ obligations hereunder shall not be discharged except
by Guarantors’ performance of such obligations and then only to the extent of
such performance.  Without limiting the generality of the foregoing, it is the
intention of the Loan Parties and Guarantors that the filing of any bankruptcy
or similar proceeding by or against Borrower or any other person or party
obligated on any portion of the Guaranteed Debt shall not affect the obligations
of Guarantors under this Guaranty Agreement or the rights of the Loan Parties
under this Guaranty Agreement, including, without limitation, the right or
ability of the Loan Parties to pursue or institute suit against Guarantors for
the entire Guaranteed Debt.

 

1.10  Limitation.  It is the intention of Guarantors and the Loan Parties that
the amount of the Guaranteed Debt shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer, or similar Legal
Requirements applicable to Guarantors.  Accordingly, notwithstanding anything to
the contrary contained in this Guaranty Agreement or any other agreement or
instrument executed in connection with the payment of any of the Guaranteed
Debt, the amount of the Guaranteed Debt shall be limited to that amount which
after giving effect thereto would not (a) render any Guarantor insolvent,
(b) result in the fair saleable value of the assets of any Guarantor being less
than the amount required to pay its debts and other liabilities (including
contingent liabilities) as they mature, or (c) leave any Guarantor with
unreasonably small capital to carry out its business as now conducted and as
proposed to be conducted, including its capital needs, as such concepts
described in (a), (b), and (c) herein are determined under applicable Legal
Requirements, if the obligations of such Guarantor hereunder would otherwise be
set aside, terminated, annulled, or avoided for such reason by a court of
competent jurisdiction in a proceeding actually pending before such court.

 

SECTION 2

 

ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantors hereby consent and agree to each of the following, and agree that
Guarantors’ obligations under this Guaranty Agreement shall not be released,
diminished, impaired, reduced, or adversely affected by any of the following,
and waives any common law, equitable, statutory, or other rights (including
without limitation rights to notice) which Guarantors might otherwise have as a
result of or in connection with any of the following:

 

2.1          Modifications, etc.  Any renewal, extension, increase,
modification, alteration, or rearrangement of all or any part of the Guaranteed
Debt, the Credit Agreement, the Notes, or any other Loan Document.

 

2.2          Adjustment, etc.  Any adjustment, indulgence, forbearance, or
compromise that might be granted or given by any Loan Party to Borrower or any
Guarantor.

 

4

--------------------------------------------------------------------------------


 

2.3          Condition, Composition, or Structure of Borrower or Guarantors. 
The insolvency, bankruptcy, arrangement, adjustment, composition, structure,
liquidation, disability, dissolution, or lack of power of Borrower or any other
party at any time liable for the payment of all or part of the Guaranteed Debt;
or any dissolution of Borrower or any Guarantor, or any sale, lease, or transfer
of any or all of the assets of Borrower or any Guarantor, or any changes in
name, business, location, composition, structure, or changes in the
shareholders, partners, or members (whether by accession, secession, cessation,
death, dissolution, transfer of assets, or other matter) of Borrower or any
Guarantor; or any reorganization of Borrower or any Guarantor.

 

2.4          Invalidity of Guaranteed Debt.  The invalidity, illegality, or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever, including without limitation the fact that (a) the Guaranteed Debt,
or any part thereof, exceeds the amount permitted by applicable Legal
Requirements, (b) the act of creating the Guaranteed Debt or any part thereof is
ultra vires, (c) the officers or representatives executing the Credit Agreement,
the Notes, the other Loan Documents, or other documents or otherwise creating
the Guaranteed Debt acted in excess of their authority, (d) the Guaranteed Debt
violates applicable usury laws, (e) Borrower has valid defenses, claims, or
offsets (whether at law, in equity, or by agreement) which render the Guaranteed
Debt wholly or partially uncollectible from Borrower, (f) the creation,
performance, or repayment of the Guaranteed Debt (or the execution, delivery,
and performance of any document or instrument representing part of the
Guaranteed Debt or executed in connection with the Guaranteed Debt, or given to
secure the repayment of the Guaranteed Debt) is illegal, uncollectible, or
unenforceable, or (g) the Credit Agreement, the Notes, the other Loan Documents,
or other documents or instruments pertaining to the Guaranteed Debt have been
forged or otherwise are irregular or not genuine or authentic.

 

2.5          Release of Obligors.  Any full or partial release of the liability
of Borrower on the Guaranteed Debt or any part thereof, or of any co-guarantors,
or any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee, or assure the payment of the Guaranteed Debt or any part thereof, it
being recognized, acknowledged, and agreed by Guarantors that Guarantors may be
required to pay the Guaranteed Debt in full without assistance or support of any
other party, and Guarantors have not been induced to enter into this Guaranty
Agreement on the basis of a contemplation, belief, understanding, or agreement
that other parties will be liable to perform the Guaranteed Debt, or that the
Loan Parties will look to other parties to perform the Guaranteed Debt;
notwithstanding the foregoing, Guarantors do not waive or release (expressly or
impliedly) any rights of subrogation, reimbursement, or contribution which they
may have, after payment in full of the Guaranteed Debt, against others liable on
the Guaranteed Debt; Guarantors’ rights of subrogation and reimbursement are,
however, subordinate to the rights and claims of the Loan Parties.

 

2.6          Other Security. The taking or accepting of any other security,
collateral, or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Debt.

 

2.7          Release of Collateral, etc.  Any release, surrender, exchange,
subordination, deterioration, waste, loss, or impairment (including without
limitation negligent, willful, unreasonable, or unjustifiable impairment) of any
collateral, property, or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Debt.

 

2.8          Care and Diligence.  The failure of any Loan Party or any other
party to exercise diligence or reasonable care or act, fail to act, or comply
with any duty in the administration, preservation, protection, enforcement, sale
application, disposal, or other handling or treatment of all or any part of
Guaranteed Debt or any collateral, property, or security at any time securing
any portion thereof, including, without limiting the generality of the
foregoing, the failure to conduct any foreclosure or other remedy fairly, in a
commercially

 

5

--------------------------------------------------------------------------------


 

reasonable manner, or in such a way so as to obtain the best possible price or a
favorable price or otherwise act or fail to act.

 

2.9          Status of Liens.  The fact that any collateral, security, security
interest, or lien contemplated or intended to be given, created, or granted as
security for the repayment of the Guaranteed Debt shall not be properly
perfected or created, or shall prove to be unenforceable or subordinate to any
other security interest or lien, it being recognized and agreed by Guarantors
that Guarantors are not entering into this Guaranty Agreement in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectibility, or value of any of the collateral for the Guaranteed Debt.

 

2.10        Offset.  Any existing or future right of offset, claim, or defense
of Borrower against the Loan Parties, or any other party, or against payment of
the Guaranteed Debt, whether such right of offset, claim, or defense arises in
connection with the Guaranteed Debt (or the transactions creating the Guaranteed
Debt) or otherwise.

 

2.11        Merger.  The reorganization, merger, or consolidation of Borrower or
any Guarantor into or with any other corporation or entity.

 

2.12        Preference.  Any payment by Borrower to any Loan Party is held to
constitute a preference under bankruptcy laws, or for any reason any Loan Party
is required to refund such payment or pay such amount to Borrower or someone
else.

 

2.13        Other Actions Taken or Omitted.  Any other action taken or omitted
to be taken with respect to the Credit Agreement, the Guaranteed Debt, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantors or increases the likelihood or risk that Guarantors will
be required to pay the Guaranteed Debt pursuant to the terms hereof; it is the
unambiguous and unequivocal intention of Guarantors that Guarantors shall be
obligated to pay the Guaranteed Debt when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
except for the full and final payment and satisfaction of the Guaranteed Debt.

 

SECTION 3

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Loan Parties to enter into the Credit Agreement and extend credit
to Borrower, each Guarantor represents and warrants to the Loan Parties that:

 

3.1          Benefit.  Each Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty and the Guaranteed Debt.

 

3.2          Familiarity and Reliance.  Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Guaranteed Debt; however, no
Guarantor is relying on such financial condition or the collateral as an
inducement to enter into this Guaranty Agreement.

 

3.3          No Representation by the Loan Parties.  No Loan Party or any other
party has made any representation, warranty, or statement to any Guarantor in
order to induce any Guarantor to execute this Guaranty Agreement.

 

6

--------------------------------------------------------------------------------


 

3.4          Guarantors’ Financial Condition.  As of the date hereof, and after
giving effect to this Guaranty Agreement and the contingent obligation evidenced
hereby, each Guarantor is, and will be, Solvent.

 

3.5          Determination of Benefit.  The Board of Directors, partners,
members, or other managers and owners of each Guarantor have determined that
this Guaranty directly or indirectly benefits such Guarantor and is in the best
interests of such Guarantor.

 

3.6          Legality.  The execution, delivery, and performance by each
Guarantor of this Guaranty Agreement and the consummation of the transactions
contemplated hereunder (a) have been duly authorized by all necessary action of
each Guarantor, and (b) do not, and will not, contravene or conflict with any
Legal Requirement whatsoever to which any Guarantor is subject or constitute a
default (or an event which with notice or lapse of time or both would constitute
a default) under, or result in the breach of, any Contractual Obligation to
which any Guarantor is a party or which may be applicable to any Guarantor or
any of its assets, or violate any provisions of its Constituent Documents; this
Guaranty Agreement is a legal and binding obligation of each Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, or other laws of general application relating to the enforcement of
creditors’ rights.

 

3.7          Survival.  All representations and warranties made by each
Guarantor herein shall survive the execution hereof.

 

SECTION 4

 

SUBORDINATION OF CERTAIN INDEBTEDNESS

 

4.1          Subordination of Guarantor Claims.  As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to any
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Guarantor.  The Guarantor Claims shall include without
limitation all rights and claims of each Guarantor against Borrower (arising as
a result of subrogation or otherwise) as a result of any Guarantor’s payment of
all or a portion of the Guaranteed Debt.  Until the Guaranteed Debt shall be
paid and satisfied in full and Guarantors shall have performed all of their
obligations hereunder, if a Potential Default or Event of Default exists, then
Guarantors shall not receive or collect, directly or indirectly, from Borrower
or any other party any amount upon the Guarantor Claims.

 

4.2          Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor, the Loan Parties shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee, or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims.  Each Guarantor
hereby assigns such dividends and payments to the Loan Parties.  Should any Loan
Party receive, for application upon the Guaranteed Debt, any such dividend or
payment which is otherwise payable to any Guarantor, and which, as between
Borrower and such Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to the Loan Parties in full of the Guaranteed Debt,
such Guarantor shall become subrogated to the rights of the Loan Parties to the
extent that such payments to the Loan Parties on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Debt, and such subrogation
shall be with respect to that proportion of the Guaranteed Debt which

 

7

--------------------------------------------------------------------------------


 

would have been unpaid if the Loan Parties had not received dividends or
payments upon the Guarantor Claims.

 

4.3          Payments Held in Trust.  In the event that, notwithstanding
Sections 4.1 and 4.2 above, any Guarantor should receive any funds, payment,
claim, or distribution which is prohibited by such Sections, such Guarantor
agrees to hold in trust for the Loan Parties, in kind, all funds, payments,
claims, or distributions so received, and agrees that he shall have absolutely
no dominion over such funds, payments, claims, or distributions so received
except to pay them promptly to Administrative Agent, for the benefit of the Loan
Parties, and such Guarantor covenants promptly to pay the same to Administrative
Agent, for the benefit of the Loan Parties.

 

4.4          Liens Subordinate.  Each Guarantor agrees that any liens, security
interests, judgment liens, charges, or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges, or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed Debt,
regardless of whether such encumbrances in favor of such Guarantor or the Loan
Parties presently exist or are hereafter created or attach.  Without the prior
written consent of Administrative Agent, no Guarantor shall (a) exercise or
enforce any creditor’s right it may have against Borrower, or (b) foreclose,
repossess, sequester, or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief, or insolvency proceeding) to enforce any liens, mortgages,
deeds of trust, security interest, collateral rights, judgments, or other
encumbrances on assets of Borrower held by any Guarantor.

 

4.5          Notation of Records.  All promissory notes, accounts receivable
ledgers, or other evidences of the Guarantor Claims accepted by or held by each
Guarantor shall contain a specific written notice thereon that the indebtedness
evidenced thereby is subordinated under the terms of this Guaranty Agreement.

 

SECTION 5

 

MISCELLANEOUS

 

5.1          Waiver.  No failure to exercise, and no delay in exercising, on the
part of any Loan Party, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.  The rights of the Loan
Parties hereunder shall be in addition to all other rights provided by
applicable Legal Requirements.  No modification or waiver of any provision of
this Guaranty Agreement, nor consent to departure therefrom, shall be effective
unless in writing and no such consent or waiver shall extend beyond the
particular case and purpose involved.  No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

 

5.2          Notices.  Any notices or other communications required or permitted
to be given by this Guaranty Agreement must be (a) given in writing and
personally delivered or mailed by prepaid certified or registered mail, return
receipt requested, or (b) made by tested telex delivered or transmitted, to the
party to whom such notice or communication is directed, to in the case of any
Guarantor, the address of such Guarantor set forth on the signature
pages hereof, and in the case of the Credit Parties, as follows:

 

8

--------------------------------------------------------------------------------


 

 

Loan Parties:

 

 

 

Bank of America, N.A., as Administrative Agent

 

901 Main Street, 64th Floor

 

Dallas, TX 75202

 

Attn:

 

Telecopy:

 

 

 

With a copy to:

 

 

 

Banc of America Securities LLC

 

100 North Tryon Street, 15th Floor

 

Charlotte, NC 28255

 

Attn: Mr. Anthony Fertitta

 

Telecopy: (704) 386-0255

 

Any such notice or other communication shall be deemed to have been given
(whether actually received or not) on the day it is personally delivered as
aforesaid or, if mailed, on the day it is mailed as aforesaid, or, if
transmitted by telex, on the day that such notice is transmitted as aforesaid. 
Any party may change its address for purposes of this Guaranty Agreement by
giving notice of such change to the other party pursuant to this Section 5.2.

 

5.3          Governing Law.  This Guaranty Agreement has been prepared, and is
intended to be performed in the State of Texas, and the substantive Legal
Requirements of such state shall govern the validity, construction, enforcement,
and interpretation of this Guaranty Agreement.  For purposes of this Guaranty
Agreement and the resolution of disputes hereunder, each Guarantor hereby
irrevocably submits and consents to, and waives any objection to, the
non-exclusive jurisdiction of the courts of the State of Texas located in Dallas
County, Texas and of the federal court located in the Northern Judicial District
of Texas.

 

5.4          Invalid Provisions.  If any provision of this Guaranty Agreement is
held to be illegal, invalid, or unenforceable under present or future Legal
Requirements effective during the term of this Guaranty Agreement, such
provision shall be fully severable and this Guaranty Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Guaranty Agreement, and the remaining
provisions of this Guaranty Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty Agreement, unless such continued effectiveness
of this Guaranty Agreement, as modified, would be contrary to the basic
understandings and intentions of the parties as expressed herein.

 

5.5          Entirety and Amendments.  This Guaranty Agreement embodies the
entire agreement between the parties and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof, and this Guaranty
Agreement may be amended only by an instrument in writing executed by an
authorized officer of the party against whom such amendment is sought to be
enforced.

 

5.6          Parties Bound; Assignment.  This Guaranty Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that no
Guarantor may, without the prior written consent of Administrative Agent, assign
any of its rights, powers, duties, or obligations hereunder.

 

9

--------------------------------------------------------------------------------


 

5.7          Headings.  Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty Agreement.

 

5.8          Multiple Counterparts.  This Guaranty Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same agreement, and any of the parties hereto may execute this Guaranty
Agreement by signing any such counterpart.

 

5.9          Rights and Remedies.  If any Guarantor becomes liable for any
indebtedness owing by Borrower to the Loan Parties, by endorsement or otherwise,
other than under this Guaranty Agreement, such liability shall not be in any
manner impaired or affected hereby and the rights of the Loan Parties hereunder
shall be cumulative of any and all other rights that the Loan Parties (or any of
them) may ever have against such Guarantor.  The exercise by the Loan Parties of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

 

5.10        WAIVER OF TRIAL BY JURY.  EACH GUARANTOR HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS GUARANTY AGREEMENT.  THIS WAIVER IS IRREVOCABLE AND SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, MODIFICATIONS, RENEWALS, EXTENSIONS, OR
SUPPLEMENTS TO THIS GUARANTY AGREEMENT.  IN THE EVENT OF LITIGATION, THIS
GUARANTY AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

 

5.11        Additional Guarantors.  The initial Guarantors hereunder shall be
each of the Subsidiaries of Borrower that are signatories hereto and that are
listed on Schedule 1 attached hereto.  From time to time subsequent to the time
hereof, additional Subsidiaries of Borrower may, as required under the Credit
Agreement, become parties hereto as additional Guarantors (each an “Additional
Guarantor”) by executing a counterpart of this Guaranty Agreement in the form of
Exhibit A attached hereto.  Upon delivery of any such counterpart to
Administrative Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent not to cause any Subsidiary of Borrower to
become an Additional Guarantor hereunder.  This Guaranty Agreement shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any such person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

5.12        Release of Guarantors.  If any Guarantor which is a Significant
Subsidiary is re-designated as not a Significant Subsidiary pursuant to the
definition of Significant Subsidiary in the Credit Agreement, such Guarantor may
be released from its obligations under this Guaranty Agreement by Administrative
Agent’s execution of a Release of Guarantor in the form of Exhibit B attached
hereto.  Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the release of any other Guarantor
hereunder.

 

10

--------------------------------------------------------------------------------


 

 

 

 

[GUARANTORS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INITIAL GUARANTORS

 

[To be provided by Borrower]

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

to Subsidiary Guaranty

 

COUNTERPART TO SUBSIDIARY GUARANTY

 

In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty to be executed by delivered by its officer thereunto duly authorized as
of                                                                , 200     .

 

 

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Address for Notice:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

to Subsidiary Guaranty

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Loan Parties, hereby releases and discharges
                                                                                             
from any and all obligations and liabilities of
                                                                     to the Loan
Parties under that certain Subsidiary Guaranty dated as of June 28, 2005,
executed by the Subsidiaries of Trammell Crow Company, described therein in
favor of the Loan Parties defined therein.

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$

Dallas, Texas

As of                   , 2004

 

1.             FOR VALUE RECEIVED, TRAMMELL CROW COMPANY, a Delaware corporation
(“Maker”), hereby unconditionally promises to pay to the order of
                          (“Payee”), at the Funding and Payment Office of
Administrative Agent defined in the Credit Agreement defined below, the sum of
                         Dollars ($                          ) (or, if less, so
much thereof as may be advanced), in lawful money of the United States of
America.  Capitalized terms not defined herein shall have the meaning assigned
to those terms in the Credit Agreement defined below.

 

2.             The unpaid principal amount of, and accrued unpaid interest on,
this Note is payable in accordance with the Credit Agreement (as defined in
Section 5 below).

 

3.             The unpaid principal balance advanced and outstanding hereunder
shall bear interest from the date of advance until the Maturity Date at the rate
per annum provided in the Credit Agreement that is selected by Maker pursuant to
the Credit Agreement.  The interest rate specified in this section is subject to
adjustment under the circumstances described in the Credit Agreement.  Interest
shall be computed in the manner provided in the Credit Agreement.

 

4.             Notwithstanding any provision contained in this Note or any other
document executed or delivered in connection with this Note or in connection
with the Credit Agreement, Payee shall never be deemed to have contracted for or
be entitled to receive, collect or apply as interest on this Note, any amount in
excess of the maximum rate of interest permitted to be charged by applicable
law, and, if Payee ever receives, collects or applies as interest any such
excess, then the amount that would be excessive interest shall be applied to
reduce the unpaid principal balance of this Note, and, if the principal balance
of this Note is paid in full by that application, then any remaining excess
shall promptly be paid to Maker.  In determining whether the interest paid or
payable under any specific contingency exceeds the highest lawful rate, Maker
and Payee shall, to the maximum extent permitted under applicable law,
(a) characterize any non-principal payment (other than payments expressly
designated as interest payments hereunder) as an expense or fee rather than as
interest, (b) exclude voluntary prepayments and the effect thereof, and
(c) spread the total amount of interest throughout the entire contemplated term
of this Note so that the interest rate is uniform throughout that term.

 

5.             This Note has been executed and delivered pursuant to an Credit
Agreement dated as of June 28, 2005 (as renewed, extended, amended, or restated
from time to time, the “Credit Agreement”), among Maker, the Lenders from time
to time party thereto, Bank of America, N.A., a national banking association, as
Administrative Agent (in such capacity, together with its successors and
assigns, “Administrative Agent”) and as Issuing Bank (as defined therein), and
is one of the “Notes” referred to therein, and the holder of this Note is
entitled to the benefits provided in the Credit Agreement.  Reference is hereby
made to the Credit Agreement for a statement of (a) the obligation of Payee to
advance funds hereunder, (b) the prepayment rights and obligations of Maker, and
(c) the events upon which the maturity of this Note may be accelerated.

 

6.             If the principal of, or any installment of interest on, this Note
becomes due and payable on a day other than a Business Day, then the maturity
thereof shall be extended to the next succeeding Business Day. If this Note, or
any installment or payment due hereunder, is not paid when due, whether at

 

--------------------------------------------------------------------------------


 

maturity or by acceleration, or if it is collected through a bankruptcy, probate
or other court, whether before or after maturity, then Maker shall pay all costs
of collection, including, but not limited to, reasonable attorney’s fees
incurred by the holder of this Note.  All past due principal of, and to the
extent permitted by applicable law, interest on this Note shall bear interest
until paid at the rate provided in the Credit Agreement.

 

7.             Maker and all sureties, endorsers, guarantors, and other parties
ever liable for payment of any sums payable pursuant to the terms of this Note,
jointly and severally waive demand, presentment for payment, protest, notice of
protest, notice of acceleration, notice of intent to accelerate, diligence in
collection, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions, and covenants,
or any releases or substitutions of any security, or any delay, indulgence, or
other act of any trustee or any holder hereof, whether before or after maturity.

 

8.             All Loans made by Payee, the respective Interest Periods thereof
(if applicable), and all repayments of the principal thereof may be recorded by
Payee and, before any transfer hereof, endorsed by Payee on the
schedule attached hereto, or on a continuation of the schedule attached to and a
part hereof; provided that the failure of Payee to record any endorsement shall
not affect the obligation of Maker hereunder or under the Credit Agreement.

 

9.             This Note is being executed and delivered, and is intended to be
performed in the State of Texas.  Except to the extent that the laws of the
United States may apply to the terms hereof, the substantive laws of the State
of Texas shall govern the validity, construction, enforcement, and
interpretation of this Note.

 

 

TRAMMELL CROW COMPANY,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF BORROWING

 

1.             Submission Pursuant To Credit Agreement.  This Notice of
Borrowing is executed and delivered by Trammell Crow Company, a Delaware
corporation (“Borrower”), to Bank of America, N.A., as Administrative Agent
(“Administrative Agent”), pursuant to Section 2.1(b) of the Credit Agreement
dated as of June 28, 2005, between Borrower, Administrative Agent, the Issuing
Bank defined therein, and the Lenders defined therein (as renewed, extended,
amended, or restated from time to time, the “Credit Agreement”).  Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.

 

2.             Request For Loan.  Borrower hereby requests that Lenders make a
Loan to Borrower pursuant to the Credit Agreement as follows:

 

(a)           Base Rate Loan.

(i)                                    Amount of Base Rate Loan:

($1,000,000 or a greater integral multiple of $250,000)

 

(ii)                                Date of Loan:

 

(b)           Eurodollar Rate Loan.

 

(i)            Amount of Eurodollar Rate Loan:

($5,000,000 or a greater integral multiple of $1,000,000)

 

(ii)                                Date of Loan:

 

(iii)                            Interest Period:                         months
(one, two, three, or six months).

 

3.             Representations, Warranties, and Certifications.  Borrower hereby
represents, warrants, and certifies to the Credit Parties that, as of the date
of the Loan requested herein:

 

(a)           There exists no Potential Default or Event of Default.

 

(b)           Each Company has performed and complied with all agreements and
conditions contained in the Credit Agreement that are required to be performed
or complied with by each Company.

 

(c)           The representations and warranties contained in the Credit
Agreement and each of the other Loan Documents are true and correct in all
material respects, with the same force and effect as though made on and as of
the date of the Loan (unless such representations and warranties are, by their
express terms, limited to a specific date).

 

4.             Proceeds of Loan.  Administrative Agent is authorized to deposit
the proceeds of the Loan requested hereby
to:                                                                                                                             .

 

--------------------------------------------------------------------------------


 

5.             Execution Authorized.  This Notice of Borrowing is executed on
                               , 200     , by an authorized officer of
Borrower.  The undersigned, in such capacity, hereby certifies each and every
matter contained herein to be true and correct.

 

 

 

 

,

 

 

 

of Trammell Crow Company, a Delaware
corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

1.             Submission Pursuant To Credit Agreement.  This Notice of
Conversion/Continuation is executed and delivered by Trammell Crow Company, a
Delaware corporation (“Borrower”), to Bank of America, N.A., as Administrative
Agent (“Administrative Agent”), pursuant to Section 2.2(d) of the Credit
Agreement dated as of June 28, 2005, between Borrower, Administrative Agent, the
Issuing Bank defined therein, and the Lenders defined therein (as renewed,
extended, amended, or restated from time to time, the “Credit Agreement”). 
Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.

 

2.             Request For Conversion/Continuation.  Borrower presently has a
[Eurodollar Rate Loan/Base Rate Loan] Loan (the “Existing Loan”) in the amount
of $                       (which, if a Eurodollar Rate Loan, has an Interest
Period of                                              month(s) ending on
                                       , 200    ).  On
                               ,  200      (the “Conversion Date”), Borrower
desires to (check applicable box):

 

o            Pay $                         of the Existing Loan and continue the
balance of $                             as a Eurodollar Rate Loan with a new
Interest Period of                         .

 

o            Pay $                            of the Existing Loan and convert
the balance of $                               from a Eurodollar Rate Loan to a
Base Rate Loan.

 

o            Continue the entire Existing Loan as a Eurodollar Rate Loan with a
new Interest Period of                                               .

 

o            Continue the Existing Loan, plus convert an additional
$                              , as a Eurodollar Rate Loan with a new Interest
Period of                                               .

 

o            Convert the entire Existing Loan from a Eurodollar Rate Loan to a
Base Rate Loan.

 

o            Convert the entire Existing Loan from a Base Rate Loan to a
Eurodollar Rate Loan with an Interest Period of
                                      .

 

3.             Representations, Warranties and Certifications.  Borrower hereby
represents, warrants, and certifies to the Credit Parties that, as of the date
of the Loan requested herein:

 

(a)           There exists no Potential Default or Event of Default.

 

(b)           Each Company has performed and complied with all agreements and
conditions contained in the Credit Agreement that are required to be performed
or complied with by each Company.

 

(c)           The representations and warranties contained in the Credit
Agreement and each of the other Loan Documents are true and correct in all
material respects, with the same force and effect as

 

--------------------------------------------------------------------------------


 

though made on and as of the date of the Loan (unless such representations and
warranties are, by their express terms, limited to a specific date).

 

4.             Execution Authorized.  This Notice of Conversion/Continuation is
executed on                                      , 200    , by an authorized
officer of Borrower.  The undersigned, in such capacity, hereby certifies each
and every matter contained herein to be true and correct.

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

,

 

 

 

of Trammell Crow Company, a Delaware
corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PLEDGE AGREEMENT - SUBSIDIARIES

 

SUBSIDIARY PLEDGE AGREEMENT

 

THIS SUBSIDIARY PLEDGE AGREEMENT (this “Agreement”) is dated as of June 28,
2005, and entered into by and between EACH OF THE SUBSIDIARIES OF TRAMMELL CROW
COMPANY, A DELAWARE CORPORATION (“Borrower”) LISTED ON SCHEDULE 1 ATTACHED
HERETO (each a “Pledgor” and collectively, “Pledgors”), and BANK OF AMERICA,
N.A., a national banking association, as agent for and representative of (in
such capacity herein called “Secured Party”) the Credit Parties defined in the
Credit Agreement defined below.

 

R E C I T A L S

 

1.             Reference is hereby made to that certain Credit Agreement dated
of even date herewith, executed by Borrower, Secured Party, as Administrative
Agent and as Issuing Bank, and the Lenders defined therein (as modified,
amended, renewed, extended, restated, or supplemented from time to time, the
“Credit Agreement”), pursuant to which Lenders have made certain Commitments,
subject to the terms and conditions set forth in the Credit Agreement, to make
Loans to Borrower.

 

2.             Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

 

3.             Pursuant to the Credit Agreement, each Pledgor has executed that
certain Guaranty Agreement dated of even date herewith in favor of the Credit
Parties (as modified, amended, renewed, extended, restated, or supplemented from
time to time, the “Guaranty”), pursuant to which each Pledgor has guaranteed the
prompt payment and performance when due of all obligations of Borrower under the
Credit Agreement.

 

4.             Each Pledgor (a) is the legal and beneficial owner of (i) the
shares of common stock (par value $0.01 per share) (the “Pledged Shares”) listed
across such Pledgor’s name in Part A of Schedule 2 attached hereto and issued by
the corporations named therein, and (ii) the partnership interests in limited
partnerships or general partnerships, as the case may be, and membership
interests in limited liability companies, if any, listed across such Pledgor’s
name in Part B of Schedule 2 attached hereto (collectively, the “Pledged
Interests”), or (b) may in the future become the owner of Pledged Shares,
Pledged Interests, and/or other Collateral (defined below).

 

5.             It is a condition precedent to the making of the Loans by Lenders
under the Credit Agreement that Pledgors shall have granted the security
interests and undertaken the obligations contemplated by this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Pledgor hereby agrees with Secured Party,
for the benefit of the Credit Parties, as follows:

 

1.             Pledge of Security.  Each Pledgor hereby pledges and assigns to
Secured Party, for the ratable benefit of the Credit Parties, and hereby grants
to Secured Party, for the ratable benefit of the Credit

 

--------------------------------------------------------------------------------


 

Parties, a security interest in, all of each Pledgor’s right, title, and
interest in and to the following (the “Collateral”):

 

(a)           the Pledged Shares and the certificates representing the Pledged
Shares and any interest of any Pledgor in the entries on the books of any
financial intermediary pertaining to the Pledged Shares, and all dividends,
cash, warrants, rights, instruments, and other property or proceeds from time to
time received, receivable, or otherwise distributable in respect of or in
exchange for any or all of the Pledged Shares;

 

(b)           the Pledged Interests, including without limitation all of any
Pledgor’s right, title, and interest as a partner in any partnership or as a
member of any limited liability company, whether such right, title, and interest
arises under any partnership agreement or limited liability company agreement
(any such agreement being a “Formation Agreement”) or otherwise, including,
without limitation, all of any Pledgor’s right to vote, together with all other
rights, interest, claims, and other property of any Pledgor in any manner
arising out of or relating to its partnership or membership interests, whatever
their respective kind or character, whether they are tangible or intangible
property, and wheresoever they may exist or be located, and further including,
without limitation: (i) all rights of any Pledgor to receive distributions of
any kind, in cash or otherwise, due or to become due under or pursuant to any
Formation Agreement or otherwise in respect of any partnership or limited
liability company; (ii) all rights of any Pledgor to receive proceeds of any
insurance, indemnity, warranty, or guaranty with respect to any partnership or
limited liability company; (iii) all claims of any Pledgor for damages arising
out of, or for the breach of, or default under, any Formation Agreement; and
(iv) any certificated or uncertificated security evidencing any of the foregoing
issued by any partnership or limited liability company;

 

(c)           all additional shares of, and all securities convertible into and
warrants, options, and other rights to purchase or otherwise acquire, stock of
any issuer of the Pledged Shares from time to time acquired by any Pledgor in
any manner (which shares shall be deemed to be part of the Pledged Shares), the
certificates or other instruments representing such additional shares,
securities, warrants, options, or other rights and any interest of any Pledgor
in the entries on the books of any financial intermediary pertaining to such
additional shares, and all dividends, cash, warrants, rights, instruments, and
other property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such additional
shares, securities, warrants, options, or other rights;

 

(d)           all shares of, and all securities convertible into and warrants,
options, and other rights to purchase or otherwise acquire, stock of any Person
that, after the date of this Agreement, becomes, as a result of any occurrence,
a Significant Subsidiary (which shares shall be deemed to be part of the Pledged
Shares), the certificates or other instruments representing such shares,
securities, warrants, options, or other rights and any interest of any Pledgor
in the entries on the books of any financial intermediary pertaining to such
shares, and all dividends, cash, warrants, rights, instruments, and other
property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such shares,
securities, warrants, options, or other rights;

 

(e)           to the extent not included in any other paragraph of this
Section 1, all other general intangibles (including without limitation, tax
refunds and rights to demand issuance of a certificate evidencing the
Collateral), arising out of or in connection with rights to payment or
performance, choses in action, and judgments taken on any rights or claims
included in the Collateral described in clauses (a) through (d) above;

 

(f)            all of any Pledgor’s right, title, and interest in and to all
books, records, ledger cards, files, correspondence, computer programs, tapes,
disks, and related data processing software that at any time

 

2

--------------------------------------------------------------------------------


 

evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon; and

 

(g)           to the extent not covered by clauses (a) through (f) above, all
proceeds of any or all of the foregoing Collateral.  For purposes of this
Agreement, the term “proceeds” includes whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes, without
limitation, proceeds of any indemnity or guaranty payable to any Pledgor or
Secured Party from time to time with respect to any of the Collateral.

 

2.             Security for Obligations.  This Agreement secures, and the
Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand, or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), of all obligations and liabilities of
every nature of Borrower now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and all
renewals or extensions thereof, whether for principal, interest (including
without limitation interest that, but for the filing of a petition in bankruptcy
with respect to any Pledgor, would accrue on such obligations), fees, expenses,
indemnities, or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created, or incurred, and all or any portion of such
obligations or liabilities that are paid, to the extent all or any part of such
payment is avoided or recovered directly or indirectly from Secured Party or any
Lender as a preference, fraudulent transfer, or otherwise and of each Pledgor
now or hereafter existing under or arising out of or in connection with the
Guaranty (all such obligations and liabilities being the “Underlying Debt”), and
all obligations of every nature of each Pledgor now or hereafter existing under
this Agreement (all such obligations of Pledgors, together with the Underlying
Debt, being the “Secured Obligations”).

 

3.             Delivery of Collateral.  All certificates or instruments
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by any necessary
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party. 
Secured Party shall have the right, at any time in its discretion and without
notice to any Pledgor, to transfer to or to register in the name of Secured
Party or any of its nominees any or all of the Collateral, subject only to the
revocable rights specified in Section 6(a).  In addition, Secured Party shall
have the right at any time to exchange certificates or instruments representing
or evidencing Collateral for certificates or instruments of smaller or larger
denominations.

 

4.             Representations and Warranties.  Each Pledgor represents and
warrants as follows:

 

(a)           Chief Executive Office; Organization; Authorization.  Each Pledgor
that is a corporation is duly organized, validly existing, and in good standing
under the laws of its state of its incorporation and has all requisite corporate
power and authority to carry on its business as now conducted and proposed to be
conducted and to enter into this Agreement and carry out the transactions
contemplated hereby.  Each Pledgor that is a partnership is duly organized,
validly existing, and in good standing under the laws of the state of its
formation and has all requisite power and authority to carry on its business as
now conducted and proposed to be conducted and to enter into this Agreement and
carry out the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement have been duly authorized by all necessary
corporate or partnership action by each Pledgor.

 

3

--------------------------------------------------------------------------------


 

(b)           Good Standing.  Each Pledgor is qualified to do business and is in
good standing wherever necessary to carry on its present business and
operations, except where the failure to so qualify or be in good standing could
not have a Material Adverse Effect.

 

(c)           No Conflict.  The execution, delivery, and performance by each
Pledgor of this Agreement will not (i) violate the Constituent Documents of such
Pledgor, (ii) violate any provision of any Legal Requirement applicable to such
Pledgor, or any order, judgment, or decree of any Governmental Authority binding
on such Pledgor, (iii) result in a breach of, or constitute with due notice or
lapse of time or both, a default under any Contractual Obligation of such
Pledgor where such breach or default could have a Material Adverse Effect,
(iv) result in or require the creation or imposition of any Lien upon any of its
properties or assets, or (v) require the approval or consent of any Person under
any Contractual Obligation of such Pledgor.

 

(d)           Binding Obligation.  This Agreement is the legally valid and
binding obligation of each Pledgor, enforceable against each Pledgor in
accordance with its terms, except as enforcement may be limited by a bankruptcy,
insolvency, reorganization, moratorium, or similar laws or equitable principles
relating to or limiting creditors’ rights generally.

 

(e)           Due Authorization, etc. of Collateral.  All of the Pledged Shares
have been duly authorized and validly issued and are fully paid and
nonassessable.

 

(f)            Description of Collateral.  The Pledged Shares constitute all of
the issued and outstanding shares of stock of each of the Significant
Subsidiaries of Pledgor and there are no outstanding warrants, options, or other
rights to purchase, or other agreements outstanding with respect to, or property
that is now or hereafter convertible into, or that requires the issuance or sale
of, any Pledged Shares.  The Pledged Interests constitute all of the partnership
interests and limited liability interests of each of the Significant
Subsidiaries of Pledgor in the partnerships or limited liability companies
listed in Schedule 1.

 

(g)           Ownership of Collateral.  Each Pledgor is the legal, record, and
beneficial owner of the Collateral described on Schedule 2 free and clear of any
Lien except for the security interest created by this Agreement.

 

(h)           Governmental Authorizations.  No authorization, approval, or other
action by, and no notice to or filing with, any Governmental Authority is
required for either (i) the pledge by any Pledgor of the Collateral pursuant to
this Agreement and the grant by any Pledgor of the security interest granted
hereby, (ii) the execution, delivery, or performance of this Agreement by any
Pledgor, or (iii) the exercise by Secured Party of the voting or other rights,
or the remedies in respect of the Collateral, provided for in this Agreement
(except as may be required in connection with a disposition of Collateral by
laws affecting the offering and sale of securities generally).

 

(i)            Perfection.  With respect to Collateral in which the security
interest may be perfected by the filing of financing statements, once those
financing statements have been properly filed in the appropriate state for such
filing, the security interest in that Collateral will be fully perfected and the
security interest will constitute a first-priority Lien on such Collateral,
securing payment of the Secured Obligations.  With respect to Collateral
consisting of investment property, deposit accounts, electronic chattel paper,
letter-of-credit rights, and instruments, upon the delivery of such Collateral
to Secured Party or delivery of an executed control agreement with respect to
such Collateral, the security interest in that Collateral will be fully
perfected and the security interest will constitute a first-priority Lien on
such Collateral, securing payment of the Secured Obligations.  None of the
Collateral has been delivered nor control with respect thereto given to any
other Person.

 

4

--------------------------------------------------------------------------------


 

(j)            Margin Regulations.  The pledge of the Collateral pursuant to
this Agreement does not violate Regulation T, U, or X of the Board of Governors
of the Federal Reserve System.

 

(k)           Other Information.  All information heretofore, herein or
hereafter supplied to Secured Party by or on behalf of Pledgors with respect to
the Collateral is accurate and complete in all material respects.

 

5.             Assurances and Covenants of Pledgors.

 

(a)           Transfers and Other Liens.  Except as permitted by the terms of
the Credit Agreement, no Pledgor shall:

 

(i)            except as expressly permitted by the Credit Agreement, sell,
assign (by operation of law or otherwise), pledge, or hypothecate or otherwise
dispose of, or grant any option with respect to, any of the Collateral;

 

(ii)           create or suffer to exist any Lien upon or with respect to any of
the Collateral, except for Permitted Encumbrances;

 

(iii)          permit any issuer of Pledged Shares to merge or consolidate
unless all the outstanding capital stock of the surviving or resulting
corporation is, upon such merger or consolidation, pledged hereunder and no
cash, securities, or other property is distributed in respect of the outstanding
shares of any other constituent corporation.

 

(iv)          permit any issuer of Pledged Interests in a partnership to merge
or consolidate unless all the outstanding partnership interests of the surviving
or resulting entity is, upon such merger or consolidation, pledged hereunder and
no cash, securities, or other property is distributed in respect of the
outstanding interests of any other constituent partnership; or

 

(v)           permit any issuer of Pledged Interests in a limited liability
company to merge or consolidate unless all the outstanding limited liability
company interests of the surviving or resulting entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities, or other property is
distributed in respect of the outstanding interests of any other constituent
limited liability company.

 

(b)           Additional Collateral.  Each Pledgor shall (i) cause (A) each
corporation that is an issuer of Pledged Shares not to issue any stock or other
securities in addition to or in substitution for the Pledged Shares issued by
such issuer, except to such Pledgor, or (B) each partnership or limited
liability company that is an issuer of Pledged Interests not to issue
partnership or limited liability company interests in addition to or in
substitution for the Pledged Interests issued by such partnership or limited
liability company, except to such Pledgor, (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
shares of stock or other securities of each issuer of Pledged Shares, and
(iii) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all shares of stock of any Person that, after the
date of this Agreement, becomes, as a result of any occurrence, a Significant
Subsidiary of such Pledgor.

 

(c)           Pledge Amendments.  Each Pledgor shall, upon obtaining any
additional shares of stock or other securities required to be pledged hereunder
as provided in Section 5(b), promptly (and in any event within five (5) Business
Days) deliver to Secured Party a Pledge and Security Amendment, duly executed by

 

5

--------------------------------------------------------------------------------


 

such Pledgor, in substantially the form of Exhibit A attached hereto (a “Pledge
and Security Amendment”), in respect of the additional Pledged Shares to be
pledged pursuant to this Agreement.  Each Pledgor hereby authorizes Secured
Party to attach each Pledge and Security Amendment to this Agreement and agrees
that all Pledged Shares listed on any Pledge and Security Amendment delivered to
Secured Party shall for all purposes hereunder be considered Collateral;
provided, that the failure of any Pledgor to execute a Pledge and Security
Amendment with respect to any additional Pledged Shares pledged pursuant to this
Agreement shall not impair the security interest of Secured Party therein or
otherwise adversely affect the rights and remedies of Secured Party hereunder
with respect thereto.

 

(d)           Loss or Depreciation of Collateral.  Each Pledgor shall promptly
notify Secured Party of any event of which such Pledgor becomes aware that
causes any loss or depreciation in the value of any portion of the Collateral
resulting in a Material Adverse Effect.

 

(e)           Written Notices.  Each Pledgor shall promptly deliver to Secured
Party (i) all written notices received by it with respect to the Collateral, and
(ii) written notice of any change in such Pledgor’s name, identity, chief
executive office, or principal place of business.

 

(f)            Taxes and Assessments.  Each Pledgor shall pay promptly when due
all taxes, assessments, and governmental charges or levies imposed upon, and all
claims against, the Collateral, except to the extent the validity thereof is
being contested in good faith and by appropriate proceedings and in which
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP, have been made or provided therefor; provided that each
Pledgor shall in any event pay such taxes, assessments, charges, levies, or
claims not later than five (5) days prior to the date of any proposed sale under
any judgement, writ, or warrant of attachment entered or filed against such
Pledgor or any of the Collateral as a result of the failure to make such
payment.

 

(g)           Further Assurances Perfection.  Each Pledgor shall from time to
time, at the expense of such Pledgor, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.  Without limiting the generality of the
foregoing, each Pledgor will:

 

(i)            at the request of Secured Party, mark conspicuously each item of
its records pertaining to the Collateral with a legend in form and substance
satisfactory to Secured Party, indicating that such Collateral is subject to the
security interest granted hereby;

 

(ii)           execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as Secured Party may reasonably request, in order to perfect
and preserve the security interests granted or purported to be granted hereby;

 

(iii)          at Secured Party’s request, appear in and defend any action or
proceeding that may affect such Pledgor’s title to or Secured Party’s security
interest in all or any part of the Collateral; and

 

(iv)          take any and all action that may be necessary or appropriate to
cause any partnership or limited liability company to which such Pledgor is a
partner or member, respectively, and which constitute Pledged Interests, to
register the security interest of Secured Party in the Pledged Interests,
including, without limitation, to deliver to such partnership or limited
liability company, as the case

 

6

--------------------------------------------------------------------------------


 

may be, instructions to register pledge substantially in the form of Exhibit B
attached hereto and, to this end, cause such partnership or limited liability
company to register the security interest granted hereby upon the books of such
partnership or limited liability company, as the case may be, in accordance with
Article 8 of the Uniform Commercial Code, as adopted in the State of Texas (the
“Code”).

 

(h)           Authorization to File Financing Statements.  Each Pledgor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral, with or without signature, in such filing offices as Secured Party
shall deem appropriate, and, shall pay Secured Party’s reasonable costs and
expenses incurred in connection therewith.

 

(i)            Formation Agreements.  Each Pledgor shall, at its expense:
(i) perform and comply in all material respects with all terms and provisions of
any applicable Formation Agreement required to be performed or complied with by
such agreement; (ii) maintain such Formation Agreement in full force and effect,
without any cancellation or termination thereof, or amendment, supplement, or
other modification thereto (if such action could adversely affect the rights and
remedies of the Credit Parties under the Loan Documents), except as explicitly
required or contemplated by its terms (as in effect on the date hereof) or as
permitted under the Credit Agreement, without the prior written consent of
Secured Party; (iii) enforce such Formation Agreement in accordance with its
terms, without waiving any default under or breach of such Formation Agreement
or waiving, failing to enforce, forgiving, or releasing any material right,
interest, or entitlement of any kind, howsoever arising, under or in respect of
such Formation Agreement; and (iv) take all such action to that end as from time
to time may be reasonably requested by Secured Party.

 

6.             Voting Rights; Dividends; Etc.

 

(a)           So long as no Event of Default shall have occurred and be
continuing:

 

(i)            Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement;

 

(ii)           Each Pledgor shall be entitled to receive and retain, and to
utilize free and clear of the lien of this Agreement, any and all dividends and
interest paid in respect of the Collateral; and

 

(iii)          Secured Party shall promptly execute and deliver (or cause to be
executed and delivered) to any Pledgor all such proxies, dividend payment
orders, and other instruments as such Pledgor may from time to time reasonably
request for the purpose of enabling such Pledgor to exercise the voting and
other consensual rights which it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends, principal, or interest payments which it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b)           Upon the occurrence and during the continuation of an Event of
Default:

 

(i)            upon written notice from Secured Party to any Pledgor, all rights
of such Pledgor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to Section 6(a)(i) shall cease,
and all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights;

 

7

--------------------------------------------------------------------------------


 

(ii)           all rights of any Pledgor to receive the dividends which it would
otherwise be authorized to receive and retain pursuant to Section 6(a)(ii) shall
cease, and all such rights shall thereupon become vested in Secured Party who
shall thereupon have the sole right to receive and hold as Collateral such
dividends; and

 

(iii)          all dividends which are received by any Pledgor contrary to the
provisions of paragraph (ii) of this Section 6(b) shall be received in trust for
the benefit of Secured Party, shall be segregated from other funds of such
Pledgor and shall forthwith be paid over to Secured Party as Collateral in the
same form as so received (with any necessary endorsements).

 

(c)           In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to
Section 6(b)(i) and to receive all dividends and other distributions which it
may be entitled to receive under Section 6(a)(ii) or Section 6(b)(ii), (i) each
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all such proxies, dividend payment orders, and other
instruments as Secured Party may from time to time reasonably request, and
(ii) without limiting the effect of the immediately preceding clause (i), each
Pledgor hereby grants to Secured Party an irrevocable proxy to vote the Pledged
Shares and to exercise all other rights, powers, privileges, and remedies to
which a holder of the Pledged Shares would be entitled (including, without
limitation, giving or withholding written consents of shareholders, calling
special meetings of shareholders, and voting at such meetings), which proxy
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Shares on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Shares or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon the payment in full of the Secured Obligations.

 

(d)           Notwithstanding any of the foregoing, each Pledgor agrees that
this Agreement shall not in any way be deemed to obligate Secured Party or any
Lender to assume any of any Pledgor’s obligations, duties, expenses, or
liabilities arising out of this Agreement (including, without limitation, any
Pledgor’s obligations as the holder of the Pledged Shares and as holder of the
Pledged Interests) or under any and all other agreements now existing or
hereafter drafted or executed (collectively, the “Pledgor Obligations”) unless
Secured Party or Lender otherwise expressly agrees to assume any or all of said
Pledgor Obligations in writing.  Without limiting the generality of the
foregoing, neither the grant of the security interest in the Collateral in favor
of Secured Party as provided herein nor the exercise by Secured Party of any of
its rights hereunder nor any action by Secured Party in connection with a
foreclosure on the Collateral shall be deemed to constitute Secured Party as a
partner of any partnership or a member of any limited liability company;
provided, however, that in the event Secured Party or any Lender elects to
become a substituted partner of any partnership or a member of any limited
liability company in place of any Pledgor, Secured Party or such Lender, as the
case may be, shall be entitled to and shall become such a substitute partner or
member, to the extent permitted by the terms of such partnership or limited
liability company agreement.

 

7.             Secured Party Appointed Attorney-in-Fact.  Each Pledgor hereby
irrevocably appoints Secured Party as such Pledgor’s attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such
Pledgor, Secured Party or otherwise, from time to time in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including without limitation:

 

(a)           to file one or more financing or continuation statements, or
amendments thereto, relative to all or any part of the Collateral without the
signature of such Pledgor;

 

8

--------------------------------------------------------------------------------


 

(b)           upon the occurrence and continuance of an Event of Default, to
ask, demand, collect, sue for, recover, compound, receive, and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral;

 

(c)           upon the occurrence and continuance of an Event of Default, to
receive, endorse, and collect any instruments made payable to such Pledgor
representing any dividend or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same; and

 

(d)           upon the occurrence and continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral.

 

8.             Secured Party May Perform.  If any Pledgor fails to perform any
agreement contained herein, then Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Pledgors under Section 12(b).

 

9.             Standard of Care.  The powers conferred on Secured Party
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Except for the exercise of
reasonable care in the custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Collateral, it being understood that Secured Party shall
have no responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders, or other matters relating to
any Collateral, whether or not Secured Party has or is deemed to have knowledge
of such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession of
the Collateral) to preserve rights against any parties with respect to any
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, or (d) initiating any action to protect the Collateral against
the possibility of a decline in market value.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property consisting of negotiable
securities.

 

10.           Remedies.

 

(a)           If any Event of Default shall have occurred and be continuing,
then Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Code (whether or
not the Code applies to the affected Collateral), and Secured Party may also in
its sole discretion, without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange or broker’s board or at any of Secured Party’s offices or
elsewhere, for cash, on credit, or for future delivery, at such time or times
and at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral.  Secured Party or any Lender may be the
purchaser of any or all of the Collateral at any such sale and Secured Party, as
agent for and representative of Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Requisite Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Secured Party at such sale.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Pledgor, and each Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption,

 

9

--------------------------------------------------------------------------------


 

stay, and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Pledgor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.  If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, then each Pledgor shall be
jointly and severally liable for the deficiency and the fees of any attorneys
employed by Secured Party to collect such deficiency.

 

(b)           Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as from time to time amended (the
“Securities Act”), and applicable state securities laws, Secured Party may be
compelled, with respect to any sale of all or any part of the Collateral
conducted without prior registration or qualification of such Collateral under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including, without limitation, a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Pledgor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.

 

(c)           If Secured Party determines to exercise its right to sell any or
all of the Collateral, then upon Secured Party’s written request, the Pledgor or
Pledgors owning such Collateral shall and shall cause each issuer of any Pledged
Shares to be sold hereunder from time to time to furnish to Secured Party all
such information as Secured Party may request in order to determine the number
of shares and other instruments included in the Collateral which may be sold by
Secured Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

 

11.           Application of Proceeds.  Except as expressly provided elsewhere
in this Agreement, all proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as Collateral
for, and/or then, or at any time thereafter, applied in full or in part by
Secured Party against, the Secured Obligations in the following order of
priority:

 

FIRST:  To the payment of all costs and expenses of such sale, collection, or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities, and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Pledgors, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder, all in accordance with Section 12;

 

10

--------------------------------------------------------------------------------


 

SECOND:  To the payment of all other Secured Obligations (for the ratable
benefit of the Credit Parties) and as cash collateral to secure any outstanding
LC Exposure; and

 

THIRD:  To the payment to or upon the order of Pledgors, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

12.           Indemnity and Expenses.

 

(a)           Each Pledgor agrees to indemnify each Credit Party from and
against any and all claims, losses, and liabilities in any way relating to,
growing out of, or resulting from this Agreement and the transactions
contemplated hereby (including, without limitation, enforcement of this
Agreement), except to the extent such claims, losses, or liabilities result
solely from such Credit Party’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

(b)           Each Pledgor shall pay to Secured Party upon demand the amount of
any and all costs and expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of
Secured Party hereunder, or (iv) the failure by any Pledgor to perform or
observe any of the provisions hereof.

 

13.           Continuing Security Interest; Transfer of Loans.  This Agreement
shall create a continuing security interest in the Collateral and shall
(a) remain in full force and effect until the payment in full of all Secured
Obligations and the cancellation or termination of the Total Commitment, (b) be
binding upon each Pledgor, its successors and assigns, and (c) inure, together
with the rights and remedies of Secured Party hereunder, to the benefit of
Secured Party and its successors, transferees, and assigns.  Without limiting
the generality of the foregoing clause (c), but subject to the provisions of
Section 9.1 of the Credit Agreement, any Lender may assign or otherwise transfer
any Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise.  Upon the indefeasible payment in full of all Secured Obligations
and the cancellation or termination of the Total Commitment, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to Pledgors.  Upon any such termination Secured Party will, at each
Pledgor’s expense, execute and deliver to such Pledgor such documents as such
Pledgor shall reasonably request to evidence such termination and such Pledgor
shall be entitled to the return, upon its request and at its expense, against
receipt and without recourse to Secured Party, of such of the Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof.

 

14.           Secured Party as Agent.

 

(a)         Secured Party has been appointed to act as Secured Party hereunder
by Lenders.  Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement.

 

(b)         Secured Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to the Credit Agreement shall also constitute
notice of resignation as Secured Party under this Agreement; removal of
Administrative

 

11

--------------------------------------------------------------------------------


 

Agent pursuant to the Credit Agreement shall also constitute removal as Secured
Party under this Agreement; and appointment of a successor Administrative Agent
pursuant to the Credit Agreement shall also constitute appointment of a
successor Secured Party under this Agreement.  Upon the acceptance of any
appointment as Administrative Agent under Section 8.5 of the Credit Agreement by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring or removed Secured Party under this Agreement, and
the retiring or removed Secured Party under this Agreement shall promptly
(i) transfer to such successor Secured Party all sums, securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Secured Party under this Agreement, and (ii) execute and
deliver to such successor Secured Party such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Secured Party of the security interests
created hereunder, whereupon such retiring or removed Secured Party shall be
discharged from its duties and obligations under this Agreement.  After any
resigning or removed Administrative Agent’s resignation or removal hereunder as
Secured Party, the provisions of this Agreement shall inure to its benefit as to
any actions taken or omitted to be taken by it under this Agreement while it was
Secured Party hereunder.

 

15.         Amendments; Etc.  No amendment, modification, termination, or waiver
of any provision of this Agreement, and no consent to any departure by any
Pledgor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Secured Party and, in the case
of any such amendment or modification, by such Pledgor.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

16.         Notices.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, telexed,
or sent by telecopy or United States mail or courier service to each such party
at its address set forth in the Credit Agreement, on the signature pages hereof
or to such other addresses as each such party may in writing hereafter
indicate.  Such notice or other communication shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telecopy or
telex, or three (3) Business Days after depositing it in the United states mail
with postage prepaid and properly addressed; provided that any notice, request,
or demand to or upon Administrative Agent or Lenders shall not be effective
until received.

 

17.         Failure or Indulgence Not Waiver: Remedies Cumulative.  No failure
or delay on the part of Secured Party in the exercise of any power, right, or
privilege hereunder shall impair such power, right, or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right, or privilege preclude any other or
further exercise thereof or of any other power, right, or privilege.  All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

18.         Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal, or unenforceable in any jurisdiction, the
validity, legality, and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

19.         Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

12

--------------------------------------------------------------------------------


 

20.         Governing Law; Terms. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE CODE
PROVIDES THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF TEXAS.  Unless otherwise defined
herein or in the Credit Agreement, terms used in Articles 8 and 9 of the Code
are used herein as therein defined.

 

21.         Consent to Jurisdiction and Service of Process.  ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE OF TEXAS, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH
PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.  Each Pledgor
hereby agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such Pledgor at its address provided on the signature page hereof, such service
being hereby acknowledged by such Pledgor to be sufficient for personal
jurisdiction in any action against such Pledgor in any such court and to be
otherwise effective and binding service in every respect.  Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of Secured Party to bring proceedings against Pledgors in the
courts of any other jurisdiction.

 

22.         Waiver of Jury Trial. EACH PLEDGOR AND SECURED PARTY HEREBY AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT.  The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims.  Each Pledgor and Secured Party each
acknowledge that this waiver is a material inducement for each Pledgor and
Secured Party to enter into a business relationship, that each Pledgor and
Secured Party have already relied on this waiver in entering into this Agreement
and that each will continue to rely on this waiver in their related future
dealings.  Each Pledgor and Secured Party further warrant and represent that
each has reviewed this waiver with its legal counsel, and that each knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

23.         Counterparts.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

13

--------------------------------------------------------------------------------


 

24.         Obligations Absolute.  All rights and remedies of Secured Party
hereunder, and all obligations of each Pledgor hereunder, shall be absolute and
unconditional irrespective of:

 

(a)           any lack of validity or enforceability of the Credit Agreement or
any of the other Loan Documents or any other agreement or instrument relating to
any of the foregoing;

 

(b)           any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any of
the other Loan Documents;

 

(c)           any exchange, release, or nonperfection of any interest in any
Collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations; or

 

(d)           any other circumstances (other than payment in full of the Secured
Indebtedness) that might otherwise constitute a defense available to, or a
discharge of, any Pledgor.

 

Remainder of Page Intentionally Left Blank

Signature Pages to Follow

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

[

 

,

 

a

 

]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopy:

 

 

15

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., a national banking association, individually and as
Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

 

Bank of America, N.A.

 

 

901 Main Street, 64th Floor

 

 

Dallas, TX 75202

 

 

Attn:

 

 

 

 

Telecopy:

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

Banc of America Securities LLC

 

 

100 North Tryon Street, 15th Floor

 

 

Charlotte, NC 28255

 

 

Attn: Mr. Anthony Fertitta

 

 

Telecopy: (704) 386-0255

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INITIAL PLEDGORS

 

TC Houston, Inc.

TCC Risk Services, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.

Trammell Crow Services, Inc.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PART A

 

Stock Issuer

 

Class of Stock

 

Stock Certificate Nos.

 

Par Value

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PART B

 

Limited Partnerships

 

(lp or gp)

 

Limited Partnership

 

Percent Interest

 

None

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Limited Liability Company

 

Percent Interest

 

None

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                          , 200   , is delivered
pursuant to Section 6(c) of the Pledge Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Subsidiary Pledge Agreement dated as of June 28, 2005, between the undersigned,
as a Pledgor, and Bank of America, N.A., as Secured Party (the “Pledge
Agreement;” capitalized terms defined therein being used herein as therein
defined), and that the [Pledged Shares / Pledged Interests] listed on this
Pledge Amendment shall be deemed to be part of the [Pledged Shares] [Pledged
Interests] and shall become part of the Collateral and shall secure all Secured
Obligations.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Stock Issuer

 

Class of Stock

 

Stock Certificate Nos.

 

Par Value

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partnerships

 

(lp or gp)

 

Limited Partnership

 

Percent Interest

 

None

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

Limited Liability Company

 

Percent Interest

 

None

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF INSTRUCTION TO REGISTER PLEDGE

 

INSTRUCTION TO REGISTER PLEDGE

 

, 200

[NAME OF PARTNERSHIP/LLC]

 

Attention:

 

Ladies and Gentlemen:

 

                                                                      (the
“Registered Owner”) hereby instructs [NAME OF PARTNERSHIP/LLC], a [STATE OF
FORMATION] [TYPE OF ENTITY] (the “Issuer”) to register the pledge of all of the
Registered Owner’s rights, title, and interest in and to the Registered Owner’s
entire [limited/general partner] [membership] interests in the Issuer (the
“Interests”), in favor of Bank of America, N.A. as Administrative Agent (the
“Registered Pledges”), pursuant to the Subsidiary Pledge Agreement dated as of
June 28, 2005, as it may be amended or restated from time to time, between the
Registered Owner, as a Pledgor, and the Registered Pledges.

 

The Issuer is further instructed by the Registered Owner to promptly inform the
Registered Pledges of the registration of this pledge by sending an initial
transaction statement to the Registered Pledges to its office located
at                                                                                                                                                    ,

Attention:                                                            .

 

The Registered Owner hereby warrants that (a) it is an appropriate person to
originate this instruction, (b) it is entitled to effect the instruction here
given, and (c) its taxpayer identification number is
                                                            .

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

CONSENT OF THE ISSUER

 

The Issuer hereby consents and agrees to cause the pledge of the Partnership
Interest referenced above to be registered on the books and records of the
Issuer.

 

 

[NAME OF PARTNERSHIP/LLC],
a [STATE OF FORMATION] [TYPE OF ENTITY]

 

 

 

 

 

 

 

By:

 

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF OPINION OF VINSON & ELKINS L.L.P.

 

June    , 2005

 

Bank of America, N.A.,
as Administrative Agent, Swing Line Lender, and Issuing Bank

901 Main Street, 51st Floor

Dallas, Texas  75202

Attn:  Mr. Ron Odlozil

 

Each of the Lenders defined below

 

Re:                               Credit Agreement dated as of June     , 2005
(the “Agreement”), among Trammell Crow Company, a Delaware corporation (the
“Company”), Bank of America, N.A., a national banking association, as
Administrative Agent (herein so called), Swing Line Lender, and Issuing Bank,
and the Lenders (herein so called) defined therein

 

Ladies and Gentlemen:

 

We have acted as counsel for the Company and its Significant Subsidiaries (as
defined in the Agreement and identified on Schedule I hereto) (the Company and
the Significant Subsidiaries identified on Schedule I hereto are collectively
referred to herein as the “Loan Parties”), in connection with the transactions
contemplated by the Agreement and the other Loan Documents (as defined in the
Agreement).  This opinion letter is furnished to you pursuant to
Section 3.1(c) of the Agreement.  Unless otherwise defined herein, capitalized
terms used herein have the meanings assigned to such terms in the Agreement. 
Other terms that are defined in the Uniform Commercial Code as adopted and in
effect in the State of Texas (the “Texas UCC”) and the State of Delaware (the
“Delaware UCC”) shall have the meaning assigned to such terms in the Texas UCC
and Delaware UCC (as applicable) unless otherwise indicated by the context in
which such terms are so used.  Unless otherwise indicated, references to the
“UCC” shall mean, (i) with respect to the validity, creation and attachment of a
security interest, the Texas UCC, and (ii) with respect to the perfection of a
security interest, the Delaware UCC.

 

In rendering the opinions set forth below, we have reviewed an execution copy of
the following documents and instruments:

 

The Agreement;

 

The Notes delivered as of the date hereof to each of the Lenders party to the
Credit Agreement as of the date hereof (the “Notes”);

 

The Subsidiary Guaranty;

 

The Borrower Pledge Agreement;

 

The Subsidiary Pledge Agreement dated the date hereof executed by Trammell Crow
Services, Inc. (“Services”) in favor of Administrative Agent (and together with
the Borrower Pledge Agreement, the “Pledge

 

2

--------------------------------------------------------------------------------


 

Agreements”);

 

The Financing Statements describing the Company and Services as Debtors and
Administrative Agent as Secured Party, copies of which have been delivered to us
in final form prior to the Closing Date;

 

The Certificates of Incorporation of the Loan Parties, each as amended to date;

 

The bylaws of the Loan Parties, each as amended to date; and

 

Copies of resolutions of the Boards of Directors of the Loan Parties relating to
the Agreement and other Loan Documents and the transactions contemplated
thereby.

 

The documents listed in clauses (A) through (D) above are referred to herein as
the “Transaction Documents”.  Additionally, in rendering the opinions set forth
below, we have reviewed such other records, certificates and documents as we
have deemed appropriate for the purposes of such opinions.  As to any facts
material to our opinions, we have made no independent investigation of such
facts and have relied, to the extent that we deem such reliance proper, upon
statements of public officials and officers or other representatives of the
Company and on the representations and warranties set forth in the Transaction
Documents.

 

In rendering the opinions expressed below, we have assumed the legal capacity of
all natural persons, the genuineness of all signatures (other than of the
officers of the Loan Parties with respect to the Transaction Documents), the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as copies,
which assumptions we have not independently verified.  In addition we have
assumed that the Transaction Documents have been duly executed and delivered by
each party thereto (other than the Loan Parties) and constitute valid, binding
and enforceable obligations of such parties (other than the Loan Parties) and
that the laws of any jurisdiction other than the jurisdictions that are the
subject of this opinion letter do not affect the terms of the Transaction
Documents.

 

Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

 

1.               Each Loan Party is validly existing and is in good standing
under the laws of its jurisdiction of incorporation.

 

2.               Each Loan Party has the corporate power and authority to
execute and deliver each Transaction Document to which it is a party and to
perform its obligations thereunder.

 

3.               The execution and delivery by each Loan Party of each
Transaction Document to which it is a party and the performance by each Loan
Party of its obligations thereunder have been duly authorized by all requisite
corporate action on the part of each Loan Party.

 

4.               Each Transaction Document to which each Loan Party is a party
has been duly executed and delivered by such Loan Party.

 

5.               Each Transaction Document constitutes the valid and binding
obligation of each Loan Party which is a party thereto enforceable against such
Loan Party in accordance with its terms.

 

6.               Neither the execution and delivery by each Loan Party of the
Transaction Documents to which it is a party, nor the issuance and payment of
the Notes by the Company, nor the consummation of the transaction contemplated
by the Agreement or other Transaction Documents by the Loan Parties (a) violate
the Certificate of Incorporation or by-laws of any Loan Party, (b) result in any
violation by any Loan Party of any Applicable Law (as defined below), or
(c) breach or result in a default under any

 

3

--------------------------------------------------------------------------------


 

agreement or instrument listed in Part A of Schedule II hereto (“Applicable
Contracts”), which agreements and instruments have been identified to us by the
Company as material to the Loan Parties’ business or financial condition
considered as a whole, (d) result in any violation of any order, writ, judgment
or decree listed in Part B of Schedule II hereto (“Applicable Orders”), which
order, writ, judgment or decree has been identified to us by the Company as
material to the Loan Parties’ business or financial condition considered as a
whole, or (e) result in the creation or imposition of any lien on any properties
of any Loan Party pursuant to any Applicable Contract, other than as may be
contemplated by the Transaction Documents.

 

“Applicable Laws” means those laws, rules and regulations of the State of Texas
and the United States of America and the rules and regulations adopted
thereunder, that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Documents.  However, the term
“Applicable Laws” does not include, and we express no opinion with regard to
(i) any state or federal laws, rules or regulations relating to: (A) pollution
or protection of the environment; (B) zoning, land use, building or
construction; (C) occupational safety and health or other similar matters;
(D) labor, employee rights and benefits, including the Employment Retirement
Income Security Act of 1974, as amended; (E) the regulation of utilities, the
Public Utility Holding Company Act of 1935, as amended, and the Public Utility
Regulatory Policy Act of 1978, as amended; (F) antitrust and trade regulation;
(G) tax; (H) securities, including, without limitation, federal and state
securities laws, rules or regulations; and the Investment Company Act of 1940,
as amended; (I) corrupt practices, including, without limitation, the Foreign
Corrupt Practices Act of 1977; and (J) copyrights, patents and trademarks, and
(ii) any laws, rules or regulations of any county, municipality or similar
political subdivision or any agency or instrumentality thereof.

 

7.               No Governmental Approval (as defined below) which has not been
obtained or taken and is not in full force and effect, is required to be
obtained or taken by a Loan Party to authorize, or is required in connection
with, the execution and delivery by a Loan Party of each Transaction Document to
which it is a party or the performance by a Loan Party of its obligations
thereunder, except the filing of the Financing Statements in the appropriate
government offices.

 

“Governmental Approvals” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any Governmental
Authority pursuant to any Applicable Laws (as defined in paragraph 7 above).

 

8.               The provisions of the Pledge Agreements are effective to create
in favor of Administrative Agent, for the benefit of the Lenders, to secure the
Obligations, a valid security interest in all of the Company’s and Services’
right, title and interest in and to that portion of the Collateral (as defined
in each such Security Agreement) in which a security interest may be created
under Chapter 9 of the Texas UCC (the “Article 9 Collateral”).

 

9.               To the extent that the filing of a financing statement can be
effective to perfect a security interest in the Article 9 Collateral under the
Delaware UCC, the security interest in favor of Administrative Agent, for the
benefit of the Lenders, in that portion of the Article 9 Collateral described in
the Financing Statements will be perfected upon the proper filing of the
Financing Statements in the office of the Secretary of State of the State of
Delaware.  For purposes of our opinion set forth in this paragraph 9, we have
based such opinion solely on our review of the generally available compilations
of Article 9 of the Delaware UCC as in effect on the date hereof and we have not
reviewed any other laws of the State of Delaware or retained or relied on any
opinion or advice of Delaware counsel.

 

10.         With respect to that portion of the Article 9 Collateral consisting
of Certified Securities defined in the

 

4

--------------------------------------------------------------------------------


 

Texas UCC, upon Administrative Agent taking possession in the State of Texas of
such certificates which are indorsed in the name of Administrative Agent or in
blank by an effective indorsement or accompanied by undated stock powers with
respect thereto duly indorsed in blank by an effective endorsement, the security
interest of Administrative Agent, for the benefit of the Lenders, therein is
perfected by “control” (within the meaning of Section 8.106 of the Texas UCC).

 

11.         No Loan Party is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

 

In rendering the foregoing opinions, we have also assumed, with your permission,
and without independent investigation on our part, the following:

 

A.            With respect to our opinions set forth in paragraphs 8, 9 and 10
above, we have assumed that each of the Company and Services has, or has the
power to transfer, rights in the properties in which it is purporting to grant a
security interest sufficient for attachment of such security interest within the
meaning of Section 9.203 of the Texas UCC.

 

B.            With respect to our opinions set forth in paragraphs 8, 9 and 10
above, we have assumed that Administrative Agent has acquired its interests in
the Article 9 Collateral for value within the meaning of Section 9.203 of the
Texas UCC.

 

C.            With respect to our opinions set forth in paragraphs 8, 9 and 10
above, we have assumed the descriptions of collateral contained in or attached
as schedules to, the Pledge Agreements (other than the Financing Statements)
sufficiently describe (for the purposes of the attachment and perfection of
security interests) the collateral intended to be covered thereby.

 

D.            With respect to our opinion set forth in paragraph 9 above, we
have relied on the Company’s and Services Certificate of Incorporation and the
certificates described in paragraph (a) of the qualifications and exceptions
below as the basis for determining that (i) TRAMMELL CROW COMPANY is the correct
legal name of the Company, (ii) Trammell Crow Services, Inc. is the correct
legal name of Services, (iii) the correct organizational identification numbers
of the Company and Services are as set forth on the Financing Statements and
(iv) the Company and Services are solely organized under the laws of the State
of Delaware.

 

E.             With respect to our opinion in paragraph 10 above, we have
assumed that such Certificated Securities will at all times be held by
Administrative Agent in the State of Texas.

 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

(a)           With respect to our opinion set forth in paragraph 1 above, we
have relied solely on the certificates, dated                      , of the
Secretary of State of the State of Delaware and, with respect to the period from
that date to the date of this opinion letter, a certificate of an officer of the
each Loan Party.

 

(b)           The enforceability of each Transaction Document and the provisions
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other laws now or hereafter in effect relating to or
affecting enforcement of creditors’ rights generally and by general principles
of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether such
enforcement is considered in a proceeding in equity or at law.

 

(c)           With respect to our opinion set forth in paragraph 5 above, we
express no opinion with respect

 

5

--------------------------------------------------------------------------------


 

to the validity or enforceability of the following provisions to the extent that
they are contained in the Transaction Documents:  (i) provisions releasing,
exculpating or exempting a party from, or requiring indemnification or
contribution of a party for, liability for its own negligence or to the extent
that the same are inconsistent with public policy; (ii) provisions purporting to
waive, subordinate or not give effect to rights to notice, demands, legal
defenses or other rights or benefits that cannot be waived, subordinated or
rendered ineffective under applicable law; (iii) provisions purporting to
provide remedies inconsistent with applicable law; (iv) provisions purporting to
render void and of no effect any transfers of the Company’s or Services’ rights
in any collateral in violation of the terms of the Transaction Documents;
(v) other than with respect to our opinions set forth in paragraphs 8, 9 and 10
provisions relating to the creation, attachment, perfection or enforceability of
any security interest; (vi) provisions relating to powers of attorney, or
severability; (vii) provisions stating that a guarantee will not be affected by
a modification of the obligation guaranteed in cases in which that modification
materially changes the nature or amount of such obligation; (viii) provisions
restricting access to courts or purporting to affect the jurisdiction or venue
of courts; (ix) provisions relating to waiver of jury trial; (x) provisions
purporting to exclude all conflicts-of-law rules; (xi) provisions pursuant to
which a party agrees that a judgment rendered by a court or other tribunal in
one jurisdiction may be enforced in any other jurisdiction; and (xii) provisions
providing that decisions by a party are conclusive or may be made in its sole
discretion.  Additionally, with respect to our opinion set forth in paragraph 5
above, such opinion is subject to possible judicial action giving effect to
governmental actions or foreign laws affecting creditors’ rights.

 

(e)           Insofar as our opinion set forth in paragraph 5 above relates to
the enforceability under Texas law of the provisions of the Transaction
Documents choosing Texas law as the governing law thereof, such opinion is
rendered solely in reliance upon Section 35.51 of the Texas Business and
Commerce Code, which applies to transactions in which a party pays or receives,
or is obligated to pay or entitled to receive, consideration in excess of
$1,000,000, and is subject to the qualifications that such enforceability (i) as
specified in Section 35.51, does not apply to an issue that another Texas
statute (such as Section 1.105(b) of the Uniform Commercial Code as in effect on
the date hereof in the State of Texas), or a federal statute, provides is
governed by the law of a particular jurisdiction,  (ii) may be limited by public
policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction.

 

(f)            Certain of the remedial provisions with respect to the Article 9
Collateral (including waivers with respect to the exercise of remedies against
the collateral) contained in the Pledge Agreements may be unenforceable in whole
or in part, but the inclusion of such provisions does not affect the validity of
the Pledge Agreements, taken as a whole, and the Pledge Agreements, taken as a
whole, together with applicable law, contains adequate provisions for the
practical realization of the benefits intended to be provided thereby (it being
understood that we express no opinion as to the adequacy of such provisions to
the extent it is necessary to seek execution or enforcement of rights or
remedies under the laws of any jurisdiction outside the State of Texas). 
Additionally, we note that the remedies under the Pledge Agreements to sell or
offer for sale the Article 9 Collateral are subject to compliance with
applicable state and federal securities laws.

 

(g)           In the case of property which becomes Article 9 Collateral after
the date hereof, our opinion in paragraph 8 above, as to the creation and
validity of the security interests therein described, is subject to the effect
of Section 552 of the Federal Bankruptcy Code, which limits the extent to which
property acquired by a debtor after the commencement of a case under the Federal
Bankruptcy Code may be subject to such security interest arising from a security
agreement entered into by the debtor before the commencement of such case.

 

6

--------------------------------------------------------------------------------


 

(k)           With respect to our opinions set forth in paragraphs 8, 9 and 10,
we express no opinion as to the priority of any security interest.

 

(l)            We express no opinion herein regarding the enforceability of any
provision in a Transaction Document that purports to prohibit, restrict or
condition the assignment of such Transaction Document to the extent that such
restriction on assignability is governed by Sections 9.406 through 9.409 of the
Texas UCC.

 

(m)          With respect to our opinions set forth in paragraphs 8, 9 and 10,
the attachment and perfection of Administrative Agent’s security interest in
proceeds is limited to the extent set forth in Section 9.315 of the Texas UCC
and the Delaware UCC.

 

(n)           We express no opinion as to any actions that may be required to be
taken periodically under the Delaware UCC or under any other applicable law in
order for the effectiveness of the Financing Statements or perfection of any
security interest to be maintained.

 

(o)           Our opinions are based solely on our reading of the Transaction
Documents.  We note that the enforceability of the Agreement may be affected by
the parties’ course of dealing, or by waivers, modifications or amendments
(whether made in writing, orally, or by course of conduct), and we express no
opinion on the effect of the foregoing on the enforceability of the Agreement.

 

We express no opinion as to the laws of any jurisdiction other than: (i) the
laws of the State of Texas; (ii) with respect to our opinions set forth in
paragraphs 2, 3 and 4 above, the General Corporation Law of the State of
Delaware; (iii) the Delaware UCC; (iv) the federal laws of the United States of
America; and (v) based solely on the certificates of public officials previously
identified, the laws of the State of Delaware regarding our opinion with respect
to each Loan Party’s qualification to do business and good standing as a
corporation in the State of Delaware.

 

This opinion letter is rendered as of the date set forth above.  We expressly
disclaim any obligation to update this letter after such date.

 

This opinion letter is given solely for your benefit and the benefit of the
Lenders (and your and their respective successors and assigns as permitted under
the Agreement) in connection with the transactions contemplated by the
Transaction Documents and may not be relied upon by you for any other purpose,
or relied upon by, or furnished to, any other person, firm or corporation
without our prior written consent.

 

 

Very truly yours,

 

 

 

 

 

Vinson & Elkins L.L.P.

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SIGNIFICANT SUBSIDIARIES

 

NO.

 

ENTITY NAME

1.

 

TC HOUSTON, INC.

2.

 

TCC RISK SERVICES, INC.

3.

 

TCCT REAL ESTATE, INC.

4.

 

TCDFW, INC.

5.

 

TRAMMELL CROW SERVICES, INC.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Part A (Applicable Contracts)

 

 

Part B (Applicable Orders)

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                 ,            

 

To:                              Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 28, 2005
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Trammell Crow Company, a Delaware corporation
(“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.            
On                                                                                                 (a
Business Day).

 

2.             In the amount of
$                                                         (must be in a minimum
amount of $1,000,000 or additional integrals of $100,000).

 

3.             The Swing Line Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section 2.12(a) of the
Agreement.

 

4.             This Notice of Borrowing is executed on
                               , 200       , by an authorized officer of
Borrower.  The undersigned, in such capacity, hereby certifies each and every
matter contained herein to be true and correct.

 

 

By:

 

,

 

 

 

of Trammell Crow Company, a Delaware corporation

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

APPROVED TAKEOUT PARTIES

 

Lion Industrial Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

25,000,000

 

14.285714286

%

First Tennessee Bank

 

$

20,000,000

 

11.428571429

%

US Bank, N.A.

 

$

20,000,000

 

11.428571429

%

Bank of Nova Scotia

 

$

20,000,000

 

11.428571429

%

Union Bank of California

 

$

20,000,000

 

11.428571429

%

LaSalle National Bank

 

$

15,000,000

 

8.571428571

%

Amegy Bank, National Association

 

$

15,000,000

 

8.571428571

%

PNC Bank, National Association

 

$

15,000,000

 

8.571428571

%

California Bank & Trust

 

$

11,000,000

 

6.285714286

%

Comerica

 

$

9,000,000

 

5.142857143

%

Bank Midwest, N.A.

 

$

5,000,000

 

2.857142857

%

Total

 

$

175,000,000

 

100

%

 

NOTICE ADDRESSES:

 

BORROWER:

 

Trammell Crow Company

3400 Trammell Crow Center

2001 Ross Avenue

Dallas, Texas 75201

Attn:  Derek McClain

Fax: 214-863-3125

Phone: 214-863-3544

E-Mail: dmcclain@trammellcrow.com

 

ADMINISTRATIVE AGENT:

 

Bank of America, N.A.

Mail Code:  TX1-492-14-06

Agency Management

901 Main Street, 14th Floor

Dallas, TX   75202-3714

Attn:  Jennifer Reeves

Fax: (214) 290-9507

Phone (214) 209-4125

E-Mail:jennifer.reeves@bankofamerica.com

 

--------------------------------------------------------------------------------


 

LENDERS:

 

Bank of America, N.A.

TX1-492-64-01

901 Main St

Dallas, TX 75202

Attn: Ron Odlozil

Fax: 214-209-0085

Phone: 214-209-1512

E-mail: ron.odlozil@bankofamerica.com

 

First Tennessee Bank N.A.

10th Floor

165 Madison Ave.

Memphis, TN 38103

Attn: Sam Jenkins

Fax: 901-523-4235

Phone: 901-523-4263

E-mail: sjjenkins@ftb.com

 

U.S. Bank, N.A.

14241 Dallas Parkway

Suite 490

Dallas, TX 75254

Attn: Stewart Wilson

Fax: 972-386-8370

Phone: 972-458-4500

E-mail: stewart.Wilson @usbank.com

 

The Bank of Nova Scotia

580 California St, Ste 2100

San Francisco, CA 94104

Attn: Abid Gilani

Fax: 415-397-0791

Phone: 415-986-1100

E-mail: abid_gilani@scotiacapital.com

 

Union Bank of California N.A.

Suite 4200

500 N. Akard

Dallas, TX 75201

Attn: Patrick Trowbridge

Fax : 214-922-4210

Phone: 214-922-4221

E-mail: patrick.trowbridge@uboc.co

 

--------------------------------------------------------------------------------


 

LaSalle Bank/ABN AMRO

135 South LaSalle, Ste 1211

Chicago, IL 60603

Attn: Josh Proctor

Fax: 312-904-5142

Phone: 312 904-5648

E-mail: josh.proctor@abnamro.com

 

Amegy Bank, National Association

1807 Ross Ave.

Suite 400

Dallas, TX  75201

Attn: Brandon Bledsoe

Fax: 214-754-9505

Phone: 214-754-9503

E-mail: Brandon.Bledsoe@amegybank.com

 

PNC Bank, National Association

5th & Main Street

Cincinnati, OH  45202

Attn: James A. Harmann

Fax: 513-651-8931

Phone: 513-651-8988

E-mail: james.harmann@pnc.com

 

California Bank & Trust

2000 S. Colorado Blvd.

#2-1200

Denver, CO 80222

Attn: Kirk Monroe

Fax:720-947-7761

Phone:720-947-7666

E-mail: kmonroe@vectrabank.com

 

Comerica Bank

P.O. Box 650282

M/C – 6567

Dallas, TX  75265

Attn: Carter Stack

Fax: 214-969-6572

Phone: 214-969-6685

E-mail: carterstack@Comerica.com

 

Bank Midwest, N.A.

15500 Olive Blvd.

Chesterfield, MO 63017

Attn: Tim Kenney

Fax: 636-530-1567

Phone: 636-530-7355

E-mail: tkenney@dfckc.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.2

 

EXISTING LCS

TRAMMELL CROW COMPANY

LETTERS OF CREDIT UNDER THE NATIONSBANK $150 MILLION REVOLVING LINE OUTSTANDING

 

Date of Issuance

 

Expiration
Date

 

L/C
Number

 

Date
Cancelled/Expired

 

Beneficiary

 

Business Unit - Property

 

L/C Amount

 

Amount
Outstanding

 

5/16/2005

 

5/23/2006

 

3075021

 

 

 

Board of county commissions of Arapahoe County

 

Denver

 

$

23,329.00

 

$

23,329.00

 

4/5/2005

 

6/23/2005

 

3073046

 

 

 

Houston Indep School District

 

Houston

 

$

500,000.00

 

$

 500,000.00

 

2/8/2005

 

6/23/2005

 

3073440

 

 

 

City of Fort Worth

 

DFW

 

$

284,445.25

 

$

 284,445.25

 

11/17/2004

 

6/23/2005

 

3065941

 

 

 

District of Columbia

 

MidAtlantic

 

$

50,000.00

 

$

 50,000.00

(Will not renew)

11/17/2004

 

6/23/2005

 

3066258

 

 

 

District of Columbia

 

MidAtlantic

 

$

25,000.00

 

$

 25,000.00

(Will not renew)

12/2/2004

 

6/23/2005

 

3072011

 

 

 

Lowe’s Home Centers, Inc

 

Charlotte

 

$

3,025,000.00

 

$

 3,025,000.00

 

7/12/2001

 

6/23/2005

 

3039168

 

 

 

East Whiteland Township

 

Northeast Metro

 

$

706,621.02

 

$

 706,621.02

 

2/7/2003

 

6/23/2005

 

3053813

 

 

 

Sithe Energies, Inc

 

New York City

 

$

76,720.24

 

$

 76,720.24

 

8/29/2003

 

6/23/2005

 

3058362

 

 

 

General Service Administration

 

Atlanta

 

$

500,000.00

 

$

 500,000.00

 

6/28/2004

 

6/24/2005

 

3064019

 

 

 

North Houston Bank

 

Austin

 

$

1,000,000.00

 

$

1,000,000.00

 

9/14/2004

 

6/24/2005

 

3065513

 

 

 

The Board of County

 

Fund III - Denver

 

$

29,482.59

 

$

29,482.59

 

 

 

 

 

 

 

 

 

Outstanding at 6/20/05

 

 

 

6,220,598.10

 

6,220,598.10

(B)

 

--------------------------------------------------------------------------------


 

Stand Alone Letters of Credit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

5,043,601

 

$

5,043,601

 

2/24/2000

 

11/2/2005

 

3023430

 

((CC))

 

American Express

 

TCCS

 

$

5,043,601

 

$

5,043,601

 

 

--------------------------------------------------------------------------------

((CC))                       Under the $150 million line of credit, the stand
alone letters of credit are not included for debt covenant purposes in the
calculation of availability under the line.  However, Bank of America as issuer
of the stand alone letters of credit, will not allow TCC to exceed $150 million
total borrowings (amt draw under the line + letters of credit under the line +
stand alone LOCs).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1-1

 

SUBSIDIARIES OF COMPANY

 

To be Provided

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.6

 

LITIGATION

 

The Company and one of its subsidiaries are defendants in a lawsuit styled Bank
One Oklahoma, N.A., et al. (the “Bank”) v. Trammell Crow Services, Inc. and
Trammell Crow Company, No. 03 C 3624, pending in the US District Court for the
Northern District of Illinois, originally filed on April 2, 2003.  The claims
asserted by the plaintiffs relate to a sale/leaseback transaction involving a
property in Oklahoma City previously owned by the Bank.  The suit alleges breach
of contract, breach of fiduciary duty, negligent misrepresentation, fraudulent
misrepresentation and fraudulent concealment against the Company and/or its
subsidiary and alleges that the plaintiffs have been damaged in an unspecified
amount in excess of $15.0 million.  The plaintiffs seek to recover actual
damages, punitive damages and reasonable attorneys’ fees.  The suit is in the
process of discovery, and no trial date has been set.  The outcome of the suit
cannot be predicted with any certainty, and the Company cannot at this time
estimate an amount or range of potential loss in the event of an unfavorable
outcome.  While the Company cannot predict with any certainty the outcome of
this matter, the Company currently believes the plaintiffs’ claims are without
merit and is vigorously defending the lawsuit.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.11

 

CERTAIN EMPLOYEE BENEFIT PLANS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

CERTAIN AFFILIATE TRANSACTIONS

 

Employment agreements, compensation arrangements and employee benefit plans
approved by the Board of Directors or a committee thereof.

 

--------------------------------------------------------------------------------